--------------------------------------------------------------------------------

Exhibit 10.4



Execution Version


CREDIT AGREEMENT


AMENDMENT NO. 1


This AMENDMENT NO. 1 (this “Amendment”) is made as of May 15, 2020 by and among
CLECO POWER LLC, a Louisiana limited liability company (the “Borrower”), the
LENDERS party hereto (the “Lenders”), and MIZUHO BANK, LTD., as administrative
agent (in such capacity, the “Administrative Agent”).
 
RECITALS


WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of April 13, 2016 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Credit Agreement”);
 
WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the parties hereto agree to such amendments as set forth in, and in
accordance with the terms and conditions of, this Amendment (the Credit
Agreement as so amended, the “Amended Credit Agreement”);
 
NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:
 
Article I.
DEFINITIONS
 
Section 1.1          Capitalized terms used and not otherwise specifically
defined in this Amendment shall have the meanings given to such terms in the
Amended Credit Agreement.
 
Section 1.2          The rules of construction set forth in Section 1.03 of the
Amended Credit Agreement shall apply to this Amendment and are hereby
incorporated by reference, mutatis mutandis, with the same force and effect as
if fully set forth in this Amendment.
 
Article II.
AMENDMENT
 
Section 2.1          As of the Effective Date, subject to the terms and
conditions set forth herein, the Required Lenders and the Borrower hereby agree
to amend the Credit Agreement to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Annex A hereto.
 
Article III.


CONDITIONS TO EFFECTIVENESS



 


Cleco – Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------


Section 3.1          This Amendment shall become effective on and as of the date
(the “Effective Date”) on which each of the following conditions precedent shall
have been satisfied in full:
 
(a)          the Administrative Agent shall have received counterparts of this
Amendment executed by the Borrower, the Required Lenders and the Administrative
Agent;
 
(b)         The Administrative Agent shall have received the following
documents, each certified as indicated below:
 
(i)          a copy of a certificate as to the existence/authorization of the
Borrower from the Secretary of State of the Borrower’s state of organization
dated as of a recent date;
 
(ii)        a copy of the articles of incorporation or certificate of formation
(or such other Constitutive Documents as the case may be) of the Borrower,
together with any amendments thereto, certified by the Secretary of State of the
Borrower’s state of organization dated as of a recent date; and
 
(iii)        a certificate of the Borrower, executed by an Authorized Officer of
such Person certifying:
 
(A)         that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Borrower, as amended and in effect on the date of
such certificate;
 
(B)         that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Borrower,
authorizing the execution, delivery and performance of the Amended Credit
Agreement and that such resolutions have not been modified, rescinded or amended
and are in full force and effect; and
 
(C)        as to the incumbency and specimen signature of each officer, member
or partner (as applicable) of the Borrower, executing the Amendment and each
other document to be delivered by the Borrower, from time to time pursuant to
the terms thereof (and the Administrative Agent and each Lender may conclusively
rely on such incumbency certification until it receives notice in writing from
the Borrower).
 
(c)         The Administrative Agent shall have received written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders, of (i) Phelps Dunbar, L.L.P., Louisiana
counsel for the Borrower and (ii) Baker Botts, New York counsel for the
Borrower.
 
(d)          The Lenders shall, to the extent the Borrower shall have received a
reasonable request therefor at least ten (10) Business Days in advance, have
received at


 
2
Cleco – Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------


least three (3) Business Days in advance of the Effective Date all documentation
and other information reasonably required by the Lenders to comply with any
requirements of bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA  Patriot  Act. (Title III of Pub. Law 107-56 (signed into law
October 26, 2001), as amended.
 
(e)          The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Agents and Lenders
on or prior to the Effective Date.
 
(f)           The “Effective Date” as defined in each of (i) that certain Term
Loan Credit Agreement Amendment No. 3 dated on or about the date hereof
(amending that certain Term Loan Credit Agreement dated as of June 28, 2016
among Cleco Corporate Holdings LLC (“Holdings”) as borrower, the lenders party
thereto and Mizuho Bank,  Ltd. as administrative agent (as amended prior to the
date of such Term Loan Credit Agreement Amendment No. 3)), among Holdings as
borrower, the lenders party thereto and Mizuho Bank, Ltd., in its capacity as
administrative agent for the lenders thereunder, (ii) that certain Term Loan
Agreement Amendment No. 1 dated on or about the date hereof (amending that
certain Term Loan Agreement dated as of February 1, 2019 among Holdings as
borrower, the lenders party thereto and Mizuho Bank, Ltd. as administrative
agent), among Holdings as borrower, the lenders party thereto and Mizuho Bank,
Ltd., in its capacity as administrative agent for the lenders thereunder, and
(iii) that certain Credit Agreement Amendment No. 3 dated on or about the date
hereof (amending that certain Credit Agreement dated as of April 13, 2016 among
Holdings as borrower, the lenders party thereto and Mizuho Bank, Ltd. as
administrative agent), among Holdings as borrower, the lenders party thereto and
Mizuho Bank, Ltd. as administrative agent, shall have occurred, with the
foregoing amendments each having been consummated on terms and subject to
conditions substantially consistent with those set forth in the respective
amendments;
 
(g)          After giving effect to the transaction to occur on the Effective
Date (including the entry into the amendments referenced in the foregoing clause
(f) and the consummation of the transactions contemplated in connection
therewith), the Borrower and each of its Subsidiaries, on a consolidated basis,
will be Solvent;
 
(h)          Since December 31, 2019, there shall not have been any material
adverse change in the business, condition (financial or otherwise) operation or
prospects of the Borrower and its subsidiaries, taken as a whole, other than as
previously disclosed in writing to the Lenders;
 
(i)           the Administrative Agent shall have received certificates from (i)
an Authorized Officer of the Borrower certifying as to the matters set forth in
the foregoing clause (h) and the following Section 4.1 and (ii) a Financial
Officer of the Borrower certifying as to the matters set forth in the foregoing
clause (g).


Article IV.


 
3
Cleco – Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------


REPRESENTATIONS AND WARRANTIES


Section 4.1         In order to induce the Lenders to provide this Amendment,
the Borrower represents and warrants as of the Effective Date (as defined in
this Amendment), which representations and warranties shall survive the
execution of this Amendment and the Effective Date, that each of the
representations and warranties made by the Borrower in the Amended Credit
Agreement and any other Financing Document is true and correct in all material
respects (and to the extent that any such representation and warranty is
otherwise qualified by materiality or material adverse effect, such
representation and warranty is true and correct in all respects), or in the case
of any representations and warranties made as of a specified date, such
representations and warranties were true and correct in all material respects
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty shall be true and correct in all respects) as of such specified date.
 
Article V.
GENERAL PROVISIONS
 
Section 5.1          Reference to the Effect on the Financing Documents.
 
(a)          On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in each other Financing
Document to “OpCo Credit Agreement”, “Credit Agreement”, “thereunder”, “thereof”
or words of like import referring to the Credit Agreement, shall mean and be a
reference to the Amended Credit Agreement.


(b)          Except as specifically provided above, all of the terms and
provisions of the Credit Agreement and all other Financing Documents are and
shall remain in full force and effect and are hereby ratified and confirmed.
 
(c)         The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver or amendment of
any right, power or remedy of the Lenders or the Administrative Agent under any
of the Financing Documents, nor constitute a waiver or amendment of any other
provision of any of the Financing Documents or for any purpose except as
expressly set forth herein.
 
(d)          This Amendment is a Financing Document.
 
Section 5.2           No Oral Modification. This Amendment may not be amended,
supplemented, modified or waived, except in accordance with the Financing
Documents.
 
Section 5.3           Binding Upon Successors and Assigns.  This  Amendment
shall  inure to the benefit of, and shall be binding upon, the parties hereto
and their respective successors and permitted assigns under the Financing
Documents.
 
Section 5.4           Execution in Counterparts. This Amendment may be executed
in several counterparts, each of which is an original (and by different parties
hereto in different


 
4
Cleco – Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------


counterparts), but all of which together constitute one and the same agreement.
This  Amendment and the other Financing Documents constitute the entire contract
among the parties relating to the subject matter hereof and supersedes any and
all previous agreement and understanding, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of a signature page
of this Amendment by digital signature (e.g., DocuSign) or by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Amendment.
 
Section 5.5         Notices; Applicable Law and Jurisdiction.  The provisions
set forth in Sections 9.01 (Notices), 9.02 (Waivers; Amendments), 9.03
(Expenses; Indemnity; Damage Waiver), 9.05 (Survival), 9.07 (Severability), 9.09
(Governing Law; Jurisdiction; Consent to Service of Process), 9.10 (WAIVER OF
JURY TRIAL), 9.11 (Headings) and 9.12 (Confidentiality) of the Amended Credit
Agreement shall apply to this Amendment and are hereby incorporated by
reference, mutatis mutandis, with the same force and effect as if fully set
forth in this Amendment (and as if each reference to “this Agreement” were a
reference to this Amendment).
 
[Signature Pages Follow]


 
5
Cleco – Amendment No. 1 to Credit Agreement

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Amendment has been executed by the undersigned as of
the date first set forth above.
 
 
CLECO POWER LLC,
as Borrower
      By
/s/ William G. Fontenot  
 
Name: William G. Fontenot
 
 
Title: Chief Executive Officer
 
 
 
 
 
  By
/s/ Kazi Hasan     Name: Kazi Hasan     Title: Chief Financial Officer  



Signature Page to Amendment No. I to the Credit Agreement



--------------------------------------------------------------------------------



  MIZUHO BANK, LTD.,
as Administrative Agent and as a Lender
          By: /s/ Edward Sacks     Name: Edward Sacks     Title:
Authorized Signatory
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH
as a Lender
          By:
/s/ Anju Abraham
    Name:
Anju Abraham
    Title:
Authorized Signatory
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
CoBank, ACB,
as a Lender
          By:
/s/ Josh Batchelder

    Name: Josh Batchelder     Title:
Managing Director
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
as a Lender
          By: /s/ Dixon Schultz     Name: Dixon Schultz
    Title: Managing Director             By:
/s/ Nimisha Srivastav

    Name: Nimisha Srivastav     Title:
Director
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
JPMORGAN CHASE BANK, N.A.,
as a Lender
          By:
/s/ Nancy R. Barwig

    Name: Nancy R. Barwig     Title: Executive Director  



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
REGIONS BANK,
as a Lender
         
By:
/s/ Jerry Wells    
Name:
Jerry Wells
   
Title:
Director
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
SUMITOMO MITSUI BANKING
CORPORATION, as a Lender
         
By:
/s/ Katie Lee    
Name:
Katie Lee    
Title:
Director
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------



 
THE BANK OF NOVA SCOTIA,
as a Lender
         
By:
/s/ David Dewar    
Name:
David Dewar    
Title:
Director
 



Signature Page to Amendment No. 1 to the Credit Agreement



--------------------------------------------------------------------------------


Annex A


Amended Credit Agreement


[see attached]



--------------------------------------------------------------------------------


EXECUTION VERSIONExecution Version
 

--------------------------------------------------------------------------------



CREDIT AGREEMENT
 
dated as of


April 13, 2016
 
as amended by Amendment No. 1 made as of May 15, 2020 


among
 
CLECO MERGERSUB INC.,
as Initial Borrower,
the rights and obligations of which are assigned to
CLECO POWER LLC,
immediately following consummation of the Acquisition, as Borrower
 
The Lenders Party Hereto,


and
 
MIZUHO BANK, LTD.,
as Administrative Agent



--------------------------------------------------------------------------------



CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, 
MIZUHO BANK, LTD.,
JPMORGAN CHASE BANK, N.A., 
COBANK, ACB,
CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,
MIZUHOREGIONS CAPITAL MARKETS, A DIVISION OF REGIONS
BANK, LTD.,
SUMITOMO MITSUI BANKING CORPORATION,
and
THE BANK OF NOVA SCOTIA,
and
COBANK, ACB,
as Joint Lead Arrangers and Joint Bookrunners


--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


Table of Contents
 
ARTICLE I DEFINITIONS
2        
SECTION 1.01
Defined Terms
2  
SECTION 1.02
Classification of Loans and Borrowings
3742
 
SECTION 1.03
Terms Generally
3743
 
SECTION 1.04
Accounting Terms; GAAP; Pro Forma Calculations
3843
 
SECTION 1.05
Status of Obligations
3944
 
SECTION 1.06
Divisions
45
       
ARTICLE II THE CREDITS
  3945  

 
SECTION 2.01
Revolving Loan CommitmentCommitments
3945
 
SECTION 2.02
Loans and Borrowings
3945
 
SECTION 2.03
Requests for Borrowings
4046
 
SECTION 2.04
Reserved
4147
 
SECTION 2.05
Swingline Loans
41Reserved47
 
SECTION 2.06
Letters of Credit
4248
 
SECTION 2.07
Funding of Borrowings
4753
 
SECTION 2.08
Interest Elections
4854
 
SECTION 2.09
Termination and Reduction of Revolving Loan Commitments
4956
 
SECTION 2.10
Repayment of Loans; Evidence of Debt
5056
 
SECTION 2.11
Optional Prepayment of Loans.
5157

 
SECTION 2.12
Mandatory Prepayments and Mandatory Offers.
5158

  SECTION 2.13
Fees
5460
 
SECTION 2.14
Interest
5561
 
SECTION 2.15
Alternate Rate of Interest56; Effect of Benchmark Transition Event.
62
 
SECTION 2.16
Increased Costs; Illegality
5666
 
SECTION 2.17
Break Funding Payments
5968
 
SECTION 2.18
Taxes
5969
 
SECTION 2.19
Payments Generally; Allocations of Proceeds; Pro Rata Treatment; Sharing of
Set-offs
6372
 
SECTION 2.20
Mitigation Obligations; Replacement of Lenders
6575
 
SECTION 2.21
Expansion Option
6576
 
SECTION 2.22
Defaulting Lenders
6878
 
SECTION 2.23
Acknowledgement and Consent to Bail-In of EEAAffected Financial Institutions
7081
 
SECTION 2.24
Renewal Options
81
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
7183
   

 
SECTION 3.01
Organization
7183
 
SECTION 3.02
Authority
7183
 
SECTION 3.03
Necessary Action
7183
 
SECTION 3.04
Due Authorization, Etc.
7183
 
SECTION 3.05
Compliance with Law
7284
 
SECTION 3.06
No Litigation
7284



 
i

Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------



 
SECTION 3.07
Title
84
 
SECTION 3.083.07
Governmental Approvals
7284
 
SECTION 3.093.08
Financial Condition
7285
 
SECTION 3.10
Capitalization
85
 
SECTION 3.11
Subsidiaries
85
 
SECTION 3.12
Taxes
85
 
SECTION 3.13
No Default
85
 
SECTION 3.14
ERISA
85
 
SECTION 3.153.09
No Violation
7386
 
SECTION 3.163.10
Not Investment Company
7486
 
SECTION 3.173.11
Accuracy of Disclosures
7486
 
SECTION 3.183.12
Margin Regulations
7486
 
SECTION 3.19
Labor Relations
86
 
SECTION 3.203.13
Environmental Matters
7487
 
SECTION 3.213.14
Anti-Terrorism Laws and; Sanctions
76; Anti-Corruption Laws88
 
SECTION 3.22
Immunity
88
 
SECTION 3.23
Pari Passu Rankings
88
 
SECTION 3.24
Solvency
88
 
SECTION 3.25
Use of Proceeds
89
       
ARTICLE IV CONDITIONS
7689  

 
SECTION 4.01
Effective Date
76Reserved89
 
SECTION 4.02
Each Subsequent Credit Event
7992
       

ARTICLE V AFFIRMATIVE COVENANTS
8093    
SECTION 5.01
Use of Proceeds
8093
 
SECTION 5.02
Financial Statements
8093
 
SECTION 5.03
Notices of Material Events
8194
 
SECTION 5.04
Inspection of Property
8396
 
SECTION 5.05
Maintenance of Properties
8396
 
SECTION 5.06
Governmental Approvals
97
 
SECTION 5.075.06
Compliance with Laws
8497
 
SECTION 5.085.07
Maintenance of Legal Status
8497
 
SECTION 5.095.08
Insurance
8497
 
SECTION 5.105.09
Taxes
8497
 
SECTION 5.11
Auditors
98
 
SECTION 5.125.10
Financial Covenant
8598
 
SECTION 5.13
Debt Rating
98

   
ARTICLE VI NEGATIVE COVENANTS
8598      
SECTION 6.01
Fundamental Changes; Sale of Assets; Etc.
8598
 
SECTION 6.02
Conduct of Business
8699
 
SECTION 6.03
IndebtednessDistributions
8699
 
SECTION 6.04
Liens
101
 
SECTION 6.05
Investments
101
 
SECTION 6.06
Distributions
102
 
SECTION 6.076.04
Transactions with Affiliates
89102



 
ii

Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------



 
SECTION 6.08
Constitutive Documents
103
 
SECTION 6.096.05
Anti-Terrorism Laws and Sanctions; Anti-Money Laundering
89 Anti-Corruption Laws103
 
SECTION 6.06
Liens
103
 
SECTION 6.10
Name, Fiscal Year
90
 
SECTION 6.11
Registered Office
90
 
SECTION 6.12
Derivative Transactions
90

     
ARTICLE VII EVENTS OF DEFAULT
90110
   
ARTICLE VIII THE ADMINISTRATIVE AGENT
92110
       
SECTION 8.01
Appointment and Authority
92110
 
SECTION 8.02
Rights as a Lender
93111
 
SECTION 8.03
Exculpatory Provisions
93111
 
SECTION 8.04
Reliance by Administrative Agent
94112
 
SECTION 8.05
Delegation of Duties
94112
 
SECTION 8.06
Resignation of Administrative Agent
94112
 
SECTION 8.07
Non-Reliance on Administrative Agent and Other Lenders
96113
 
SECTION 8.08

No Other Duties
96114
 
SECTION 8.09
No Liability
96114
 
SECTION 8.10
Administrative Agent May File Proofs of Claim
96114
 
SECTION 8.11

Certain ERISA Matters
115
       
ARTICLE IX MISCELLANEOUS
97116
         
SECTION 9.01
Notices
97116
 
SECTION 9.02

Waivers; Amendments
98118
 
SECTION 9.03
Expenses; Indemnity; Damage Waiver
101120
 
SECTION 9.04

Successors and Assigns
103123
 
SECTION 9.05

Survival
107127
 
SECTION 9.06
Counterparts; Integration; Effectiveness
107127
 
SECTION 9.07
Severability
108128
 
SECTION 9.08
Right of Setoff
108128
 
SECTION 9.09
Governing Law; Jurisdiction; Consent to Service of Process
108128
 
SECTION 9.10

WAIVER OF JURY TRIAL
109129
 
SECTION 9.11

Headings
109129
 
SECTION 9.12
Confidentiality
109129
 
SECTION 9.13
USA PATRIOT Act
110130
 
SECTION 9.14

Interest Rate Limitation
110130
 
SECTION 9.15
No Advisory or Fiduciary Responsibility
111130
 
SECTION 9.16
Cleco Power as Borrower
131



SCHEDULES:
         
Schedule 2.01
–
Commitments and Lenders



 
iii

Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


EXHIBITS:
         
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of Borrowing Request
Exhibit B-2
–
Form of Letter of Credit Request
Exhibit B-3
–
Form of Interest Election Request
Exhibit C
–
Form of Increasing Lender Supplement
Exhibit D
–
Form of Augmenting Lender Supplement
Exhibit E
–
Form of Financial Ratio Certificate
Exhibit F
–
Form of Revolving Loan Note
Exhibit G-1
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Not Partnerships)
Exhibit G-2
–
Form of U.S. Tax Certificate (Non-U.S. Lenders That Are Partnerships)
Exhibit G-3
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Not Partnerships)
Exhibit G-4
–
Form of U.S. Tax Certificate (Non-U.S. Participants That Are Partnerships)
Exhibit H
–
Terms of Permitted Subordinated Indebtedness
Exhibit I-1
–
Form of Kirkland & Ellis LLP Legal Opinion
Exhibit I-2
–
Form of Taylor, Porter, Brooks & Phillips L.L.P. Legal Opinion
Exhibit I-3
–
Form of Phelps Dunbar L.L.P. Legal Opinion
Exhibit I-4
–
Form of Baker, Donelson, Bearman, Caldwell & Berkowitz, PC Legal Opinion
Exhibit I-5
–
Form of Van Ness Feldman LLP Legal Opinion



 
iv

Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


CREDIT AGREEMENT (this “Agreement”) dated as of April 13, 2016 among CLECO
MERGERSUB INC., a Louisiana corporation (“Initial Borrower”), and immediately
upon consummation of the Acquisition referred to below, CLECO POWER LLC, a
Louisiana limited liability company (the “Cleco PowerBorrower”), the LENDERS
from time to time party hereto and MIZUHO BANK, LTD., as Administrative Agent,
as amended by Amendment No. 1 made as of May 15, 2020.
 
RECITALS
 
WHEREAS, the Initial Borrower has entered into that certain Agreement and Plan
of Merger (the “Merger Agreement”), by and among Initial Borrower, Cleco
Partners L.P. (f/k/a Como 1 L.P.) and Cleco Corporation, a Louisiana corporation
(“HoldCo”), whereby the Initial Borrower shall be merged with and into HoldCo,
with HoldCo as the surviving corporation (the “Acquisition”);
 
WHEREAS, immediately after the consummation of the Acquisition, the rights and
obligations of the Initial Borrower hereunder shall be assigned to Cleco Power
pursuant to Section 9.16;
 
WHEREAS, in order to fund working capital and to fund other general
corporate purposes, the Borrower has requested that the Lenders extend credit in
the form of revolving loans at any time and from time to time on and after the
Effective Date and prior to the Latest Maturity Date, in an aggregate principal
amount at any time outstanding, together with the aggregate principal amount of
outstanding Swingline Loans and aggregate face amount of outstanding Letters of
Credit, up to $300,000,000 (the “Revolving Credit Facility”); and
 
WHEREAS, Borrower has requested that the Swingline Lender make Swingline Loans,
at any time and from time to time after the Effective Date and prior to the
Maturity Date, in an aggregate principal amount at any time outstanding up to
$35,000,000 (and, in any case, up to $300,000,000 measured together with the
aggregate principal amount of outstanding Revolving Loans and the aggregate face
amount of outstanding Letters of Credit); and


WHEREAS, the Borrower has requested that the Issuing Banks issue standby and
commercial letters of credit, in an aggregate face amount at any time
outstanding up to
 
$300,000,000 (and, in any case, up to $300,000,000 measured together with the
aggregate principal amount of outstanding Revolving Loans and outstanding
Swingline Loans), to support certain payment obligations.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:


 

Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


ARTICLE I
DEFINITIONS


SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“Acceptance DeadlineAct” has the meaning set forth in Section 2.12(d)Section
9.13.


“Acquired Assets” means the equity and assets of HoldCo and its Subsidiaries. 


“Acquisition” has the meaning set forth in the Recitals hereto.
 
“Actual Knowledge” means, with respect to any Person and any matter, the earlier
of actual knowledge of, or receipt of written notice by, a responsible officer
of such Person.


“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Loan or
Eurodollar Borrowing for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to (a) the Eurodollar Rate
for such Interest Period divided by (b) 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” means Mizuho Bank, Ltd., in its capacity as
administrative agent for the Lenders hereunder.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.


“Advisor” means, with respect to any Fund, any entity which provides advice in
relation to the management of investments of such Fund in a manner which is
substantially the same as the manner in which a Manager would provide such
advice.
 
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Affiliate” means (a) with respect to any Person that is not a Fund or a direct
or indirect subsidiary of a Fund, any other Person that, directly or indirectly
through one or more intermediaries, Controls, is Controlled by, or is under
common Control with such Person and (b) with respect to any Person that is a
Fund or is a direct or indirect subsidiary of a Fund, any Manager or Advisor of
such Fund and any other Person that, directly or indirectly through one or more
intermediaries, Controls, is Controlled by, or is under common Control with, any
such Manager or Advisor (including, for the avoidance of doubt, any Fund or any
direct or indirect subsidiary of any Fund which is Controlled by any such
Person).
 
“Affiliated Lender” has the meaning set forth in Section 9.02(b).


“Agreement” has the meaning set forth in the Preamble.



 
2
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Amendment No. 1” means that certain Credit Agreement Amendment No. 1 made as of
May 15, 2020, among the Borrower, the Lenders party thereto and the
Administrative Agent.


“Amendment No. 1 Effective Date” means the “Effective Date” as defined in
Amendment No. 1.


“Amendment No. 1 Fee Letters” means, collectively, (i) that certain Active
Arranger Fee Letter, entered into as of April 16, 2020, among Mizuho Bank, Ltd.,
JPMorgan Chase Bank, N.A. and the Borrower, (ii) that certain Passive Arranger
Fee Letter, entered into as of May 14, 2020, by and among Regions Bank, Sumitomo
Mitsui Banking Corporation, The Bank of Nova Scotia and the Borrower and (iii)
that certain Passive Arranger Fee Letter, entered into as of May 14, 2020, by
and among CoBank, ACB, Credit Agricole Corporate and Investment Bank and the
Borrower.
 
“Amendment No. 1 Mandated Lead Arrangers” means each of Mizuho Bank, Ltd.,
JPMorgan Chase Bank, N.A., CoBank, ACB, Credit Agricole Corporate and Investment
Bank, Regions Bank, Sumitomo Mitsui Banking Corporation, and The Bank of Nova
Scotia, each in its capacity as joint lead arranger and joint bookrunner in
connection with Amendment No. 1.
 
“Anniversary Date” has the meaning set forth in Section 2.24.


“Anti-Corruption Laws” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
§§78dd-1 et seq.), the United Kingdom Bribery Act of 2010, and other
anti-corruption legislation in other jurisdictions applicable to any Borrower
Group Member.



“Anti-Terrorism Law” means each of (a) Executive Order No. 13224 of September
23, 2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten To Commit, or Support Terrorism; (b) Title III of the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (commonly known as the USA
Patriot Act); (c) the Money Laundering Control Act of  1986,  Public  Law 
99-570;  (d) the  International  Emergency  Economic  Powers  Act,      50
U.S.C. §§ 1701 et seq., the Trading with the Enemy Act, 50 U.S.C. App. §§ 1 et
seq., any executive order or regulation promulgated thereunder and administered
by the Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the
Treasury or the U.S. Department of State; and (e) any similar law (including any
laws, rules and regulations concerning or relating to bribery or corruption)
enacted in the United States of America subsequent to the date of this
Agreement.
 
“Applicable Margin” means the interest rate margin for the Revolving Credit
Facility, and the rate for Commitment Fees, in each case being the rate per
annum as follows:


Prici
ng
Level


Rating


 
Revolving Funding – Applicable Margin – 
Eurodollar Loans
Applicable 
Margin – Base 
Rate Loans
Commitme
nt Fee
Rate
From the Amendment No. 
1 Effective Date until the
Following
the first
anniversary
From the 
Amendment No.
1 Effective Date
Following 
the first
anniversar



 
3
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------



   
1st anniversary thereof
of the 
Amendment 
No. 1
Effective
Date
until the 1st
anniversary
 thereof
y of the 
Amendme 
nt No. 1 
Effective 
Date
 
S&P/Fit
ch
 
Mood y’s
Euro-dollar Loans
Base 
Rate 
Loan
s
Euro
-
dolla
r

Loan
s
Base 
Rate 
Loan
s
1
≥ A
an
d
≥ A2
1.001.125%
0.12
5%
1.25
0%
0.25
0%
0.000.125%
0.1000.15
0%
2
= A-
an
d
= A3
1.1251.250%
0.25
0%
1.37
5%
0.37
5%
0.1250.150%
0.1250.17
5%
3
= BBB+
an
d
=
Baa
1
1.251.375%
0.37
5%
1.50
0%
0.50
0%
0.250.200%
0.1750.22
5%
4
= ≤
BBB
an
d
=≤ 
Baa2
1.501.625%
0.62
5%
1.75
0%
0.75
0%
0.500.250%
0.2250.27
5%
5
= ≤ 
BBB-
an
d
=≤ 
Baa3
1.751.875%
0.87
5%
2.00
0%
1.00
0%
0.750.300%
0.2750.32
5%
6
≤ 
BB+
an 
d
≤ 
Ba1
2.00%
   
1.00%
0.350%



For purposes of determining the “Applicable Margin”,


(a)          if Moody’s, S&P and Fitch all have in effect Applicable Ratings
applicable to the Revolving Credit Facility, then the Applicable Margin will be
based on the two highest such Applicable Ratings; provided that in cases where
Fitch’s rating is the highest, the Applicable Rating with respect to Fitch shall
instead be equal to the next highest rating from Moody’s or S&P (e.g., if the
ratings from Moody’s, S&P and Fitch are Ba1, BB and BBB- respectively, then the
Applicable Ratings are Moody’s Ba1 and Fitch BB+);
 
(a)           “Pricing Level” means Pricing Level 1, 2, 3, 4 or 5 referenced in
the table above, as the context may require;


(b)          if two of Moody’s, S&P and Fitch have in effect Applicable Ratings
applicable to the Revolving Credit Facility, then the Applicable Margin will be
based on such Applicable Ratings; provided that in cases where Fitch’s rating is
the highest, the Applicable Rating with respect to Fitch shall instead be equal
to the next highest rating


 
4
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


from Moody’s or S&P, as applicable (e.g., if the ratings from Moody’s, and Fitch
are Ba1 and BBB- respectively, then the Applicable Ratings are Moody’s Ba1 and
Fitch BB+);all three Rating Agencies have ratings in effect, then the Pricing
Level shall be based on the two highest of such ratings. If the ratings fall
within different Pricing Levels, then (i) if the split is one level, the pricing
will be based on the higher rating level, (ii) if the split is two levels, the
pricing shall be based on the middle rating level, and (iii) if the split
is more than two levels, the pricing shall be based on the rating level that is
one level lower than the higher rating level;
 
(c)          if there is no or one Applicable Rating (other than by reason of
the circumstances referred to in the last sentence of this definition), then the
Applicable Marginonly two of the Rating Agencies have ratings in effect, and the
two ratings fall within different Pricing Levels, then (i) if the split is one
level, the pricing will be based on the higher rating level, (ii) if the split
is two levels, the pricing shall be based on the level 6between such ratings,
and (iii) if the split is more than two levels, the pricing shall be based on
the rating level that is one level lower than the higher rating level;
 
(d)          if the Applicable Ratings shall fall within different pricing
levels, (i) if the split in the Applicable Ratings is one pricing level, then
the Applicable Margin will be based on the lower pricing level (i.e., level 1 if
the Applicable Ratings are rated level 1 and level 2), (ii) if the split in the
Applicable Ratings is two pricing levels, then the Applicable Margin will be
based on the pricing level between such two pricing levels (i.e., level 2 if the
Applicable Ratings are rated level 1 and level 3), and (iii) if the split in the
Applicable Ratings is more than two pricing levels, the Applicable Margin will
be based on the pricing level immediately above the lower pricing level (i.e.,
level 2 if the Applicable Ratings are rated at level 1 and level 4); and
 
(d)          if only one of the Rating Agencies have ratings in effect, then the
Pricing Level will be based on that rating; and


(e)          if none of the Rating Agencies have in effect a Senior Debt Rating,
but any of the Rating Agencies shall have in effect a “Senior Debt Rating” as
defined in the HoldCo Financing Documents for the Indebtedness thereunder, then
the Applicable Margin will be based on the Pricing Level that is two Pricing
Levels lower than the Pricing Level for such Indebtedness under the HoldCo
Financing Documents, and for purposes of this clause (e) Pricing Level 1 is
“lower than” Pricing Level 2 for example.
 
(e)          ifIf the ApplicableSenior Debt Ratings shall be changed (other than
as a  result of a change in the rating system of Moody’s, S&P and Fitch, as
applicable), such change shall be effective as of the date on which it is first
announced by the applicable Rating Agency, irrespective of when notice of such
change shall have been furnished by the  Borrower  to   the   Administrative  
Agent   and   the   Lenders   pursuant   to Section 5.03(a)(viii)Section
5.03(a)(vii) or otherwise.
 
For purposes of this definition, pricing level 1 shall be deemed to be the
lowest pricing level and pricing level 6 the highest pricing level. Each change
in theeach Applicable Margin shall apply during the period commencing on the
effective date of such change and ending on the date


 
5
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall change, or if any such Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agencyRating Agency and, pending the effectiveness of any such amendment,
the Applicable Margin shall be determined by reference to the rating most
recently in effect prior to such change or cessation.
 
“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Loan Commitment at such time
(or, if the Commitments have terminated or expired, the Applicable Percentages
shall be determined based upon the Commitments most recently in effect, giving
effect to any assignments); provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, any such Defaulting Lender’s Commitment shall be
disregarded in the calculation. The initial Applicable Percentage of each Lender
in respect of the Revolving Credit Facilityas of the Amendment No. 1 Effective
Date is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rating” means a rating by Moody’s, S&P or Fitch with respect to the
long- term unsecured senior Indebtedness of Cleco Power.
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.
 
“ASC” has the meaning set forth in Section 1.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A.
 
“Augmenting Lender” has the meaning set forth in Section 2.21(b).


“Authorized Officer” means, (a) with respect to any Person that is a corporation
or a limited liability company, the chairman, any director, the president, any
vice president or any Financial Officer of such Person or any other Person
authorized to act on behalf of such corporation or limited liability company in
respect of the action, and (b) with respect to any Person that is a partnership,
any director, the president, any vice president or any Financial Officer of a
general partner or managing partner of such Person or any other Person
authorized to act on behalf of such partnership in respect of the action.
 
“Availability Period” means, for any Lender, the period from and including the
first Business Day after the Effective Date to but excluding the earlier of
(i) the Maturity Date


 
6
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


applicable to such Lender and (ii) the date of termination of thesuch
Lender’s Revolving Loan Commitments.
 
“Available Disposition Offer Proceeds” has the meaning set forth in Section
2.12(c). 


“Available Revolving Loan Commitment” means, at any time with respect to any
Lender,
 
the Revolving Loan Commitment of such Lender then in effect minus the
Revolving Credit Exposure of such Lender at such time.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.


“Bail-In Legislation” means,:


(a)          with respect to any EEA Member Country implementing Article 55 of
Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law, regulation, rule or requirement for such
EEA Member Country from time to time which is described in the EU Bail-In
Legislation Schedule.; and
 
(b)          with respect to the United Kingdom, Part I of the United Kingdom
Banking Act 2009 (as amended from time to time) and any other law, regulation or
rule applicable in the United Kingdom relating to the resolution of unsound or
failing banks, investment firms or other financial institutions or their
affiliates (other than through liquidation, administration or other insolvency
proceedings).
 
“Bankruptcy Code” means the United States Bankruptcy Reform Act of 1978, as
heretofore and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.


“Bankruptcy Event” means, (a) commencement by the relevant Person of any case or
other proceeding (i) under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization or
relief of debtors, seeking to have an order for relief entered with respect to
it, or seeking to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debts, or (ii) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its assets, shall make a general
assignment for the benefit of its creditors; or (b) commencement against such
Person of any case or other proceeding of a nature referred to in clause (a)
above which (i)  results  in the  entry of an order  for  relief or any such
adjudication or appointment or (ii) remains undismissed or undischarged for a
period of 60 days; or (c) commencement against such Person of any case or other
proceeding seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its assets which results
in the entry of an order for any such relief which shall not have been vacated,
discharged, or stayed pending appeal within 60 days from the entry thereof; or
(d) such Person taking any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the


 
7
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


acts set forth in clause (a), (b) or (c) above; or (e) such Person admitting in
writing its inability to pay its debts as they become due.


“Base Case Model” means that certain Microsoft Excel file named “Bank
Model (Audited October 13, 2014)”, 3.7 MB, October 14, 2014, provided to the
Lenders on or prior to the date hereof.
 
“Base Rate” means a rate per annum equal to the greatest of (a) the Prime Rate1
in effect on such day, (b) the Federal Funds Rate in effect on such day plus ½
of 1%, and (c) the Eurodollar Rate for a one-month Interest Period on such day
(or if any such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, for the avoidance of doubt, the Eurodollar Rate for
any day shall be based on the rate appearing on Reuters Screen LIBOR01 Page (or
on any successor or  substitute  page  of  such  page)  at  approximately  11:00
a.m., London time, two (2) Business Days prior to such date.  Any change in the
Base  Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurodollar Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Rate or the Eurodollar Rate,
respectively. Notwithstanding anything herein to the contrary, any change in the
Base Rate due to replacement of the Eurodollar Rate with the Benchmark
Replacement shall be governed by Section 2.15.
 
“Base Rate Loans” means, when used in reference to any Loan or Borrowing, refers
to a Loan, or the Loans comprising such Borrowing, bearing interest at a rate
determined by reference to the Base Rate.


“Basel III” has the meaning set forth in the definition of “Change in Law”. 


“Benchmark Replacement” has the meaning set forth in Section 2.15(e). 


“Benchmark Replacement Adjustment” has the meaning set forth in Section 2.15(e).
 
“Benchmark Replacement Conforming Changes”  has  the  meaning  set  forth 
in Section 2.15(e).
 
“Benchmark Replacement Date” has the meaning set forth in Section 2.15(e). 


“Benchmark Transition Event” has the meaning set forth in Section 2.15(e). 


“Benchmark Transition Start Date” has the meaning set forth in Section 2.15(e). 


“Benchmark Unavailability Period” has the meaning set forth in Section 2.15(e). 


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
 

--------------------------------------------------------------------------------

1 Need to define Prime Rate.


 
8
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Benefit Plan” has the meaning set forth in Section 8.11(c). 


“BIS” means the Bank of International Settlements.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.


“Borrower” means (a) initially, the Initial Borrower and (b) from and after the
Effective Date, after giving effect to the Acquisition on the Effective Date and
the automatic assignment thereafter of the Initial Borrower’s rights and
obligations hereunder pursuant to Section 9.16, Cleco Power.has the meaning set
forth in the Preamble.
 
“Borrower Group” means the Borrower, HoldCo and the Subsidiaries (other
than Immaterial Subsidiaries) and “Borrower Group Member” means any of the
Borrower, HoldCo or any or its Subsidiaries (other than an Immaterial
Subsidiary).


“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.


“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, substantially in the form of Exhibit B-1 or in
such other form as the Administrative Agent and Borrower may agree.


“Business” has the meaning set forth in Section 6.02.


“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York are authorized or required by law to remain
closed; provided that when used in connection with a Loan bearing interest at
the Eurodollar Rate, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
 
“Capital Expenditures” means, with respect to any Person, the aggregate of (a)
all expenditures (whether paid in cash or accrued as liabilities) by such Person
that, in conformity with GAAP, are required to be included as additions during
such period to Property, plant or equipment reflected in the balance sheet of
such Person and (b) the value of all assets under Capital Lease incurred by such
Person.
 
“Capital Lease” means, as applied to the Borrower and its Subsidiaries, any
lease of any property (whether real, personal or mixed) by the Borrower or a
Subsidiary as lessee that, in conformity with GAAP, is, or is required to be,
accounted for as a capital lease on the balance sheet of the Borrower; provided
that the adoption or issuance of any accounting standards after the Effective
Date will not cause any lease that was not or would not have been a Capital
Lease prior to such adoption or issuance to be deemed a Capital Lease, except
that in the event of an accounting change requiring all leases to be
capitalized, only those leases (assuming for purposes hereof that such leases
were in existence before ASC 842 took effect) that would constitute capital
leases in conformity with GAAP before ASC 842 took effect shall be considered
Capital Leases; provided, however, no power purchase agreement with an


 
9
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


independent power producer or a power producer which is not an Affiliate of
Borrower that either (a) is in effect as of the Effective Date or (b) becomes
effective after the Effective Date (to the extent costs incurred by the Borrower
thereunder are approved by all relevant Governmental Authorities (such as the
Louisiana Public Service Commission) to be recoverable from customers of the
Borrower or its Subsidiaries) shall, in each case, constitute a Capital Lease.
 
“Cash Equivalents” means any of the following types of investments, to the
extent owned by the Borrower or any Subsidiary:


(a)           marketable direct obligations of the United States of America;


(b)          marketable obligations directly and fully guaranteed as to interest
and principal by the United States of America;


(c)         demand deposits, time deposits, certificates of deposit and banker’s
acceptances issued by any member bank of the Federal Reserve System which is
organized under the laws of the United States of America or any political
subdivision thereof or under the laws of Canada, Switzerland or any country
which is a member of the European Union having a combined capital and surplus of
at least $250,000,000 and having long-term unsecured debt securities rated “A-2”
or equivalent by one Rating Agency;
 
(d)          commercial paper or  tax  exempt  obligations  given  the  highest 
rating  by  two Rating Agencies;


(e)          obligations of any other bank meeting the requirements of clause
(c) above, in respect of the repurchase of obligations of the type as described
in clauses (a) and (b) above, provided, that such repurchase obligations shall
be fully secured by obligations of the type described in said clauses (a) and
(b) above, and the possession of such obligations shall be transferred to, and
segregated from other obligations owned by, such bank;
 
(f)           a money market fund or a qualified investment fund given one of
the two highest long-term ratings available from S&P and Moody’s; and
 
(g)          Eurodollar certificates of deposit issued by a bank meeting the
requirements of clause (c) above. With respect to any rating requirement set
forth above, if the issuer is rated by either S&P or Moody’s, but not both, then
only the rating of such rating agency shall be utilized for the purpose of this
definition.
 
“Casualty Event” shall mean any involuntary loss of or damage to or destruction
of any Property of any Borrower Group Member.


“Casualty Event Offer Amount” has the meaning set forth in Section 2.12(b). 


“Change in Control” means
 
(a)          (h) (i) at any time prior to a Qualifying IPO, (A) the Sponsors
shall cease to collectively directly or indirectly own and control, both legally
and beneficially, more than 50% of the voting equity interests in HoldCo on a
fully diluted basis (and taking into account all such


 
10
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


securities that such “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act of 1934) has the right to acquire pursuant
to any option right); or (B) prior to the payment in full of the HoldCo
Acquisition Loan Facility, Macquarie shall cease to collectively directly or
indirectly own and control, both legally and beneficially, more than 25% of the
voting equity interests in the Borrower on a fully diluted basis (and taking
into account all such securities that such “person” or “group” has the right to
acquire pursuant to any option right) and (ii) at any time following a
Qualifying IPO, any “person” or “group” owns a greater percentage of the voting
equity interests in HoldCo than the Sponsors collectively hold; or
 
(b)          (i) HoldCo shall cease to own, directly or indirectly, 100% of the
equity interests of the Borrower other than any such equity interests (not to
exceed at any time, in the aggregate, 5.0% of all issued and outstanding equity
interests ofin the Borrower) owned by current or former officers, directors and
employees of the Borrower (or their respective family members, estates or trusts
or other entities for the benefit of any of the foregoing) in connection with
any long-term incentive plan (“Incentive Plan Equity Interests”).
 
“Change in Law” means the occurrence of any of the following (a) the adoption of
any Governmental Rule (including, without limitation, in respect of the
implementation of the reforms to the International Convergence of Capital
Measurements and Capital Standards published by the Basel Committee on Banking
Supervision in September 2010 (“Basel III”), or the adoption by any Lender of
any policy (or change to, or in its interpretation or application of, any policy
in existence as of the date hereof) implementing any provision of Basel III) in
each case following October 17, 2014the Amendment No. 1 Effective Date, (b) any
change in any Governmental Rule (including, without limitation, in respect of
the implementation of Basel III) or in the interpretation or application thereof
by any Governmental Authority following October 17, 2014the Amendment No. 1
Effective Date or (c) compliance by any Lender with any request, guideline or
directive (whether or not having the force of law) of any applicable
Governmental Authority made or issued following October 17, 2014the Amendment
No. 1 Effective Date, in each case applicable to the relevant Lender or its
holding or parent companies; provided that the adoption of any Governmental
Rule, the change in any Governmental Rule or in the interpretation or
application thereof by any Governmental Authority or the compliance by any
Lender with any request, guideline or directive of any applicable Governmental
Authority, in each case, made or issued in connection with the Dodd-Frank Street
Reform and Consumer Protection Act of 2010, as amended (“Dodd-Frank”), the
application of which affects the reserve, capital, liquidity or similar
requirements of the relevant Lender (or its holding or parent companies, if any)
regardless of the date enacted, adopted or issued shall be deemed to be a Change
in Law.


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans and, when used with reference to any Commitment, refers to whether such
Commitment is a Revolving Loan Commitment or Swingline Commitment.
 
“Cleco PowerCharges” has the meaning set forth in the PreambleSection 9.14.
 
“Cleco Power Existing Credit Agreement” means the Amended and Restated
Credit Agreement, dated as of October 16, 2013, among Cleco Power LLC, as
borrower, the lenders


 
11
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


party thereto, JPMorgan Chase Bank, N.A., as administrative agent and the other
Persons from time to time party thereto.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.


“Commitment Fee” has the meaning set forth in Section 2.13(a).


“Commitments” means the Revolving Loan Commitments, the Swingline Commitment and
any Incremental Revolving Loan Commitments.


“Commitment Fee” has the meaning set forth in Section 2.13(a).


“Commitment Letter” means that certain commitment letter issued by certain
lenders and lead arrangers in favor of Cleco Power, dated October 17, 2014,
including the term sheet attached thereto, as amended and modified by that
certain (a) financial institution accession agreement, dated as of December 19,
2014, whereby CoBank, ACB acceded as a lender, joint lead arranger and joint
bookrunner thereunder, (b) financial institution accession agreement, dated as
of December 19, 2014, whereby Mizuho Bank, Ltd. acceded as a lender and as a
senior managing agent thereunder, (c) assignment and assumption agreement, dated
as of June 17, 2015, whereby, among other matters, (i) The Royal Bank of
Scotland plc assigned its rights and obligations as initial lender thereunder to
Mizuho Bank, Ltd. and (ii) RBS Securities Inc. assigned its rights and
obligations as mandated lead arranger thereunder to Mizuho Bank, Ltd. and (d)
assignment and assumption agreement, dated as of July 15, 2015, whereby Mizuho
Bank, Ltd. assigned its rights and obligations as an acceding lender and senior
managing agent thereunder to JPMorgan Chase Bank, N.A.
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes imposed
in lieu of net income taxes or branch profits Taxes.
 
“Constitutive Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; and (c) with respect to any partnership, joint venture, trust
or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ownership of  securities, by contract or otherwise, which, for the
avoidance of doubt, shall include, with respect


 
12
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


to any Fund, any Manager or Advisor of such Fund. “Controlling” and “Controlled”
have meanings correlative thereto.


“Credit Event” means a Borrowing, the issuance of a Letter of Credit, an LC
Disbursement or any of the foregoing.


“Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and its LC
Exposure and Swingline Exposure at such time.
 
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any Lender.
 
“Debt” means the Loans and any other Indebtedness that is at least pari passu
with the Loans.
 
“Debt to Capital Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) of (a) all DebtIndebtedness of the Borrower and its
Subsidiaries net of cash and  Cash Equivalents as of such date on a consolidated
basis in excess of $5,000,000; provided that the amount of cash and Cash
Equivalents to be deducted pursuant to this clause (a) shall not (x) include any
cash or Cash Equivalents that would appear as “restricted” on a consolidated
balance sheet of the Borrower and its Subsidiaries or (y) exceed $75,000,000; to
(b) the sum of (i) all DebtIndebtedness of the Borrower and its Subsidiaries net
of cash and Cash Equivalents as of such date on a consolidated basis in excess
of $5,000,000; provided that the amount of cash and Cash Equivalents to be
deducted pursuant to this clause (b)(i) shall not (x) include any cash or Cash
Equivalents that would appear as “restricted” on a consolidated balance sheet of
the Borrower and its Subsidiaries or (y) exceed $75,000,000; plus (ii) all
shareholders’ equity of the Borrower as of such date plus (iii) all Permitted
Subordinated Debt as of such date; provided further that as of the last day of
the fourth full fiscal quarter following the Effective Date and any date
thereafter, outstanding DebtIndebtedness under any revolving loan facility of
the Borrower or any of its Subsidiaries used for working capital purposes shall
be based on a rolling four fiscal quarter average for such DebtIndebtedness.
 
“Declining Lender” has the meaning set forth in Section 2.24(b).
 
“Default” means any event or condition which would, with the expiry of a grace
period, the giving of notice or any combination of the foregoing, become an
Event of Default.


“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit,
or LC Disbursements or Swingline Loans or (iii) pay over to any Credit Party any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Administrative Agent in writing, or has made a public statement to the effect,
that it does not intend or expect to comply with any of its funding


 
13
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Lender’s good faith determination
that a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three (3) Business Days after request by the Administrative Agent
or the Borrower, acting in good faith, to provide a certification in writing
from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
the Administrative Agent’s or Borrower’s, as applicable, receipt of such
certification, (d) has become the subject of a Bankruptcy Event, or (e) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-inBail-In Action.
 
“Disposition” or “Dispose” means the sale, assignment, transfer or other
disposition (including any Sale and Leaseback Transaction and any termination of
business lines) of any property by the Borrower or any of its Subsidiaries to
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding, for the avoidance of doubt, any such
transfer or other disposition to an insurer of any Property that is the subject
of a Casualty Event upon receipt by any Borrower Group Member of all Net Cash
Insurance Proceeds payable in respect of such Casualty Event.
 
“Disposition Offer Proceeds” has the meaning set forth in Section 2.12(c).


“Distribution” means (a) any dividend or other distribution (whether in cash,
securities or other property) with respect to any equity interests in the
Borrower or any payment (whether in cash, securities or other property other
than common equity), including any sinking fund or similar deposit, on account
of the purchase, redemption, defeasance, retirement, acquisition, cancellation
or termination of any equity interests in the Borrower or any option, warrant or
other right to acquire any such Equity Interest in the Borrower, and (b) any
payments in respect of Permitted Subordinated Debt and (c) any management fees
to the extent not constituting operating expenses.
 
“Dollars” or “$” refers to lawful money of the United States of America.


“Early Opt-in Election” has the meaning set forth in Section 2.15(e).
 
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


 
14
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02)April 13, 2016.


“Eligible Assignee” means a commercial bank, finance company, insurance company,
pension fund, or other financial institutions or funds (whether a corporation,
partnership or other entity) engaged generally in making, purchasing or
otherwise investing in commercial loans in the ordinary course of its business,
in each case solely to the extent that (i) such Person has been approved (not to
be unreasonably withheld, conditioned or delayed, provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof and provided, further,
that no consent of the Borrower shall be required for an assignment if an Event
of Default has occurred and is continuing) by the Borrower, and (ii) such Person
has obtained a rating of BBB+ or better by S&P and an equivalent credit rating
by another Rating Agency (or an equivalent credit rating from at least two
nationally recognized Rating Agencies if the named Rating Agency ceases to
publish ratings); provided that (i) no private equity, infrastructure or
mezzanine fund shall in any event constitute an Eligible Assignee and (ii) none
of the Sponsors, the Borrower, or any of their Affiliates shall in any event
constitute an Eligible Assignee.
 
“Environmental Laws” means all federal, state, and local statutes, laws,
regulations, rules, judgments, orders or decrees, in each case as modified and
supplemented and in effect from time to time regulating or imposing liability or
standards of conduct relating to the regulation, use or protection of the
environment or to emissions, discharges, Releases or threatened Releases of
Hazardous Materials into the environment, including, without limitation, ambient
air, soil, surface water, groundwater, wetlands, coastal waters, land or
subsurface strata, or otherwise relating to the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of Hazardous Materials or to the protection or safety of the health of
human beings or other living organisms and natural resources related to the
environment, as now are, or may at any time hereafter be, in effect.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any applicable Environmental Law.


 
15
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Equity Contribution” has the meaning set forth in the definition of “Equity
Portion”.
 
“Equity Interests” means, with respect to any Person, all of the shares,
membership interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
 
“Equity Portion” means cash capital contributions in, and/or Permitted
Subordinated Debt extended to, HoldCo, directly or indirectly, by the Sponsors
(the “Equity Contribution”), such that the aggregate amount of the proceeds of
such Equity Contribution shall be not less than 35% of the sum of (i) aggregate
third party borrowed money of HoldCo and its Subsidiaries plus (ii) the total
Equity Contribution, in each case, after giving effect to the Acquisition.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a ERISA Plan (other
than an event for which the 30-day notice period is waived); (b) the existence
with respect to any ERISA Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the  Code  or  Section
303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any ERISA Plan; (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any ERISA Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any ERISA Plan or ERISA Plans or to appoint a trustee to
administer any ERISA Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any ERISA Plan or Multiemployer ERISA Plan; (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer ERISA Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer ERISA Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status within  the  meaning  of Section 432 of the Code or Section 305
of ERISA; (h) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA; (i)
the withdrawal by the Borrower or any ERISA Affiliate from a Multiple Employer
Plan during a plan year for which it was a substantial employer, as defined in
Section 4001(a)(2) of ERISA; (j) conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any ERISA Plan; or
(k) a determination that any ERISA Plan is in “at risk” status (within the
meaning of Section 303 of ERISA).


 
16
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
ERISA Plan) subject to the provisions of Title IV of ERISA or Section 412 of the
Code or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Eurodollar Loans”, when used in reference to any Loan or Borrowing, means that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted Eurodollar Rate.
 
“Eurodollar Rate” means, with respect to any Eurodollar Borrowing or Eurodollar
Loan for any Interest Period, the rate per annum rounded upwards, if necessary,
to the nearest 1/100th of 1%) appearing on Reuters Screen LIBOR01 Page (or on
any successor or substitute page of such service, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to deposits in Dollars in the London interbank market)
at approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for deposits in Dollars with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “Eurodollar Rate” with respect
to such Eurodollar Borrowing or Eurodollar Loan for such Interest Period shall
be the rate at which deposits in Dollars in an amount equal to $5,000,000 and
for a maturity comparable to such Interest Period are offered by the principal
London office of the Administrative Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period., or such other
Benchmark Replacement rate per annum as may be determined in accordance with
Section 2.15; provided that if the Eurodollar Rate is less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.


“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on    such day, whether or not applicable to any Lender, under
regulations issued from time to time by the Board for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.
 
“Event of Default” has the meaning set forth in Article VII.


“Excluded Taxes” means, with respect to any payment made by the Borrower under
any Financing Document, any of the following Taxes imposed on or with respect to
a Recipient:


 
17
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(a)          Taxes imposed on or measured by net income (however denominated),
franchise Taxes imposed in lieu of net income taxes and branch profits Taxes or
similar Taxes, in each case, imposed by (i) the jurisdiction (or any political
subdivision thereof) under the laws of which such Recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes;
 
(b)          any Taxes imposed as a result of the failure of any Recipient to
furnish any form, documentation or information required by Section 2.18(e);


(c)          in the case of a Lender, any withholding Tax that is imposed on
amounts payable to such Lender pursuant to a law in effect on the date on which
such Lender (i) becomes a party to this Agreement or (ii) subsequently
designates a new lending office except to the extent that amounts with respect
to Taxes, if any, were payable to such Lender’s assignor (in the case where such
Lender is a permitted assignee under Section 9.04) or to such Lender immediately
before it changed its lending office (in the case where such Lender designated a
new lending office); and
 
(d)          any withholding of Tax imposed under FATCA.


“Existing Credit Facilities” means (a) the Cleco Power Existing Credit Agreement
and (b) the Amended and Restated Credit Agreement, dated as of October 16, 2013,
among HoldCo, as borrower, the lenders party thereto, JPMorgan Chase Bank, N.A.,
as administrative agent, and the other Persons from time to time party thereto.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of October 17,
2014the Amendment No. 1 Effective Date (or any amended or successor version that
is substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any intergovernmental agreements entered into to
implement or further the collection of Taxes imposed pursuant to the foregoing
(together with any law implementing such agreements).
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
immediately succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the immediately preceding Business Day as so published on the immediately
succeeding Business Day and, (b) if no such rate is so published on such
immediately succeeding Business Day, the Federal Funds Rate for such day shall
be the average rate (rounded upward, if necessary, to a whole multiple of 1/100
of 1%) charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent and (c) if the Federal Funds Rate is less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.
 
“Federal Reserve Bank of New York’s  Website”  has  the  meaning  set  forth 
in  Section 2.15(e).


 
18
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Fee Letters” means, collectively, (i) the Fee Letters dated on or about October
17, 2014 between the Sponsors, each of the Mandated Lead Arrangers party
thereto and the Lenders party thereto, as amended and modified by that certain
assignment and assumption agreement, dated June 17, 2015, whereby, among other
matters, The Royal Bank of Scotland plc and RBS Securities Inc. assigned their
respective rights and obligations as financial institutions thereunder, (ii) the
Amendment No. 1 Fee Letters and (iii) any letter or agreement documenting fees
of the type set forth in Section 2.13(e).
 
“Financial Officer” means the chief financial officer, principalchief accounting
officer, vice president finance, treasurer or assistant treasurer of the
Borrower or individual holding a similar position.
 
“Financial Ratio Certificate” has the meaning set forth in Section 5.02(c).


“Financing Documents” means (a) this Agreement, (b) any Notes issued pursuant to
Section 2.10(e) and (c) the Fee Letters. Any reference in this Agreement or any
other Financing Document to a Financing Document shall include all appendices,
exhibits or schedules thereto, and all amendments, restatements, supplements or
other modifications thereto, and shall refer to this Agreement or such Financing
Document as the same may be in effect at any and all times such reference
becomes operative.
 
“Finsub” means each special purpose bankruptcy remote Person that is a
wholly-owned (directly or indirectly) Subsidiary of the Borrower organized
solely for the purpose of engaging in a Securitization Financing authorized by a
Securitization Statute and a Securitization Financing Order and activities
related thereto, and each is a “Finsub”.
 
“Fitch” means Fitch Investors Service, Inc. or its successors. “Fronting Fee”
has the meaning set forth in Section 2.13(b).
 
“Fund” means any investment company, limited partnership, general partnership or
other collective investment scheme or any body corporate or other entity, in
each case, the business, operations or assets of which are managed
professionally for investment purposes.
 
“GAAP” means generally accepted accounting principles in the United States;
provided, however, that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Financing
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (a) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (b) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


 
19
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Governmental Approvals” means all authorizations, consents, approvals, waivers,
exceptions, variances, filings, permits, orders, licenses, exemptions and
declarations of or with any Governmental Authority.


“Governmental Authority” means any nation, state, sovereign or government, any
federal, regional, state or local government or political subdivision thereof,
any central bank or other entity exercising executive, legislative, judicial,
treasury, regulatory or administrative functions of or pertaining to government
and having jurisdiction over the Person or matters in question (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank).
 
“Governmental Rule” means any statute, law, regulation, ordinance, rule,
judgment, order, decree, permit, concession, grant, franchise, license,
agreement, directive requirement, treaty or other governmental restriction or
any similar form of decision of or determination by or any interpretation or
administration of any of the foregoing, in each case, having the force of law
by, any Governmental Authority, which is applicable to any Person, whether now
or hereafter in effect.
 
“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “Primary Obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (ii) to purchase or lease property, securities or services for the
purpose of assuring the obligee in respect of such Indebtedness or other
monetary obligation of the payment or performance of such Indebtedness or other
monetary obligation, (iii) to maintain working capital, equity capital or any
other financial statement condition or liquidity or level of income or cash flow
of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other monetary obligation, (iv) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness or monetary obligation or (v) entered into for the purpose of
assuring in any other manner the obligee in respect of such Indebtedness or
other monetary obligation of the payment or performance thereof or to protect
such obligee against loss in respect thereof (in whole or in part), or (b) any
Lien on any assets of such Person securing any Indebtedness or other monetary
obligation of any other Person, whether or not such Indebtedness or other
monetary obligation is assumed by such Person (or any right, contingent or
otherwise, of any holder of such Indebtedness to obtain any such Lien); provided
that the term “Guarantee” shall not include endorsement for a collection or
deposit in the ordinary course of business. The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
 
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation or other substance or emission which is a
contaminant, pollutant,


 
20
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


dangerous substance, toxic substance, hazardous waste, subject waste, hazardous
material or hazardous substance which is or becomes regulated by applicable
Environmental Laws or which is classified as hazardous or toxic under applicable
Environmental Laws (including gasoline, diesel fuel or other petroleum
hydrocarbons, polychlorinated biphenyls, asbestos and urea formaldehyde foam
insulation).


“Hedging Arrangements” means any agreement or arrangement with respect to any
swap, cap, collar, forward, future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more rates,
currencies, commodities, equity or debt instruments or securities, or economic,
financial or pricing indices or measures of economic, financial  or pricing risk
or value or any similar transaction or any combination of these transactions.
 
“HoldCo” has the meaning set forth in the Recitals heretomeans Cleco
Corporate Holdings LLC, a Louisiana limited liability company.


“HoldCo Acquisition Loan Facility” means the “Acquisition Loan Facility” as
defined in the HoldCo Credit Agreement.
 
“HoldCo Credit AgreementAgreements” means, collectively, (a) the Credit
Agreement, dated as of April 13, 2016, among the Initial Borrower, or,
immediately upon consummation of the Acquisition referred to therein, HoldCo, as
borrower, the lenders from time to time party thereto, and Mizuho Bank, Ltd., as
administrative agent. , (b) the Term Loan Credit Agreement dated as of June 28,
2016, among HoldCo, as borrower, the lenders party thereto from time to time and
Mizuho Bank, Ltd., as administrative agent, (c) the Term Loan Agreement dated as
of February 1, 2019, among HoldCo, as borrower, the lenders party thereto from
time to time and Mizuho Bank, Ltd., as administrative agent and (d) the
Uncommitted Letter of Credit Agreement dated as of October 5, 2018 between
HoldCo and The Bank of Nova Scotia, each as amended, amended and restated,
waived or otherwise modified from time to time.
 
“HoldCo Financing Documents” means the “Financing Documents” as defined in
the HoldCo Credit Agreement (or similar term in any refinancing, replacement,
refunding, renewal or extension thereof).


“HoldCo Loan Facilities” means the credit facilities made pursuant to
theany HoldCo Credit Agreement and any refinancing, replacement, refunding,
renewal or extension thereof.


“Immaterial Subsidiary” means any Subsidiary of the Borrower whose total assets
(excluding intercompany receivables) at the relevant time of determination have
a gross asset value of less than 5% of total assets (excluding intercompany
receivables) of the Borrower and its Subsidiaries on a consolidated basis as set
forth on the most recent financial statements delivered pursuant to Section
5.02(a) or Section 5.02(b) and whose total consolidated revenues (excluding
intercompany sales) for the twelve (12) months ending at the relevant time of
determination are less than 5% of total consolidated revenues (excluding
intercompany sales) of the Borrower and its Subsidiaries as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b); provided that at no time shall all Immaterial Subsidiaries so
designated pursuant to this definition have in the aggregate (x) total assets
(excluding intercompany receivables) at the relevant time of determination
having a gross asset


 
21
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


value in excess of 5% of total assets (excluding intercompany receivables) of
the Borrower and its Subsidiaries on a consolidated basis as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b), or (y) total consolidated revenues (excluding intercompany
sales) for the twelve (12) months ending at the relevant time of determination
in excess of 5% of total consolidated revenues (excluding intercompany sales) of
the Borrower and its Subsidiaries on a consolidated basis as set forth on the
most recent financial statements delivered pursuant to Section 5.02(a) or
Section 5.02(b).
 
“Incentive Plan Equity Interests” has the meaning set forth in the definition of
“Change in Control”.


“Increasing Lender” has the meaning set forth in Section 2.21(b).


“Incremental FacilitiesIncreasing Renewing Lender” has the meaning set forth in 
Section  2.212.24(ac).


“Incremental Loans” has the meaning set forth in Section 2.21(a).


“Incremental Revolving Facility” has the meaning set forth in Section 2.21(a).
 
“Incremental RevolvingFacilityAmendment”has the meaning set forth in Section
2.21(e).


“Incremental Revolving Increase” has the meaning set forth in Section 2.21(a).


“Incremental Revolving Loan Commitment” has the meaning set forth in Section
2.21(a).


“Indebtedness” of any Person means:
 
(a)           all indebtedness of such Person for borrowed money,
 
(b)          all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments,


(c)          all obligations of such Person to pay the deferred purchase price
of property or services (other than trade payables not overdue for more than 180
days) that in accordance with GAAP would be included as a liability on the
balance sheet of such Person,
 
(d)          all indebtedness created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such
Person,
 
(e)          any Capital Lease obligations (and the amount of these obligations
shall be the amount so capitalized),


(f)           all obligations, contingent or otherwise, of such Person under
acceptances issued or created for the account of such Person,


 
22
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(g)          all unconditional obligations of such Person to purchase, redeem,
retire, defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests,


(h)          all net obligations of such Person pursuant to hedging
transactions,
 
(i)           all Guarantees of such Person in respect of obligations of the
kind referred to in clauses (a) through (h) above, and


(j)          all Indebtedness of the type referred to in clauses (a) through (h)
above secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contracts rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such indebtedness.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Financing Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
 
“Indemnitee” has the meaning set forth in Section 9.03(b).
 
“Initial BorrowerInformation” has the meaning set forth in the PreambleSection
9.12.


“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08, substantially in the form
of Exhibit B-3 or in such other form as the Administrative Agent and Borrower
may agree.


“Interest Payment Date” means (a) with respect to any Base Rate Loan (other than
a Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, applicable to the relevant Lender, and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case  of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period and the Maturity
Date and (c) with respect to any Swingline Loan, the day that such Loan is
required to be repaid pursuant to Section 2.10 and the Maturity Dateapplicable
to the relevant Lender.
 
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one week or one, two, three, six
or, if agreed to by all Lenders,  twelve months thereafter, as the Borrower may
elect; provided that:
 
(a)           if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurodollar Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day;


 
23
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(b)          any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day  in  the  last  calendar month  of 
such  Interest  Period)  shall  end  on  the  last Business Day of the last
calendar month of such Interest Period;
 
(c)          any Interest Period that would otherwise extend beyond
the Latest Maturity Date will end on the Latest Maturity Date; and


(d)          subject to clause (a) above, the initial Interest Period selected
by the Borrower for any Eurodollar Borrowing may, if so specified in the related
Borrowing Request for such Eurodollar Borrowing, be an irregular Interest Period
ending on the final day of any calendar month that is not less than three
Business Days after, and not more than three months after, the date of such
Eurodollar Borrowing.
 
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and, in the case of a Borrowing, thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.
 
“Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Borrower in connection with any receivables facility and paid
to the Borrower or its Subsidiaries, as reduced by the aggregate amounts
received by such investors from the payment of receivables and applied to reduce
such invested amounts.
 
“IRS” means the United States Internal Revenue Service.


“ISP” means the International Standby Practices ISP98.
 
“Issuing Bank” means Mizuho Bank, Ltd., in its capacity as issuer of Letters of
Credit hereunder, or any otherany Lender or Affiliate of a Lender as the
Borrower may from time to time select as an Issuing Bank hereunder (provided
that each such Lender or Affiliate of a Lender has agreed to be an Issuing Bank,
in its sole discretion), and each of their successors in such capacity as
provided in Section 2.06(i). Each Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such other
Issuing Bank, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.
 
“Latest Maturity Date” means, at any time, the latest Maturity Date applicable
to any Lender at such time.
 
“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


 
24
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“LC Collateral Account” has the meaning set forth in Section 2.06(j).
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of  Credit.


“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“LC Sublimit” means, (a) with respect to Mizuho Bank, Ltd. as Issuing Bank,
$60,000,000, and (b) with respect to any other Issuing Bank, the amount
designated by such Issuing Bank as its LC Sublimit in a written notice delivered
upon becoming an Issuing Bank to the Borrower and the Administrative Agent;
provided that the LC Sublimit of any Issuing Bank may be modified from time to
time by written agreement between such Issuing Bank and the Borrower, a copy of
which shall have been delivered to the Administrative Agent.


“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.


“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.21 or Section 2.24
or pursuant to an Assignment and Assumption, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes each Issuing Bank and
the Swingline Lender.
 
“Letter of Credit” means any standby or commercial letter of credit issued
pursuant to this Agreement.


“Letter of Credit Fee” has the meaning set forth in Section 2.13(b).


“Letter of Credit Request” means a request by the Borrower for a Letter of
Credit in accordance with Section 2.06, substantially in the form of Exhibit B-2
or in such other form as the Administrative Agent, the Issuing Bank issuing such
Letter of Credit and the Borrower may agree.
 
“LIBOR” has the meaning set forth in the definition of “Benchmark Replacement
Date”.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, mandatory deposit
arrangement, encumbrance, lien (statutory or other) or other security interest,
any conditional sale or other title retention agreement, or any financing lease
having substantially the same effect as any of the foregoing, and the filing of
any financing statement or similar instrument under the UCC or comparable
Governmental Rule.


“Loan Obligations” means, as at any date, the sum, computed without duplication,
of (a) the aggregate outstanding principal amount of the Loans plus all accrued
interest (whether arising or incurred before or after any bankruptcy of the
Borrower) and fees on such amount or
 

 
25
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


commitments relating thereto or with respect to the Revolving Credit Facility,
plus (b) any amounts (including, without limitation, insurance, insurance
premiums, licensing fees, recording and filing fees, and Taxes) the
Administrative Agent or the Lenders expend on behalf of the Borrower in
accordance with the Financing Documents because the Borrower fails to make any
such payment when required under the terms of any Financing Document, plus (c)
all amounts required to be paid by the Borrower to the Lenders and the
Administrative Agent under an indemnification, cost reimbursement or similar
provision.
 
“Loans” means the Revolving Loans and Swingline Loans made by the Lenders to the
Borrower pursuant to this Agreement. Each Loan shall be either a Base Rate Loan
or a Eurodollar Loan.
 
“Macquarie” means, collectively, Macquarie Infrastructure Partners Inc. and
its Affiliates, and funds, separate managed accounts or similar investment
vehicles managed by it or its Affiliates.
 
“Manager” means, with respect to any Fund, any general partner, trustee,
responsible entity, nominee, manager, or other entity performing a similar
function with respect to such Fund.
 
“Mandated Lead Arrangers” means, collectively, (i) each of Canadian Imperial
Bank of Commerce, New York Branch, Credit Agricole Corporate and Investment
Bank, Mizuho Bank, Ltd., Sumitomo Mitsui Banking Corporation and The Bank of
Nova Scotia, each in its capacity as joint lead arranger and joint bookrunner
and (ii) each of the Amendment No. 1 Mandated Lead Arrangers.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries,
taken as a whole, (b) the validity or enforceability of the Financing Documents,
(c) the ability of the Borrower to perform any of its obligations under the
Financing Documents, or (d) the rights or remedies of the Administrative Agent
or any Lender under the Financing Documents.
 
“Material Debt Financing Document” means any credit agreement, purchase
agreement, indenture, note or similar contract or instrument providing for, or
evidencing, the issuance or incurrence of any Indebtedness for borrowed money in
an aggregate principal amount of at least $50,000,000.


“Material Subsidiary” means any Subsidiary of the Borrower, other than
Immaterial Subsidiaries.


“Maturity Date” means April 13, 2021June 28, 2022, as such Maturity Date may
be extended from time to time pursuant to Section 2.24.


“Merger AgreementMaximum Rate” has the meaning set forth in the
Recitals heretoSection 9.14.
 
“Moody’s” means Moody’s Investors Service, Inc. or its successors.


 
26
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Mortgage” means the indenture of mortgage, dated as of July 1, 1950, made by
Cleco Powerthe Borrower to Bank One Trust Company, NA, as Trustee thereunder, as
amended, supplemented, amended and restated, refinanced or replaced from time to
time.


“Multiemployer  ERISA  Plan”  means   a   multiemployer   plan   as   defined  
in Section 4001(a)(3) of ERISA.


“Multiple  Employer  Plan”   means   a   single   employer   plan,   as  
defined   in Section 4001(a)(15) of ERISA, that (a) is maintained for employees
of the Borrower or any ERISA Affiliate and at least one Person other than the
Borrower and the ERISA Affiliates or (b) was so maintained and in respect of
which the Borrower or any ERISA Affiliate could have liability under Section
4064 or 4069 of ERISA in the event such plan has been or were to be terminated.
 
“Non-Consenting Lender” has the meaning set forth in Section 9.02(d).
 
“Net Cash Insurance Proceeds” means, with respect to any Casualty Event of any
Borrower Group Member, the gross cash proceeds of casualty insurance and
casualty awards actually received by such Borrower Group Member in respect
thereof; provided, that, Net Cash Insurance Proceeds shall be net of: (a) the
amount of any legal, advisory, title, transfer and recording tax expenses,
commissions and other fees and expenses paid by the Borrower or the applicable
Subsidiary in connection with such Casualty Event, (b) any federal, state and
local income or other taxes estimated to be payable as a result of such Casualty
Event (but only to the extent that such estimated taxes are in fact paid to the
relevant federal, state or local Governmental Authority; provided that at the
time such taxes are paid, an amount equal to the amount, if any, by which such
estimated taxes exceed the amount of taxes actually paid shall constitute “Net
Cash Insurance Proceeds” for all purposes hereunder), (c) any repayments made or
to be made by the Borrower or the applicable Subsidiary of Indebtedness to the
extent that  the terms of such other Indebtedness require that such Indebtedness
to be repaid, (d) any reserve for adjustment in respect of any liabilities
(other than taxes deducted pursuant to clause (b) above) associated with such
Casualty Event retained by any Borrower Group Member after such Casualty Event,
including related to environmental matters or with respect to any
indemnification obligations associated with such Casualty Event, and it being
understood that “Net Cash Insurance Proceeds” shall include the reversal
(without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in this clause (d), and (e) if
the applicable cash payments are in the first instance received by a Subsidiary
that is not a wholly-owned Subsidiary, the related Net Cash Insurance Proceeds
shall be net of the proportionate share of the common Equity Interests of such
Subsidiary (and of any intermediate Subsidiary) owned by Persons that are not
wholly-owned Subsidiaries of the Borrower.
 
“Net Cash Proceeds” means with respect to any Disposition by any Borrower Group
Member or any issuance of Indebtedness by any Borrower Group Member, the gross
proceeds of all cash actually received by such Borrower Group Member in
connection with such Disposition or issuance; provided that (a) Net Cash
Proceeds shall be net of: (i) the amount of any legal, advisory, title, transfer
and recording tax expenses, commissions and other fees and expenses paid by the
Borrower or the applicable Subsidiary in connection with such transaction and
(ii) any federal, state and local income or other taxes estimated to be payable
as a result of such


 
27
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


transaction (but only to the extent that such estimated taxes are in fact paid
to the relevant federal, state or local Governmental Authority; provided that at
the time such taxes are paid, an amount equal to the amount, if any, by which
such estimated taxes exceed the amount of taxes actually paid shall constitute
“Net Cash Proceeds” for all purposes hereunder), (b) with respect  to any
Disposition, Net Cash Proceeds shall be net of any repayments made or to be made
by the relevant Borrower Group Member of Indebtedness to the extent that the
terms of such other Indebtedness require that such Indebtedness be repaid, (c)
for all Dispositions, Net Cash Proceeds shall be net of any earn out, indemnity
or other similar obligations owed by the  relevant Borrower Group Member in
connection with the acquisition thereof, (d) Net Cash Proceeds shall be net of
any reserve for adjustment in respect of (i) the sale price of such asset or
assets established in accordance with GAAP and (ii) any liabilities (other than
taxes deducted pursuant to clause (a)(ii) above) associated with such asset or
assets and retained by any Borrower Group Member after such sale or other
disposition thereof, including pension and  other postemployment benefit
liabilities and liabilities related to environmental matters or with respect to
any indemnification obligations associated with such transaction, and it being
understood that “Net Cash Proceeds” shall include (A) any cash or Cash
Equivalents received upon the Disposition of any non-cash consideration by any
Borrower Group Member in any such Disposition and (B) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in this clause (d), and (e) if the applicable
cash payments are in the first instance received by a Subsidiary that is not a
wholly- owned Subsidiary, the related Net Cash Proceeds shall be net of the
proportionate share of the common Equity Interests of such Subsidiary (and of
any intermediate Subsidiary) owned by Persons that are not wholly-owned
Subsidiaries of the Borrower.
 
“Non-U.S. Recipient” means a Recipient that is not a U.S. Person.


“Note” means a promissory note in the form of Exhibit F.
 
“Offer DateOFAC” has the meaning set forth in Section 2.12(d)the definition of
“Anti- Terrorism Law”.


“Other Borrower Credit Agreement” means the Uncommitted Letter of Credit
Agreement dated as of April 30, 2018 between the Borrower and The Bank of Nova
Scotia, as amended, amended and restated, waived or otherwise modified from time
to time.
 
“Other Borrower Financing Documents” means the “Financing Documents” as defined
in the Other Borrower Credit Agreement (or similar term in any refinancing,
replacement, refunding, renewal or extension thereof).
 
“Offer Notice” has the meaning set forth in Section 2.12(d). 


“Offer Procedures” has the meaning set forth in Section 2.12(d).
 
“Offer Proceeds” means the Casualty Event Offer Amount, the Remaining Portion,
the Disposition Offer Proceeds or the Available Disposition Offer Proceeds, as
the context may require.


 
28
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient negotiating, executing, delivering or performing its obligations or
receiving a payment under, or enforcing, this Agreement or any other Financing
Document).
 
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing, or any other excise or property Taxes, charges,
levies or similar Taxes arising from any payment made under any Financing
Document or any related credit document from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Financing Document or from the receipt or perfection of a security interest
under, or otherwise with respect to any Financing Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than as assignment made pursuant to Section 2.20).
 
“Participant” has the meaning set forth in Section 9.04(c).


“Participant Register” has the meaning set forth in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any entity succeeding
to any or all of its functions, established pursuant to Subtitle A of Title IV
at ERISA.


“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of the Borrower of (a) all or substantially all the assets of, or
(b) all or substantially all the Equity Interests in, a Person or division or
line of business of a Person, if:
 
(a)          at the time of signing the definitive acquisition agreement with
respect thereto and immediately after giving effect thereto, no Default or Event
of Default has occurred and is continuing or would arise after giving effect
thereto,


(b)          such Person or division or line of business is engaged in the same
or a similar line of business as the Borrower or business reasonably related,
ancillary or synergistic thereto (including but not limited to other regulated
utility businesses),
 
(c)          at the time of signing the definitive acquisition agreement, the
Borrower is in compliance on a Pro Forma Basis with the financial covenant
contained in Section 5.12 as of the most recently ended Test Period, determined
as if such acquisition (and any related incurrence or repayment of Indebtedness,
with any new Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) had occurred on the first day of
such relevant Test Period, and
 
(d)          in the case of an acquisition or merger involving the Borrower, the
Borrower is the surviving entity of such acquisition or merger.


“Permitted Contest Conditions” means a contest, pursued in good faith,
challenging the enforceability, validity, interpretation, amount or application
of any Governmental Rule, any Taxes, assessment, fee, government charge or levy
or any Lien or other claim or payment of any


 
29
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


nature, or judgment or other matter (legal, contractual or other) by appropriate
proceedings timely instituted if (a) the Borrower or the applicable Subsidiary
diligently pursues such contest, (b) the Borrower or the applicable Subsidiary
establishes adequate reserves with respect to the contested claim to the extent
required by GAAP and (c) such contest would not reasonably be expected to result
in a breach of Section 6.04Section 6.06 or an Event of Default under clause (i)
in Article VII or any criminal or unindemnified civil liability (in the case of
any such civil liability, otherwise required to be indemnified by the Borrower
under the Financing Documents), being incurred by the Administrative Agent or
any of the Lenders.
 
“Permitted  Debt Liens” has the meaning set forth in Section 6.03Section 6.06.


“Permitted Investments” has the meaning set forth in Section 6.05. 


“Permitted Liens” means:
 
(a)          Liens that secure any Permitted Debt so long as the Loan
Obligations are secured on a pari passu basis;


(b)          Liens that secure any Permitted Debt of the Borrower or any other
Subsidiary of Borrower so long as such Liens are permitted hereunder, or any
refinancing, replacement, refunding, renewal or extension thereof, in each case,
at the time of incurrence thereof;
 
(c)          Liens, deposits or pledges incurred or created in the ordinary
course of business or under applicable Governmental Rules in connection with or
to secure the performance of bids, tenders, contracts, leases, statutory
obligations, surety bonds or appeal bonds;
 
(d)          mechanics’, materialmen’s, workers’, repairmens’, employees’,
warehousemen’s, carriers’ or other like Liens arising in the ordinary course of
business or under Governmental Rules securing obligations which are not yet due,
or which are adequately bonded and which are being contested pursuant to the
Permitted Contest Conditions;
 
(e)          Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;


(f)           Liens arising out of judgments or awards fully covered by
insurance or with respect to which an appeal or proceeding for review is being
prosecuted pursuant to the Permitted Contest Conditions;
 
(g)          easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of  any Borrower Group Member;
 
(h)          Liens arising in the ordinary course of business from netting
services, overdraft protection, banking services obligations and otherwise in
connection with deposit, securities and commodities accounts;


 
30
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(i)           Liens securing judgments that do not constitute an Event of
Default under clause (i) of Article VII;


(j)           Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired securing
Indebtedness permitted under Section 6.03(d);


(k)          zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower;
 
(l)           Liens that have been placed by a third party on the fee title of
leased real property or property over which the Borrower has easement rights,
and subordination or similar agreements relating thereto;
 
(m)         Liens securing obligations arising under natural gas purchase
agreements, natural gas transportation and storage agreements, and Hedging
Arrangements  permitted  under  Section 6.12;
 
(n)          Liens securing other obligations in an aggregate amount not
exceeding $100,000,000 at any time outstanding;
 
(o)          Liens securing any Permitted Receivables Financing;
 
(p)          Liens on Permitted Refinancing Indebtedness permitted under the
definition thereof;


(q)          Liens on any cash collateral for Letters of Credit issued under
this Agreement or for a Defaulting Lender’s Swingline Exposure or LC Exposure;
 
(r)          Liens in favor of Governmental Authorities encumbering assets
acquired in connection with a government grant program, and the right reserved
to, or vested in, any Governmental Authority by the terms of any right, power,
franchise, grant, license, or permit, or by any provision of law, to purchase,
condemn, recapture or designate a purchaser of any property;
 
(s)          agreements for an obligation (other than repayment of borrowed
money) relating to the joint or common ownership, operation, and use of
property, including Liens under joint venture or similar agreements securing
obligations incurred in the conduct of operations or consisting of a purchase
option, call or right of first refusal with respect to the Equity Interests in
such jointly owned Person or assets;
 
(t)        Liens on any Acquired Assets in existence on or prior to the
Effective Date;


(u)          any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger or
consolidation, provided that (i) such Lien is not created in contemplation of or
in connection


 
31
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


with such acquisition or such Person becoming a Subsidiary or such merger, as
the case may be, (ii) such Lien shall not apply to any other property or asset
of the Borrower or any of the Subsidiaries, and (iii) such Lien shall secure
only those obligations and liabilities that it secures on the date of such
acquisition or the date such Person becomes a Subsidiary of the Borrower or such
merger, as the case may be, and any extensions, renewals, refinancings and
replacements thereof that do not increase the outstanding amount thereof;
 
(v)          Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed, explored,
drilled, developed, improved, repaired or serviced (including in connection with
the financing of working capital and ongoing maintenance) by the Borrower,
provided that (i) such security interests and the obligations and liabilities
secured thereby are incurred prior to or within two hundred seventy (270) days
after the acquisition of the relevant asset or the completion of the relevant
construction, exploration, drilling, development, improvement, repair or
servicing (including the relevant financing of working capital and ongoing
maintenance), or within two hundred seventy (270) days after the extension,
renewal, refinancing or replacement of the obligations and liabilities secured
thereby, as the case may be, (ii) the obligations and liabilities secured
thereby do not exceed the cost of acquiring, constructing, exploring, drilling, 
developing, improving, repairing or servicing (including the financing of
working capital and ongoing maintenance in respect of) the relevant assets,
(iii) such security interests shall not apply to any other property beyond the
relevant property set forth in this subsection (v) (and in the case of
construction or improvement, any theretofore unimproved real property on which
the property so constructed or the improvement is located) and subsection (y),
as applicable, of the Borrower,and (iv) recourse for such obligations and
liabilities under any financing secured under this subsection (v) shall be
limited to the property subject to Liens permitted under this subsection (v) and
subsection (w) and to the Borrower;


(w)         Liens on any Equity Interest owned or otherwise held by or on behalf
of the Borrower in any Person created in connection with any project financing;


(x)          Liens securing the payment of Indebtedness of the Borrower to a
state of the United States or any political subdivision thereof issued in a
transaction in which such state or political subdivision issued industrial
revenue bonds or other obligations, the interest on which is excludable from
gross income by the holders thereof pursuant to the provisions of the Code, as 
in effect at the time of the issuance of such obligations, and Indebtedness to
the issuer of a letter of credit, bond insurance or guaranty to support any such
obligations to the extent the Borrower is required to reimburse such issuer for
drawings under such letter of credit, bond insurance or guaranty with respect to
the principal of or interest on such obligations, including Liens arising
pursuant to a pledge of the Borrower’s mortgage bonds issued under the Mortgage;
provided that such pledged bonds shall not exceed an aggregate principal amount
of $125,000,000 at any time;
 
(y)         Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in this definition of “Permitted Liens”; provided,
however, that the principal amount of Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of


 
32
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


such extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or Indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property);
 

(z)          Liens created by any Finsub for any Securitization Financing
pursuant to any order of the applicable regulatory Governmental Authority (such
as the Louisiana Public Service Commission) which allows for a securitization
financing by the Borrower and/or a Finsub authorized by a Securitization Statute
(any such order, a “Securitization Financing Order”);
 
(aa)       Liens on cash or invested funds used to make a defeasance, covenant
defeasance  or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
 
(bb)        Liens created to secure Debt of any subsidiary to the Borrower or to
any of the Borrower’s other subsidiaries;


(cc)         the Lien evidenced by the Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the Mortgage; or
 
(dd)       “permitted liens”  as defined under Section 1.04 of the Mortgage, as
in effect on  the Effective Date, other than “funded liens” described in clause
(ix) of said Section 1.04, and other Liens not otherwise prohibited by Section
5.05 of the Mortgage, as in effect on the Effective Date, and in the event the
Mortgage is terminated, Liens of the same type and nature as the foregoing Liens
referred to in this clause (dd), provided, that the amounts secured by such
other Liens shall not exceed the amounts that may be secured by such foregoing
Liens as of the last day on which the Mortgage was in effect.
 
“Permitted Receivables Facility Assets” means (a) receivables (whether now
existing or arising in the future) of the Borrower and its subsidiaries which
are transferred or pledged to a Receivables Entity pursuant to a Permitted
Receivables Financing and any related Permitted Receivables Related Assets which
are also so transferred or pledged to such Receivables Entity and all proceeds
thereof and (b) loans to the Borrower and its Subsidiaries secured by
receivables (whether now existing or arising in the future) and any Permitted
Receivables Related Assets of the Borrower and its Subsidiaries which are made
pursuant to a Permitted Receivables Financing.
 
“Permitted Receivables Financing” means any receivables facility providing for
the sale or pledge by the Borrower and/or one or more other Receivables Sellers
of Permitted Receivables Facility Assets (thereby providing financing to the
Borrower and such Receivables Sellers) to a Receivables Entity (either directly
or through another Receivables Seller), which in turn shall sell or pledge
interests in the respective Permitted Receivables Facility Assets to third-party
investors (with the Receivables Entity permitted to issue investor certificates,
purchased interest certificates or other similar documentation evidencing
interests in the Permitted Receivables Facility Assets) in return for the cash
used by the Receivables Entity to purchase the Permitted Receivables Facility
Assets from the Borrower and/or the respective


 
33
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Receivables Sellers., in an aggregate for all such facilities not to exceed at
any time an amount equal to 10% of the aggregate receivables of the Borrower and
its Subsidiaries as set forth in the most recent audited financial statements
delivered pursuant to Section 5.02(a). For purposes of this definition, the
“principal amount” of any receivables facility shall mean the Invested Amount.
 
“Permitted Receivables Related Assets” means any other assets that are
customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving receivables similar to receivables and any collections or proceeds of
any of the foregoing.
 
“Permitted Refinancing Indebtedness” means any Indebtedness of any Borrower
Group Member issued in exchange for, or the Net Cash Proceeds of which are used
to refund, refinance, replace, defease or discharge, other Indebtedness of such
Person; provided that:
 
(a)          the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness extended, refinanced,
renewed, replaced, defeased or refunded (plus all accrued interest on such
Indebtedness and the amount of all reasonable out-of-pocket expenses and
premiums, underwriting, issuance, commitment, syndication and other similar
fees, costs and expenses reasonably incurred in connection therewith);
 
(b)          such Permitted Refinancing Indebtedness has a weighted average life
to maturity equal to or greater than the weighted average life to maturity of
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;
 
(c)          if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Loan
Obligations, such Permitted Refinancing Indebtedness is subordinated in right of
payment to the Loan Obligations on terms at least as favorable to the Lenders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; provided that a certificate
of an Authorized Officer of the Borrower is delivered to the Administrative
Agent at least five (5) Business Days (or such shorter period as the
Administrative Agent may reasonably agree) prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such subordination terms or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees);
 
(d)          the direct or any contingent obligor with respect to such Permitted
Refinancing Indebtedness is not changed from the direct or contingent obligor on
the Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded;


 
34
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(e)          the Permitted Refinancing Indebtedness is not secured by any
collateral not granted to the holders of the Indebtedness being financed,
renewed, replaced, defeased or refunded;


(f)          such Permitted Refinancing Indebtedness shall have terms which
shall be no more restrictive taken as a whole, and shall not, taken as a whole,
be materially less favorable, in any respect on the Borrower or its Subsidiaries
than the provisions of the Indebtedness being refinanced, renewed, replaced,
defeased or refunded; provided, however, that the foregoing requirements shall
not apply to pricing terms in respect of any Indebtedness being so refinanced,
renewed, replaced, defeased or refunded so long as such pricing is consistent
with then prevailing market pricing; and
 
(g)          no Default or Event of Default shall have occurred and be
continuing at the time of the incurrence of such Permitted Refinancing
Indebtedness, or would occur as a result of the incurrence of such Permitted
Refinancing Indebtedness.
 
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred by Borrower; provided that, all such Indebtedness shall (a) have a
maturity date not earlier than six (6) months after the Maturity Date, (b) be
fully subordinated in right of payment and liquidation to the prior payment in
full of the Revolving Credit Facility in accordance with the terms set forth on
Exhibit H hereto, and (c) be owed to HoldCo.
 
“Person” means any individual, corporation, limited liability company, company,
voluntary association, partnership, joint venture, trust, or other enterprises
or unincorporated organization or government (or any agency, instrumentality or
political subdivision thereof) or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer ERISA
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prepayment Portion” means (a) the aggregate amount of the Net Cash Proceeds
received with respect to a Casualty Event or Disposition, as the case may be,
times (b) a fraction, the numerator of which is the aggregate principal amount
of Loans outstanding on the date of prepayment or the date of the offer to make
a prepayment under Section 2.12 and the denominator of which is the aggregate
amount of Debt of the Borrower and HoldCo outstanding on the date of prepayment
or the date of the offer to make a prepayment under Section 2.12 that is
required to be similarly prepaid.
 
“Prime Rate” means the rate of interest per annum published in the Wall Street
Journal Eastern Edition as the “prime rate” for such day, and if the Wall Street
Journal Eastern Edition does not publish such rate on such day, then such rate
as most recently published prior to such day, or if for any reason such rate is
no longer published or available, the rate publicly announced from time to time
by the Administrative Agent (or any Lender or Issuing Bank


 
35
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(which agrees in writing to have its rates so used) selected by the
Administrative Agent) as its prime rate.


“Pro Forma Balance Sheet” has the meaning set forth in Section 4.01(c).


“Pro Forma Basis” means, with respect to any event, that the Borrower is in
compliance on a pro forma basis with the applicable covenant, calculation or
requirement herein recomputed as if the event with respect to which compliance
on a Pro Forma Basis is being tested had occurred on the first day of the most
recently ended Test Period and otherwise in accordance with Section 1.04(b)
herein.
 
“Property” means any right or interest in or to property of any kind whatsoever,
whether real or personal, or mixed and whether tangible or intangible, and
including, for the avoidance of doubt, revenues and contractual rights.
 
“PTE” has the meaning set forth in Section 8.11(c).
 
“Proportional Share” means, with respect to any Lender and any offer in
accordance with Section 2.12(d), a fraction, (a) the numerator of which is the
outstanding principal amount of Loans held by such Lender as of the date of
determination and (b) the denominator of which is the principal amount of all
outstanding Loans held by all Lenders as of such date of determination.
 
“Quarter End Date” means March 31, June 30, September 30 and December 31 of each
year.
 
“Qualified Eligible Assignee” means any Person that (immediately prior to giving
effect
 
to the relevant assignment under this Agreement) is (a) a Lender or (b) an
Affiliate or an Approved Fund of a Lender.


“Qualifying IPO” shall mean the issuance by HoldCo or any other direct or
indirect parent of HoldCo of its common stock in an underwritten primary public
offering (other than a public offering pursuant to a registration statement on
Form S-8) pursuant to an effective registration statement filed with the
Securities and Exchange Commission (or any Governmental Authority succeeding to
any of its principal functions) in accordance with the Securities Act of 1933
(whether alone or in connection with a secondary public offering).
 
“Quarter End Date” means March 31, June 30, September 30  and  December 31  of 
each year.


“Rating Agency” means any of S&P, Moody’s or Fitch or any similar entity or any
of their respective successors.


“Receivables Entity” means a wholly-owned direct or indirect Subsidiary of the
Borrower which engages in no activities other than in connection with the
financing of accounts receivable of Receivables Sellers and which is designated
(as provided below) as the “Receivables Entity”


 
36
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(a)          no portion of the Indebtedness or any other obligations (contingent
or otherwise) of which (i) is Guaranteed by the Borrower or any other Subsidiary
of the Borrower (excluding Guarantees of obligations (other than the principal
of, and interest on, Indebtedness) pursuant to Standard Securitization
Undertakings), (ii) is recourse to or obligates the Borrower or any other
Subsidiary of the Borrower in any way (other than pursuant to Standard
Securitization Undertakings) or (iii) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings,
 
(b)         with which neither the Borrower nor any of its Subsidiaries has any
contract, agreement, arrangement or understanding (other than pursuant to
documents relating to the relevant Permitted Receivables Financing (including
with respect to fees payable in the ordinary course of business in connection
with the servicing of accounts receivable and related assets)) on terms less
favorable to the Borrower or such Subsidiary than those that might be obtained
at the time from persons that are not Affiliates of the Borrower, and
 
(c)         to which neither the Borrower nor any other Subsidiary of the
Borrower has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results.
Any such designation shall be evidenced to the Administrative Agent by filing
with the Administrative Agent an officer’s certificate of the Borrower
certifying that, to the best of such officer’s knowledge and belief after
consultation with counsel, such designation complied with the foregoing
conditions. For the avoidance of doubt, the representations, warranties,
covenants and events of default contained in the Financing Documents shall not
apply to any Receivables Entity.
 
“Receivables Seller” means the Borrower and any direct or indirect subsidiary of
the Borrower that are from time to time party to a Permitted Receivables
Financing.


“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
(and, in the case of a Lender that is classified as a partnership for U.S.
federal tax purposes, a Person treated as the beneficial owner thereof for U.S.
federal tax purposes) and (c) any Issuing Bank.
 
“Register” has the meaning set forth in Section 9.04(b)(iv).


“Reinvestment Deadline” has the meaning set forth in Section 2.12(c).


“Reinvestment Rights” has the meaning set forth in Section 2.12(c).
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, employees, agents, attorneys-in-fact,
and advisors of such Person.


“Releases” means with respect to any Hazardous Material, any release, spill,
emission, emanation, leaking, pumping, injection, deposit, disposal, discharge,
dispersal, leaching or migration of such Hazardous Material into the indoor or
outdoor environment, including, without limitation, the movement of such
Hazardous Material through ambient air, soil, surface water, ground water,
wetlands, land or subsurface strata.


 
37
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Remaining PortionRelevant Governmental Body” has the meaning  set  forth  in 
Section 2.12(b)Section 2.15(e).


“Removal Effective Date” has the meaning set forth in Section 8.06(b).


“Replacement  DeadlineRenewal  Agreement”  has   the   meaning   set   forth  
in Section 2.12(b)Section 2.24.


“Replacement   RightsRenewing   Lender”   has    the    meaning    set    forth 
  in Section 2.12(b)Section 2.24.


“Renewal Request” has the meaning set forth in Section 2.24.


“Required Lenders” means, at any time, subject to Section 2.22(b), Lenders
holding outstanding Revolving Credit Exposures and Available Revolving Loan
Commitments representing more than 50% of the sum of allthe principal amount of
all Revolving Credit Exposures and Available Revolving Loan Commitments at such
time.
 
“Resignation Effective Date” has the meaning set forth in Section 8.06(a).
 
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“Restricted Party” means  any  Person  listed  (a) in  the  Exhibit to 
Executive  Order  No. 13224 of September 23, 2001 - Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten To Commit, or Support
Terrorism; (b) on the “Specially Designated Nationals and Blocked persons” list
maintained by the OFAC; (c) in any sanctions- related list of designated Persons
maintained by OFAC or the U.S. Department of State or any country, region or
territory which is itself the subject or target of any economic or financial
sanctions or trade embargoes imposed, administered or enforced from time to time
pursuant to Anti-Terrorism Laws; (d) in any successor list to either of the
foregoing; or (e) any Person operating, organized or resident in or owned or
controlled by any such Person or Persons described in the foregoing clauses (at
the time of this Agreement, the parties hereto acknowledge that Restricted
Parties include the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan 
and Syria).
 
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
 
“Revolving Credit Facility” has the meaning set forth in the Recitals hereto.


“Revolving Lender” means a Lender with a Revolving Loan Commitment.


 “Revolving Loan” means a Loan made pursuant to Section 2.012.02.
 
“Revolving Loan Commitment” means, (a) with respect to any Lender at any time,
the commitment, if any, of such Lender to make Revolving Loans hereunder up to
the amount set


 
38
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


forth on Schedule 2.01 hereto or on Schedule 1 to the Assignment and Assumption
pursuant to which such Lender assumed its Revolving Loan Commitment, as
applicable, and to acquire participations in Letters of Credit and Swingline
Loans hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (i) increased from time to time pursuant to Section 2.21 or Section 2.24,
(ii) reduced from time to time pursuant to Section 2.09 and (iii) reduced or
increased from time to time pursuant to assignments by or  to  such  Lender 
pursuant  to  Section 9.04 and (b) with respect to all Lenders at all times, the
aggregate of the amounts in clause (a). The aggregate principal amount of the
Lenders’ Revolving Loan Commitments on the Amendment No. 1 Effective Date is
$300,000,000.
 
“S&P” means Standard & Poor’s Rating ServicesS&P Global Ratings or its
successors.


“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person, contemporaneously with the lease of such
property or asset by the seller thereof as lessee.


“Securitization Financing” means an issuance of any bonds, other evidence of
indebtedness or certificates of participation or beneficial interests that, in
compliance with Internal Revenue Service Revenue Procedure 2005-62, is (a)
issued by a Finsub and (b) secured by the intangible property right to collect
charges for the recovery of specified costs and such other assets, if any, of a
Finsub.
 
“Securitization Financing Order” has the meaning specified in clauseSection
6.06(zff) of the definition of “Permitted Liens”.


“Securitization Statute” means any Law, including the Louisiana Electric Utility
Storm Recovery Securitization Act and the Louisiana Electric Utility Investment
Recovery Securitization Act, that (a) is enacted to facilitate the recovery of
certain specified costs incurred by the Borrower; (b) authorizes the Borrower to
apply for, and authorizes the applicable regulatory Governmental Authority to
issue, a financing order determining the amount of specified costs the Borrower
will be allowed to recover; (c) provides that pursuant to the financing order,
the Borrower acquires an intangible property right to charge, collect,  and
receive amounts necessary to provide for the full recovery of the specified
costs determined to be recoverable, and assures that the charges are
non-bypassable; (d) guarantees that the applicable regulatory Governmental
Authority will not rescind or amend the financing order, revise the amount of
specified costs, or in any way reduce or impair the value of the intangible
property right, except as may be contemplated by periodic adjustments authorized
by such legislation; (e) provides (if applicable) procedures assuring that the
sale, if any, of the intangible property right from the Borrower to any special
purpose bankruptcy remote Person that is a wholly owned (directly or indirectly)
Subsidiary of the Borrower organized solely for the purpose of engaging in any
securitization financing pursuant to any order of the applicable regulatory
Governmental Authority will be perfected under applicable law as an absolute
transfer of the Borrower’s right, title, and interest in the property, and (f)
authorizes the securitization of the intangible property right to recover the
fixed amount of specified costs through the issuance of bonds, other evidences
of Indebtedness, or certificates of participation or beneficial interest that
are issued


 
39
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


pursuant to an indenture, contract or other agreement of the Borrower or a such
special bankruptcy remote Person.


“Senior Debt Rating” means at any date, the credit rating identified by S&P,
Fitch or Moody’s as the credit rating which (a) it has assigned to long term
secured senior unsecured debt of the Borrower or (b) it would assign to long
term secured senior unsecured debt of the Borrower were the Borrower to issue or
have outstanding any long term secured senior unsecured debt on such date.
 
“SOFR” has the meaning set forth in Section 2.15(e).


“Solvent” means, when used with respect to any Person, as of any date of
determination, that (a) such Person is able to pay all of its liabilities as
such liabilities become due, (b) the sum of the debt (including contingent
liabilities) of such Person and its subsidiaries, on a consolidated basis, does
not exceed the fair value of the present assets of such Person and its
subsidiaries, on a consolidated basis, and (c) the capital of such Person and
its subsidiaries, on a consolidated basis, is not unreasonably small in relation
to their business, taken as a whole, as contemplated on such date of
determination (provided that, as used in this definition, the amount of any
contingent liability shall be the amount that, in light of all of the facts and
circumstances existing as of such date of determination, represents the amount
that can reasonably be expected as of that date to become due and payable as an
actual or matured liability (and for avoidance of doubt, excluding any
liabilities treated as pass-through costs under the applicable regulatory
regime), as determined reasonably and in good faith by such Person).
 
“Specified Representations” means the representations and warranties of the
Initial Borrower in Section 3.01, 3.02, 3.03, 3.04, 3.15, 3.16, 3.18, 3.21,
3.23, 3.24 and 3.25.
 
“Sponsors” means, collectively, MIP Cleco Partners L.P. (f/k/a Como B L.P.),
bcIMC Como Investment Limited Partnership and John Hancock Life Insurance
Company (U.S.A.), and each of their respective Affiliates.
 
“Standard Securitization Undertakings” means representations, warranties,
covenants and indemnities entered into by the Borrower or any of its
Subsidiaries in connection with a Permitted Receivables Financing which are
reasonably customary in accounts receivable financing transactions.
 
“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated in right to the Loan
Obligations.


“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or


 
40
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.


“Subsidiary” means any subsidiary of the Borrower.


“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.05, as the same may be reduced from time to time
pursuant to Section 2.09; provided that in no event shall the Swingline
Commitment exceed the aggregate amount of all Revolving Loan Commitments. The
aggregate principal amount of the Swingline Commitment shall be $35,000,000 on
the Effective Date.
 
“Swingline Exposure” means, at any time, with respect to (a) the Swingline
Lender, the aggregate principal amount of all Swingline Loans outstanding at
such time, and (b) any Lender, its Applicable Percentage of the Swingline
Exposure of the Swingline Lender at such time.
 
“Swingline Lender” means Mizuho Bank, Ltd., in its capacity as lender of
Swingline Loans hereunder.


“Swingline Loan” means a Loan made pursuant to Section 2.05.


“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other similar charges now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, including any interest, additions to
tax, penalties or similar liability with respect thereto.
 
“Term SOFR” has the meaning set forth in Section 2.15(e).


“Test Period”  means, as of any date of determination, the most recently
completed    four consecutive fiscal quarters of the Borrower ending on or prior
to such date for which financial statements have been or are required to be
delivered pursuant to Section 5.02(a) or 5.02(b). Any financial ratio or
compliance with any covenant in respect of any Test Period shall be determined
on the date on which the financial statements pursuant to Section 5.02(a) or
Section 5.02(b) have been, or should have been, delivered for the applicable
fiscal period ending on such Quarter End Date.
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the other Financing Documents, the borrowing of Loans and
other credit extensions, the use of the proceeds thereof and the issuance of
Letters of Credit hereunder.
 
“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurodollar Rate or the Base Rate.
 
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect from time to time in any applicable jurisdiction.


 
41
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“UCP” means the Uniform Customs and Practice for Documentary Credits, 2007
Revision, ICC Publication No. 600.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
 
“UK Resolution Authority” means the Bank of England or any other
public administrative authority having responsibility for the resolution of any
UK Financial Institution.


“Unadjusted Benchmark Replacement” has the meaning set forth in Section
2.15(e). 


“United States” and “U.S.” mean the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Tax Code.


“U.S. Tax Certificate” has the meaning set forth in Section 2.18(f)(ii)(D).
 
“Withdrawal Liability” means liability to a Multiemployer ERISA Plan as a result
of a complete or partial withdrawal from such Multiemployer ERISA Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.


“Withholding Agent” means the Borrower and the Administrative Agent.


“Write-Down and Conversion Powers” means,:
 
(a)           with respect to any EEA Resolution Authority, the write-down and
conversion powers of such EEA Resolution Authority from time to time under the
Bail-In Legislation for the applicable EEA Member Country, which write-down and
conversion powers are described in the EU Bail-In Legislation Schedule.; and
 
(b)         with respect to the United Kingdom, any powers of the applicable
Resolution Authority under the Bail-In Legislation to cancel, reduce, modify or
change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
 
SECTION 1.02          Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a


 
42
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


“Revolving Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class
and Type (e.g., a “Eurodollar Revolving Loan Borrowing”)..


SECTION 1.03         Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable  successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules, Recitals, paragraphs, clauses, Appendices shall be construed to refer
to Articles and Sections of, and Exhibits and Schedules to, this Agreement (and
Articles, Sections, etc. shall be deemed to be incorporated by reference into
this Agreement), (f) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(g) all actions by specified officers of a Person shall be deemed to be taken by
such specified officer solely in such specified officer’s capacity as such
officer, (h) all calculations are to be made without duplication unless
otherwise specified, (i) references to “days” means calendar days unless the
term “Business Days” is used, and (j) references to a time of day means such
time in New York, New York unless otherwise specified.
 
SECTION 1.04          Accounting Terms; GAAP; Pro Forma Calculations. (a) Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP, as in effect from time to
time; provided that, if the Borrower notifies the Administrative Agent that the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose) (including, without limitation, any change in
GAAP resulting in any operating lease being reclassified as a capital lease),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in


 
43
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
(“ASC”) 159) (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of the Borrower or any Subsidiary at “fair value”, as
defined therein and (ii) without giving effect to any treatment of Indebtedness
in respect of convertible debt instruments under ASC 470-20-15 (previously
referred to as Financial Accounting Standards Board Staff Position APB 14-1) to
value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof. Notwithstanding anything herein to the contrary, in
the event of an accounting change requiring all leases to be capitalized, only
those leases (assuming for  purposes hereof that such leases were in existence
before ASC 842 took effect) that would constitute capital leases in conformity
with GAAP before ASC 842 took effect shall be considered capital leases, and all
calculations and deliverables under this Agreement or any other Financing
Document shall be made or delivered, as applicable, in accordance therewith.
 
(b) All computations on a Pro Forma Basis with respect to any period shall be
made giving effect to any acquisition, investment or disposition, or issuance,
incurrence or assumption of or amendment to Indebtedness, or  other 
transaction  that  occurred  after  the first day of such period, in each case,
as if such acquisition, investment or disposition, or issuance, incurrence or
assumption of or amendment to Indebtedness, or other transaction had occurred on
the first day of such period (or, in the case of any balance sheet item, on the
last day of the relevant period), and, to the extent applicable, giving pro
forma effect to historical earnings and cash flows associated with assets
acquired and investments made and excluding the pro forma effect of historical
earnings and cash flows associated with assets disposed of, in each case, during
such relevant period (but, in each case, without giving effect to any synergies
or cost savings therefrom) and any related incurrence or reduction of
Indebtedness, including adjustments in accordance with Article 11 of Regulation
S-X under the Securities Act. If any Indebtedness bears a floating rate of
interest and is being given pro forma effect, the interest on such Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedging
Arrangements applicable to such Indebtedness).
 
SECTION 1.05         Status of Obligations. In the event that the Borrower shall
at any time issue or have outstanding any Subordinated Indebtedness, the
Borrower shall take all such actions as shall be necessary to cause the Loan
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent (and
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to this Agreement), the Lenders and the Issuing Banks to have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness. Without limiting the foregoing, the Loan Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms


 
44
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


of any such Subordinated Indebtedness in order that the Administrative Agent
(and each co- agent or sub-agent appointed by the Administrative Agent from time
to time pursuant to this Agreement), the Lenders and the Issuing Banks may have
and exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
SECTION 1.06          Divisions. For all purposes under the Financing Documents,
in connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized and acquired on the first date of its existence by the holders of
its Equity Interests at such time.
 
ARTICLE II
THE CREDITS
 
SECTION 2.01          Revolving Loan CommitmentCommitments. Subject to the terms
and conditions set forth herein, each Revolving Lender severally agrees to make
Revolving Loans to the Borrower in Dollars from time to time during the
Availability Period applicable to such Revolving Lender in an aggregate
principal amount that will not result in (i) the amount of such
Revolving Lender’s Revolving Credit Exposure exceeding such Revolving Lender’s
Revolving Loan Commitment or (ii) the sum of the total Revolving Credit
Exposures exceeding the sum of all Revolving Loan Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Revolving Loans.
 
SECTION 2.02          Loans and Borrowings.          (a) Each Loan (other than a
Swingline Loan) shall be made as part of a Borrowing consisting of Loans of the
same Type made by the Lenders ratably in accordance with their respective
Applicable Percentages of such Borrowing. The failure of any Lender to make any
Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.
 
(b)         Subject to Section 2.15, each Borrowing shall be comprised entirely
of Base Rate Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided, that, except to the extent the Administrative Agent shall
have received an indemnification substantially consistent with the terms of
Section 2.16 not less than three (3) Business Days prior to the Effective Date,
all Borrowings made on the Effective Date must be made as Base Rate Borrowings
but may be converted into Eurodollar Borrowings in  accordance  with Section
2.08. Each Swingline Loan shall be a Base Rate Loan. Each Lender at its option
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Section 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate to
the same extent as to such Lender); provided that


 
45
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.


(c)          Each Borrowing of Eurodollar Loans shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $5,000,000. Each
Borrowing of Base Rate Loans shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $1,000,000, other than a Borrowing that
is in an aggregate amount equal to the entire unused balance of all Revolving
Loan Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) or to repay a Swingline Loan
as contemplated by Section 2.05. Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $1,000,000. Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of five (5) Eurodollar
Revolving Loan Borrowings outstanding.
 
SECTION 2.03          Requests for Borrowings. To request a Borrowing (other
than a Swingline Loan, which may be requested in accordance with Section 2.05),
the Borrower shall notify the Administrative Agent of such request by telephone,
hand delivery, facsimile or electronic transmission, which such notice shall be
in the form of (or, in the case of telephonic notification, promptly confirmed
in the form of) a written Borrowing Request signed by the Borrower (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of a Base Rate Borrowing, not later than 11:00 a1:00 p.m., New York City
time, on the date of the proposed Borrowing. Each such Borrowing Request shall
be irrevocable. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:
 
(i)           the aggregate amount of the requested Borrowing;


(ii)          the date of such Borrowing, which shall be a Business Day;
 
(iii)         whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing;


(iv)        in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and
 
(v)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.


If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing,  then  the  Borrower  shall 
be  deemed  to  have  selected  an  Interest  Period  of  one month’s duration.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


 
46
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


SECTION 2.04           Reserved.
 
SECTION 2.05           Reserved.
 
SECTION 2.05 Swingline Loans(A) . (a) Subject to the terms and conditions set
forth herein, the Swingline Lender, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05, agrees to make Swingline Loans in
Dollars to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in (i)
the aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the sum of the total Credit Exposures exceeding the
aggregate amount of all Revolving Loan Commitments; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.
 
(b)  To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone, hand delivery, facsimile or electronic
transmission (and, in the case of telephonic notification, promptly confirmed by
hand delivery, facsimile or electronic transmission), not later than 11:00 a.m.,
New York City time, on the day of a proposed Swingline Loan. Each such notice
shall be irrevocable and shall specify the requested date (which shall be a
Business Day), the amount of the requested Swingline Loan and identify the
account, including routing information, where such Swingline Loan shall be
deposited. The Administrative Agent will promptly, and in any event before 1:00
p.m., New York City time on the same day it received such request from the
Borrower, advise the Swingline Lender of any such notice received from the
Borrower. The Swingline Lender shall make each Swingline Loan available to the
Borrower by means of a credit to a general deposit account of the Borrower as
directed by the Borrower (or, in the case of a Swingline Loan made to finance
the reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the applicable Issuing Bank) by 3:00 p.m., New York City time, on
the requested date of such Swingline Loan.
 
(i)     The Swingline Lender may at any time in its sole and absolute discretion
(and shall, in any case, no later than the last Business Day of each applicable
week or, if a Swingline Loan is extended on the last Business Day of a week, the
last Business Day of the immediately following week) request, on behalf of the
Borrower (which hereby irrevocably authorizes the Swingline Lender to so request
on its behalf), that each Lender make a Base Rate Revolving Loan in an amount
equal to such Lender’s Applicable Percentage of the amount of Swingline Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Borrowing Request for purposes hereof) and in accordance
with the requirements of Section 2.03, without regard to the minimum and
multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the aggregate Revolving Loan Commitments
but not otherwise subject to the conditions set forth in Section 4.02. The
Swingline Lender shall furnish the Borrower with a copy of the applicable
Borrowing Request promptly after delivering such notice to the Administrative
Agent. Each Lender shall make an amount equal to its Applicable Percentage of
the amount specified in such Borrowing Request available to the


 
47
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Administrative Agent in immediately available funds for the account of the
Swingline Lender at the Administrative Agent’s office for payments not later
than 2:00 p.m., New York City time, on the day specified in such Borrowing
Request in accordance with Section 2.07, whereupon, each Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Lender.
 
(ii)          If for any reason any Swingline Loan cannot be refinanced by such
a Revolving Loan Borrowing in accordance with clause (b)(i) above, the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Lenders fund
its risk participation in the relevant Swingline Loan and each Lender’s payment
to the Administrative Agent for the account of the Swingline Lender pursuant to
clause (b)(i) above shall be deemed payment in respect of such participation.
 
(c)         Each Lender acknowledges and agrees that its obligation to extend
Revolving Loans and acquire participations in Swingline Loans, as applicable,
pursuant to this Section is absolute and unconditional and shall not be affected
by any circumstance whatsoever, including the occurrence and continuance of a
Default or Event of Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
Section by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Lenders.
 
(d)        The Administrative Agent shall notify the Borrower of any
refinancings and participations in any Swingline Loan acquired pursuant to this
Section, and thereafter payments in respect of such Swingline Loan shall be made
to the Administrative Agent and not to the Swingline Lender. Any amounts
received by the Swingline Lender from the Borrower (or other party on behalf of
the Borrower) in respect of a Swingline Loan after receipt by the Swingline
Lender of the proceeds of a refinancing or sale of participations therein shall
be promptly remitted to the Administrative Agent; any such amounts received by
the Administrative Agent shall be promptly remitted by the Administrative Agent
to the Lenders that shall have made their payments pursuant to this Section and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason. The purchase of
participations in a Swingline Loan pursuant to this Section shall not relieve
the Borrower of any default in the payment thereof.
 
SECTION 2.06          Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of, and each
Issuing Bank agrees, on the terms and conditions hereinafter set forth, to issue
(or cause one or more of its Affiliates to issue on its behalf) Letters of
Credit denominated in Dollars for the account of the Borrower, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time on any Business Day during the
Availability Period applicable to such Issuing Bank. In the event of any
inconsistency between the terms and conditions of this


 
48
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.  Subject to the terms and
conditions set forth herein, no Issuing Bank shall be obligated to issue, amend
or increase any Letter of Credit if:
 
(i)         any order, judgment or decree of any Governmental Authority or 
arbitrator shall by its terms purport to enjoin or restrain such Issuing Bank
from issuing such Letter of Credit, or any law applicable to such Issuing Bank
or any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such Issuing Bank shall prohibit,
or request that such Issuing Bank refrain from, such issuance of letters of
credit generally, or such Letter of Credit in particular, or shall impose upon
such Issuing Bank with respect to such Letter of Credit any restriction, reserve
or capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it; or
 
(ii)          the issuance of such Letter of Credit would violate one or more
policies of such Issuing Bank applicable to letters of credit generally.


(b)         Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
any Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and  specifying  the   date   of  issuance, 
amendment,  renewal  or  extension  (which  shall  be a Business Day), the date
on which such Letter of Credit is to expire (which shall comply with clause (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application in a form acceptable to such Issuing Bank. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension, (i) the aggregate LC Exposure would not
exceed $300,000,000the aggregate Revolving Loan Commitments either at the time
of such issuance, amendment, renewal or extension or at the stated expiration
date of such Letter of Credit (giving effect to such issuance, amendment,
renewal or extension), (ii) the sum of the total Revolving Credit Exposures
would not exceed the aggregate amount of all Revolving Loan Commitments, and
(iii) the aggregate face amount of all outstanding Letters of Credit issued by
or on behalf of the Issuing Bank issuing such Letter of Credit would not exceed
such Issuing Bank’s LC Sublimit.
 
(c)          Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of


 
49
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Credit (or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date applicable to the Issuing Bank of such Letter of Credit;
provided that any Letter of Credit with a one-year tenor may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in clause (ii) above (as extended pursuant to the
terms of such clause (ii)).
 
(d)          Participations. By the issuance of a Letter of Credit (or an
amendment to a  Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Lender, and each Lender hereby
acquires from such Issuing Bank, a participation in such Letter of Credit equal
to such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. The participations acquired by Lenders in
each Letter of Credit shall, automatically and without further action by any
Lender or Issuing Bank, be adjusted to reflect any increase or decrease in the
Applicable Percentage of any Lender at the time of such increase or decrease. In
consideration and in furtherance of the foregoing, each Lender hereby absolutely
and unconditionally agrees to pay to the Administrative Agent, for the account
of the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in clause (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.
 
(e)          Reimbursement. If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent in Dollars the amount equal
to such LC Disbursement, calculated as of the date such Issuing Bank made such
LC Disbursement not later than 2:00 p.m., New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 2:00 p.m., New York City time, on the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $1,000,000 and if the payment has not
been made by the time due therefor, the Borrower shall be deemed to have
requested (it being understood that for such purpose, the condition to Borrowing
set forth herein shall not apply) that such payment be financed with a Base Rate
Revolving Borrowing in an equivalent amount of such LC Disbursement and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting Base Rate Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Lender shall


 
50
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the applicable Issuing Bank the amounts so received
by it from the Lenders. Promptly following receipt by the Administrative Agent
of any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Lenders have made payments pursuant to this paragraph to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this paragraph to reimburse
the applicable Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Revolving Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.
 
(f)          Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in clause (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the applicable
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank; provided that the foregoing
shall not be construed to excuse such Issuing Bank from liability to the
Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as finally
determined by a court of competent jurisdiction), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the applicable
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation,



 
51
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


(g)          Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy or electronic transmission) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Lenders with
respect to any such LC Disbursement.
 
(h)         Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that if the Borrower fails to reimburse such LC Disbursement when due pursuant
to clause (e) of this Section, then Section 2.14(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to clause (e) of this Section to reimburse the applicable
Issuing Bank shall be for the account of such Lender to the extent of such
payment.
 
(i)          Replacement of Issuing Bank. Any Issuing Bank may be replaced at
any time by written agreement among the Borrower, the Administrative Agent and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of an Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.13(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the applicable Issuing Bank under this
Agreement with respect to Letters of Credit to be issued thereafter and (ii)
references herein to the term “Issuing Bank” shall be deemed to refer to such
successor or to any previous related Issuing Bank, or to such successor and all
previous related Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j)          Cash Collateralization. In the event that (i) any Event of Default
shall occur and be continuing or (ii) any LC Disbursements remain unreimbursed
on or after the fifthdate that is five (5th) Business DayDays prior to the
Maturity Date applicable to the Issuing Bank of such Letter of Credit, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders (the “LC
Collateral Account”), an amount in cash equal to 103% of the amount of the LC
Exposure as of such date plus any accrued and unpaid interest thereon (A) on the
Business Day that the Borrower


 
52
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


receives notice from the Administrative Agent or the Required Lenders demanding
the deposit of cash collateral pursuant to this paragraph in the case of clause
(i) above or (B) on or before the fifth (5th) Business Day prior to the
applicable Maturity Date, as applicable, in the case of clause (ii); provided
that the obligation to deposit such cash collateral shall become effective
immediately, and such deposit shall become immediately due and payable, without
demand or other notice of any kind, upon the occurrence of any Event of Default
with respect to the Borrower   described   in   clause (h)   of Article VII.Such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the Loan Obligations. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account (and the Borrower hereby grants the Administrative Agent a
security interest in the LC Collateral Account). Such deposit shall not bear
interest, nor shall the Administrative Agent be under any obligation whatsoever
to invest the same; provided that, at the request of the Borrower, such deposit
shall be invested by the Administrative Agent in direct short term obligations
of, or short term obligations the principal of and interest on which are
unconditionally guaranteed by, the United States of America, in each case
maturing no later than the expiry date of the Letter of Credit giving rise to
the relevant LC Exposure. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in  such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the  LC  Exposure  at such time.If the Borrower is required to
provide an amount of cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower  within three (3) Business Days after all Events of
Default have been cured or waived. If the Borrower is required to provide cash
collateral hereunder as a result of clause (ii) of the first sentence of this
subsection, the amount thereof (to the extent not applied as aforesaid) shall be
returned to the Borrower when the LC Exposure is zero and all Letters of Credit
shall have been returned to the Issuing Banks and shall have been cancelled.
 
(k)         Applicability of ISP and UCP. Unless otherwise expressly agreed by
the applicable Issuing Bank and the Borrower when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and (ii)
the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, an Issuing Bank shall not be responsible to the
Borrower for, and an Issuing Bank’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of such Issuing Bank required
or permitted under any law, order, or practice that is required or permitted to
be applied to any Letter of Credit or this Agreement, including Governmental
Rules or any order of a jurisdiction where such Issuing Bank or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
 
SECTION 2.07          Funding of Borrowings. (a) Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 2:00 p.m., New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders in an amount equal to such


 
53
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Lender’s Applicable Percentage; provided that Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request; provided that Base Rate Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
 
(b)         Unless the Administrative Agent shall have received notice from a
Lender prior  to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with clause (a) of this Section and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of  the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, plus any administrative, processing or similar fees
customarily  charged by the Administrative Agent in connection with the
foregoing or (ii) in the case of the Borrower, the interest rate applicable to
Base Rate Loans. If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Loan included in such Borrowing.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsectionclause (b) shall be conclusive, absent
manifest error.
 
(c)           If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in this Section 2.07, and
such funds are not made available to the Borrower by the Administrative Agent
because the conditions to the applicable Borrowing set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
SECTION 2.08           Interest Elections. (a) Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Loan Borrowings, which may
not be converted or continued.
 
(b)          To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, hand delivery,
facsimile or electronic


 
54
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


transmission by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable and shall be in the
form of (or in the case of telephonic notice, shall be confirmed promptly by
hand delivery, facsimile or electronic transmission to the Administrative Agent
of) a written Interest Election Request signed by the Borrower. Notwithstanding
any contrary provision herein, this Section shall not be construed to permit the
Borrower to (i) elect an Interest Period for Eurodollar Loans that would end
after the Maturity Date or (ii) convert any Borrowing to a Borrowing of a Type
not available under the Class of Commitments pursuant to which such Borrowing
was madeapplicable to the relevant Lender.
 
(c)          Each telephonic and written Interest Election Request shall specify
the following information in compliance with Section 2.02:


(i)          the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;


(iii)         whether the resulting Borrowing is to be a Base Rate Borrowing or
a Eurodollar Borrowing; and


(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be  deemed to have 
selected an Interest  Period of one month’s duration.
 
(d)          Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(e)          If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Base Rate
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing the Borrower may only elect Interest Periods not
in excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar


 
55
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Borrowing shall be converted to a Base Rate Borrowing at the end of the Interest
Period applicable thereto.


SECTION 2.09          Termination and Reduction of Revolving Loan Commitments.
 
(a)          Unless previously terminated, the Revolving Loan Commitments of any
Lender shall terminate on the Maturity Date applicable to such Lender.


(b)         The Borrower may at any time terminate, or from time to time reduce,
the Revolving Loan Commitments; provided that (i) each reduction of the
Revolving Loan Commitments shall, if in part, be in an amount that is an
integral multiple of $500,000 and not less than $1,000,000 and (ii) the Borrower
shall not terminate or reduce the Revolving Loan Commitments to the extent that,
after giving effect to any concurrent prepayment of the Revolving Loans in
accordance with Section 2.11, the sum of the Revolving Credit Exposures would
exceed the Revolving Loan Commitment.
 
(c)         The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the  Revolving  Loan  Commitments  under  clause  (b) 
of  this  Section at  least  three (3) Business Days prior to the effective date
of such termination or reduction (or such shorter period as the Administrative
Agent may agree in its sole discretion), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Revolving Loan Commitments
delivered by the Borrower may state that such notice is conditioned upon the
effectiveness of other credit facilities or the consummation of another
transaction, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Revolving Loan
Commitments shall be permanent. Each reduction of the Revolving Loan Commitments
shall be made ratably among the Revolving Lenders in accordance with their
respective Revolving Loan Commitments.
 
SECTION 2.10         Repayment of Loans; Evidence of Debt. (a) The Borrower
hereby unconditionally promises to pay (i) to the Administrative Agent for the
ratable account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date and (ii) to the Swingline Lender, to the
extent not otherwise refinanced with a Revolving Loan in accordance with Section
2.05, the then unpaidapplicable to such Lender the aggregate principal amount of
each Swingline Loan on the earlier of the Maturity Date and the first date after
such Swingline Loan is made that is the fifteenth (15th) day or the last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Borrower shall repay all Swinglineall Loans then outstanding.
 
(b)         Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.


 
56
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(c)         The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d)         The entries made in the accounts maintained pursuant to clause (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
 
(e)          Any Lender may request that Revolving Loans made by it be evidenced
by a Note in substantially the form of Exhibit F. In such event, the Borrower
shall prepare, execute and deliver to such Lender a Note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such Note and interest thereon shall at all times (including
after assignment pursuant to Section 9.04) be represented by one or more Notes
in such form payable to the order of the payee named therein (or, if such Note
is a registered note, to such payee and its registered assigns).
 
SECTION 2.11         Optional Prepayment of Loans. The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with the provisions of this Section
2.11. The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by telephone, hand
delivery, facsimile or electronic transmission (promptly confirmed, in the case
of telephonic notice, by hand delivery, facsimile or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurodollar
Borrowing, not later than 1:00 p.m., New York City time, three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of a Base Rate
Borrowing, not later than 1:00 p.m., New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 1:00 p.m., New York City time, on the date of prepayment. Each such notice
shall be  irrevocable and shall specify (x) the prepayment date, (y) the
principal amount of each Borrowing or portion thereof to be prepaid and (z) the
Class and Type of Borrowing to be prepaid; provided that a notice of prepayment
may state that such notice is conditioned upon the effectiveness of other credit
facilities or the consummation of another transaction, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.
Promptly following receipt of any such notice relating to a Borrowing, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Borrowing shall be in a minimum aggregate amount of
$1,000,000 and $500,000 increments in excess thereof. Any such prepayment will
be applied to the relevant Loans of the same type designated by the Borrower, at
its sole discretion. Prepayments shall be payable without penalty or premium and
shall be accompanied by (i) accrued interest to the extent required by Section
2.13 Section 2.14 and (ii) break funding payments to the extent required by
Section 2.17.


 
57
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


SECTION 2.12          Mandatory Prepayments and Mandatory Offers.
 
(a)          Mandatory Prepayment of Revolving Loans. If at any time the sum of
the aggregate principal amount of all Revolving Credit Exposures exceeds the
aggregate amount of all Revolving Loan Commitments, the Borrower shall
immediately repay Revolving Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
principal amount of all Revolving Credit Exposures to be less than or equal to
the aggregate amount of all Revolving Loan Commitments.
 
(b) Mandatory Offer with the Net Cash Insurance Proceeds of Casualty Events. On
each applicable Offer Date, the Borrower shall make a mandatory offer to each
Lender for the prepayment of outstanding Loans in an amount equal to 100% of the
Prepayment Portion of any Net Cash Insurance Proceeds received by the Borrower
or any of its Subsidiaries since the last Interest Payment Date (and not yet
applied in accordance with this Section 2.12(b)) to the  extent all such Net
Cash Insurance Proceeds received in such fiscal year exceed $30,000,000 (such
amount, the “Casualty Event Offer Amount”); provided, however, no such mandatory
offer shall be required under this Section 2.12(b) to the extent the Borrower
notifies the Administrative Agent in writing no later than five (5) Business
Days before the relevant Offer Date that the Borrower or such Subsidiary has
elected to apply such Casualty Event Offer Amount to restore or replace the
affected Property or otherwise to reinvest in Property of a kind then used or
usable in the Business (including reinvestments in Permitted Acquisitions)
within three-hundred sixty (360) days of the receipt of such Casualty Event
Offer Amount (the “Replacement Deadline” and such rights, the “Replacement
Rights”); provided, further, to the extent the Borrower or Subsidiary fails to
apply any or all of such Casualty Event Offer Amount to any such restoration,
replacement or reinvestment by the Replacement Deadline (any amount of the
relevant Net Cash Insurance Proceeds not so applied, the “Remaining Portion”),
the Borrower shall make a mandatory prepayment offer in accordance with the
procedures set forth in Section 2.12(d) below.


(c) Mandatory Offer with Net Cash Proceeds of a Disposition. On each applicable
Offer Date, the Borrower shall make a mandatory offer to each Lender for the
prepayment of outstanding Loans in an amount equal to 100% of the Prepayment
Portion of the Net Cash Proceeds received by the Borrower or any of its
Subsidiaries on account of any Disposition pursuant to Section 6.01(b) herein
since the last Interest Payment Date (and not yet subject to an offer in
accordance with this Section 2.12(c)) to the extent all such Net Cash Proceeds
received in such fiscal year exceed $30,000,000 (the “Disposition Offer
Proceeds”); provided, however, no such offer shall be required under this
Section 2.12(c) to the extent the Borrower notifies the Administrative Agent in
writing no later than five (5) Business Days before the relevant Offer Date that
the Borrower or such Subsidiary has elected to apply such Disposition Offer
Proceeds to reinvest in Property of a kind then used or usable in the Business
(including reinvestments in Permitted Acquisitions) within three-hundred sixty
(360) days of the receipt of such Disposition Offer Proceeds (the “Reinvestment
Deadline” and such rights, the “Reinvestment Rights”); provided, further, to the
extent the Borrower or Subsidiary fails to apply any or all of such Disposition
Offer Proceeds to any such reinvestment by the Reinvestment Deadline (any amount
of the Disposition Offer Proceeds not so applied, the “Available Disposition
Offer


 
58
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Proceeds”), the Borrower shall make a mandatory prepayment offer in accordance
with the procedures set forth in Section 2.12(d) below.


(d) Mandatory Offer Procedures. Any mandatory offer pursuant to Section 2.12(b)
or Section 2.12(c) shall be made in accordance with the following procedures:


(i) not more than thirty (30) days after (x) in the event the Borrower does not
exercise its Replacement Rights, receipt of the Casualty Event Offer Amount or,
in the event the Borrower does exercise its Replacement Rights, the Replacement
Deadline, or (y) in the event the Borrower does not exercise its Reinvestment
Rights, receipt of the Disposition Offer Proceeds or, in the event the Borrower
does exercise its Reinvestment Rights, the Reinvestment Deadline, as applicable
(the “Offer Date”), the Borrower shall send a notice to the Administrative Agent
for distribution to each Lender (such notice, the “Offer Notice” and the
procedures set forth therein, the “Offer Procedures”) stating:
 

(A) that a prepayment offer is being made pursuant to Section 2.12(b) or Section
2.12(c), as applicable,
 
(B) the amount of Offer Proceeds subject to such offer,
 
(C) that any Lender that accepts such offer in accordance with this Section
2.12(d)(i) shall receive a prepayment of its Loans equal to its Proportional
Share of the Offer Proceeds determined as of the Offer Payment Date, to be
applied in accordance with Section 2.12(f) of this Agreement,
 
(D) the time and date by which such Lender must deliver to the Administrative
Agent and Borrower written notice of its acceptance of such offer (which, in any
case, shall not be less than five (5) Business Days nor longer than twenty (20)
Business Days after the distribution of the Offer Notice) (the “Acceptance
Deadline”),
 
(E) the date such prepayment is to occur (which, in any case, shall be no later
than the next Interest Payment Date occurring after the Acceptance Deadline)
(the “Offer Payment Date”), and
 
(F) that any Lender that accepts the offer shall be entitled to withdraw its
election if the Administrative Agent receives written notice thereof by no later
than 5:00 p.m. New York City time on the date before the Offer Payment Date.
 
(ii) Any Loans held by a Lender that validly accepts such offer by the
Acceptance Deadline will continue to accrue interest at the rate otherwise
required hereunder until (but excluding) the Offer Payment Date (or, if
different, the date actually repaid).
 
(iii) The Loans to be prepaid pursuant to the offer shall be paid without
penalty or premium and shall be accompanied by (A) accrued interest to the
extent required by Section 2.14 and (B) break funding payments to the extent
required by Section 2.17.


 
59
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(iv) The Proportional Share of the Offer Proceeds of any Lender that does not
accept the offer in accordance with the Offer Procedures shall be retained by
the Borrower.


(v) The offer and prepayment will be carried out in accordance with the
applicable Offer Procedures.


(b)         (e) Notice; Interest.  The Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline
Lender) by telephone, hand delivery, facsimile or electronic transmission
(promptly confirmed, in the case of telephonic notice, by hand delivery,
facsimile or electronic transmission) of any prepayment  under Section 2.12(a)
(i) in the case of  prepayment  of  a  Eurodollar  Borrowing,  not  later  than 
1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment and (ii) in the case of prepayment of a Base Rate Borrowing, not
later than 1:00 p.m., New York City time, on the date of prepayment.   Each such
notice shall specify (x)  the prepayment date, (y) the principal amount of each
Borrowing or portion thereof to be prepaid and (z) the Class and Type of Loans
to be prepaid in accordance with Section 2.12(f)Section 2.12(c). Prepayments 
shall  be  payable  without  penalty  or  premium  and  shall  be  accompanied 
by (i) accrued interest to the extent required by Section 2.13 Section 2.14 and
(ii) break funding payments to the extent required by Section 2.17.


(c)          (f) Application of Mandatory Prepayments and Mandatory Offers.
Prepayments required to be made pursuant to Section 2.12(a) and Section
2.12(d) shall be applied to the outstanding Revolving Loans on a pro rata basis
in accordance with the amount of Revolving Loans held by each Revolving Lender.
 
Amounts to be applied pursuant to this Section 2.12(f) to the prepayment of
Revolving Loans Section 2.12(c) shall be applied, first, to reduce outstanding
Base Rate Revolving Loans and, then, to reduce outstanding Eurodollar Revolving
Loans, unless otherwise directed by the Borrower.
 
For the avoidance of doubt, no mandatory prepayment or mandatory offer of
Revolving Loans under this Section 2.12 shall be accompanied by a permanent
reduction in the Revolving Loan Commitments.
 
SECTION 2.13          Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee (the “Commitment
Fee”), which shall accrue at the “Commitment Fee Rate”, as set forth in the
definition of Applicable Margin, on the average daily amount of the Available
Revolving Loan Commitment of such Revolving Lender during the period from and
including the Effective Date to but excluding the earlier of (i) the Maturity
Date applicable to such Lender and (ii) the date on which such Revolving Loan
Commitment is terminated or reduced to zero in accordance with Section 2.09;
provided that for purposes of calculating the Available Revolving Loan
Commitment of each such Lender, the Swingline Exposure of such Lender shall not
be included in the Credit Exposure for such Lender. Accrued fees shall be
payable in arrears on each Quarter End Date and on the date on which such
Commitments terminate or are reduced to zero, commencing on the first such date
to occur after the Effective Date; provided that any accrued commitment fees
outstanding after the


 
60
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


date on which the Commitments terminate shall be payable on demand. All
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).


(b)          The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit (the “Letter of Credit Fee”), which shall
accrue at the same Applicable Margin used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period (x) from and including the later of (A) the
issuance date of such Letter of Credit and (B) the most recent Quarter End Date
(y) to but excluding the earlier of (A) the Quarter End Date on which the
payment thereof is made in accordance with the terms hereof or (B) the date of
termination of such Letter of Credit and (ii) to each Issuing Bank for its own
account a fronting fee (the “Fronting Fee”), which shall accrue at a rate per
annum and in accordance with terms mutually and separately agreed upon between
the Borrower and such Issuing Bank, which such agreement shall also set forth
such Issuing Bank’s standard fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Unless
otherwise specified above, Letter of Credit Fees and Fronting Fees accrued
through and including each Quarter End Date shall be payable on each such
Quarter End Date, commencing (if applicable) on the first such Quarter End Date
to occur after the Effective Date; provided that all such fees shall be payable
on the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to an Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand. All Letter of Credit Fees
and Fronting Fees shall be computed on the basis of a year of 360 days and shall
be payable for the  actual  number  of days elapsed (including the first day but
excluding the  last day).
 
(c)          The Borrower agrees to pay to the Administrative Agent, for its own
account, agency fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.
 
(d)          All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to an Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the applicable Lenders. Fees paid shall not be
refundable under any circumstances.
 
SECTION 2.14           Interest. (a) The Loans comprising each Base Rate
Borrowing (including each Swingline Loan) shall bear interest at the Base Rate
plus the Applicable Margin; provided that notwithstanding the foregoing, such
interest rate shall at no time be less than 0.00% per annum.
 
(b)          The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the


 
61
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Applicable Margin; provided that notwithstanding the foregoing, such interest
rate shall at no time be less than 0.00% per annum.


(c)          Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% plus
the rate otherwise applicable to such Loan as provided in clause (a) or (b) of
this Section or (ii) in the case of any other amount, 2.00% plus the rate
applicable to Base Rate Revolving Loans as provided in clause (a) of this
Section.
 
(d)          Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments; provided that (i) interest
accrued pursuant to clause (c) of this Section shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment, and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor in
accordance with this Agreement, accrued interest on such Loan shall be payable
on the effective date of such conversion.
 
(e)          All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Base Rate at times
when the Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or 366 days in a leap year), and in each case shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Base Rate, Adjusted Eurodollar Rate or
Eurodollar Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
 
SECTION 2.15          Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:; Effect of Benchmark
Transition Event.


(a)          the Administrative Agent determines (acting reasonably and taking
into consideration the conditions in the bank credit markets generally) that
adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate or the Eurodollar Rate, as applicable, for such Interest Period;
or
 
(b)         the Administrative Agent is advised by the Required Lenders (acting
reasonably and taking into consideration the conditions in the bank credit
markets generally) that the Adjusted Eurodollar Rate or the Eurodollar Rate, as
applicable, for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or electronic transmission as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist (and
the Administrative Agent shall provide such notice promptly following such
circumstances no longer existing as determined by the Administrative Agent in


 
62
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


its sole discretion (or, in the case of clause (b) above, promptly following the
Administrative Agent being advised thereof by the Required Lenders)), (i) any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be converted or continued as a Base Rate
Borrowing on the last day of the then current Interest Period applicable thereto
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as a Base Rate Borrowing.
 
(a)         Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Financing Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Administrative
Agent and the Borrower may amend this Agreement to replace the Eurodollar Rate
with a Benchmark Replacement. Any  such amendment with respect to a Benchmark
Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business
Day after the Administrative Agent has posted such proposed amendment to all
Lenders and the Borrower so long as the Administrative Agent has not received,
by such time, written notice of objection to such amendment from Lenders
comprising the Required Lenders. Any such amendment with respect to an Early
Opt-in Election will become effective  on the date that Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders accept such amendment. No replacement of the Eurodollar
Rate with a Benchmark Replacement pursuant to this Section will occur prior to
the applicable Benchmark Transition Start Date.
 
(b)          Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right, acting in good faith, to make Benchmark Replacement Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Financing Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action
or consent of any other party to this Agreement.
 
(c)          Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section, including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
shall be made in good faith and shall be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.
 
(d)          Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke any request for a Eurodollar Borrowing of, conversion to or
continuation of Eurodollar Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the


 
63
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Borrower will be deemed to have converted any such request into a request for a
Borrowing of  or conversion to Base Rate Loans. During any Benchmark
Unavailability Period, the component of Base Rate based upon the Eurodollar Rate
will not be used in any determination of Base Rate.
 
(e)          Certain  Defined  Terms.As used in this Agreement, each of the
following capitalized terms has the meaning given to such term below:
 
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the Eurodollar
Rate for U.S. dollar-denominated syndicated credit facilities and (b) the
Benchmark Replacement Adjustment; provided that, if the Benchmark Replacement as
so determined would be less than zero, the Benchmark Replacement will be deemed
to be zero for the purposes of this Agreement.
 
“Benchmark Replacement Adjustment” means, with respect to any replacement of
the Eurodollar Rate with an Unadjusted Benchmark Replacement for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the Eurodollar Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the Eurodollar Rate with the applicable Unadjusted Benchmark Replacement for
U.S. dollar-denominated syndicated credit facilities at such time.
 
“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the
Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
 
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the Eurodollar Rate:


(1)          in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein


 
64
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


and (b) the date on which the administrator of the London interbank offered rate
(“LIBOR”) permanently or indefinitely ceases to provide LIBOR; or


(2)          in the case of clause (3) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the Eurodollar Rate:


(1)         a public statement or publication of information by or on behalf of
the administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;
 
(2)         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or
 
(3)         a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
 
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and
its related Benchmark Replacement Date have occurred with respect to the
Eurodollar Rate and solely to the extent that the Eurodollar Rate has not been
replaced with a Benchmark Replacement, the period (x) beginning at the time that
such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the Eurodollar Rate for all purposes hereunder in
accordance with Section 2.15 and (y) ending at the time that a
Benchmark Replacement has replaced the Eurodollar Rate  for  all  purposes 
hereunder  pursuant  to  Section 2.15.
 
“Early Opt-in Election” means the occurrence of:


 
65
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(1)         (i) a determination by the Administrative Agent or (ii) a
notification by the Required Lenders to the Administrative Agent (with a copy to
the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in Section 2.15, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace the Eurodollar Rate, and
 
(2)         (i) the election by the Administrative Agent or (ii) the election by
the Required Lenders to declare that an Early Opt-in Election has occurred and
the provision, as applicable, by the Administrative Agent of written notice of
such election to the Borrower and the Lenders or by the Required Lenders of
written notice of such election to the Administrative Agent.
 
“Federal Reserve Bank of New York’s Website” means the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.


“Relevant Governmental Body” means the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
 
“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.
 
“Term SOFR” means the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.


“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.


SECTION 2.16          Increased Costs; Illegality. (a) If any Change in Law
shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted Eurodollar Rate) or any
Issuing Bank;
 
(ii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein; or


(iii)        subject any Recipient to any Taxes on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes);
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making or maintaining any Loan (or of
maintaining its obligation to make any such


 
66
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Loan) or to increase the cost to such Lender, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit or to
reduce the amount of any sum received or receivable by such Lender, such Issuing
Bank or such other Recipient hereunder (whether of principal, interest or
otherwise), then the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
 
(b)          If any Lender or any Issuing Bank determines that any Change in
Law, or directive from the BIS or another regulatory authority that such Lender
is regulated by, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Loans made by, or participations
in Letters of Credit held by, such Lender, or the Letters of Credit issued by
such Issuing Bank, to a level below that which such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy and liquidity), by an amount deemed by such
Lender or such Issuing Bank to be material, then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or Issuing Bank’s holding company for any such reduction
suffered.
 
(c)          A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in clause (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such Issuing Bank,  as 
the  case  may  be,  the  amount  shown  as  due  on  any  such  certificate 
within   ten (10) Business Days after receipt thereof.
 
(d)          Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than two hundred ten (210) days prior to the date that such Lender or such
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law or
directive giving rise to such increased costs or reductions and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving  rise  to  such  increased  costs  or 
reductions  is  retroactive,  then  the  two hundred  ten (210)-day period
referred to above shall be extended to include the period of retroactive effect
thereof.
 
Notwithstanding the foregoing, (i) to the extent that (x) a Lender will increase
its level of capital or liquidity above the level that would have been
maintained by such Lender had the Effective Date occurred on October 17, 2014
and there has not been a Change in Law or a directive from BIS or another
regulatory authority that such Lender is regulated by or (y) there has been a
Change in Law or a directive from BIS or another regulatory authority that such
Lender is


 
67
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


regulated by and a Lender will increase its level of capital or liquidity by an
amount greater than the increase attributable thereto, the Borrower will not be
required to pay any amount or amounts pursuant to this Section 2.16 with respect
to such increase in capital above that required by the Change in Law and (ii) to
the extent that an assignment of all or any portion of the Loan or commitment of
any Lender would, at the time of such assignment, result in an increase in costs
from those being charged by the assigning Lender prior to the assignment, then
the Borrower will not be required to pay such increased costs.
 
(e)           If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its lending office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Loans or to
convert Base Rate Loans to Eurodollar Loans shall be suspended, and (ii) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate (and such
Lender shall use commercially reasonable efforts to provide such notice promptly
following such circumstances no longer existing as determined by such Lender in
its sole discretion). Upon  any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.
 
SECTION 2.17          Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11 or  Section 2.12), (b) the 
conversion of any Eurodollar Loan other  than on the  last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto, or (d) the assignment of any Eurodollar Loan other than on the
last day of the Interest Period


 
68
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


applicable thereto as a result of a request by the Borrower pursuant to Section
2.20, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. Such loss, cost or expense to
any Lender shall be deemed to include  an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
Eurodollar Rate (excluding, for the avoidance of doubt, the Applicable Margin)
that would have been applicable to such Loan,  for  the  period from the  date 
of such event to the  last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in Dollars of a comparable amount and period from
other banks in the eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) Business Days after receipt thereof.
 
SECTION 2.18          Taxes. (a) Withholding of Taxes; Gross-Up. Each payment by
the Borrower under any Financing Document shall be made without withholding for
any Taxes, unless such withholding is required by any law. If any Withholding
Agent determines, in its sole discretion exercised in good faith, that it is so
required to withhold Taxes, then such Withholding Agent may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law. If such Taxes are Indemnified
Taxes, then the amount payable by the Borrower shall be increased as necessary
so that, net of such withholding (including such withholding applicable to
additional amounts payable under this Section), the applicable Recipient
receives the amount it would have received had no such withholding been made.
 
(b)          Payment of Other Taxes by the Borrower. The Borrower shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.


(c)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes by the Borrower to a Governmental Authority, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(d)          Indemnification by the Borrower. The Borrower shall indemnify each
Recipient for any Indemnified Taxes that are paid or payable by such Recipient
in connection with any Financing Document (including amounts paid or payable
under this Section 2.18(d)) and any reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. The
indemnity under this Section 2.18(d) shall be paid within ten (10) days after
the Recipient delivers to the Borrower a certificate stating the amount of any
Indemnified Taxes so paid or payable by such Recipient and describing in
reasonable detail the basis of the indemnity claim. Such certificate shall be
conclusive of the amount so payable absent manifest error; provided that the
Borrower will not be required to indemnify a Lender pursuant to this Section
2.18 for


 
69
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


any amounts paid by such Lender more than two hundred ten (210) days prior to
the date of delivery of such certificate. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.


(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent for any Taxes (but, in the case of any
Indemnified Taxes, only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by the Administrative Agent or the Borrower (as
applicable) in connection with any Financing Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.18(e) shall be paid within ten
(10) Business Days after the Administrative Agent delivers to the applicable
Lender a certificate stating the amount of Taxes so paid or payable by the
Administrative Agent. Such certificate shall be conclusive of the amount so paid
or payable absent manifest error.
 
(f)        Status of Lenders.


(i)          Any Recipient that is entitled to an exemption from, or reduction
of, any applicable withholding Tax with respect to any payments under any
Financing Document shall deliver to the Borrower and the Administrative Agent,
at the time or times reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without, or at a reduced rate of, withholding. In
addition, any Recipient, if requested by the Borrower or the Administrative
Agent, shall deliver such other documentation prescribed by law or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent to determine whether or not such Recipient
is subject to any withholding (including backup withholding) or information
reporting requirements. Notwithstanding anything  to  the  contrary  in  the 
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.18(f)(ii)(A)
through Section 2.18(f)(ii)(E) below) shall not be required if in the
Recipient’s judgment such completion, execution or submission would subject such
Recipient to any material unreimbursed cost or expense  or would materially
prejudice the legal or commercial position of such Recipient. Upon the
reasonable request of the Borrower or the Administrative Agent, any Recipient
shall update any form or certification previously delivered pursuant to this
Section 2.18(f). If any form or certification previously delivered pursuant to
this Section expires or becomes obsolete or inaccurate in any respect with
respect to a Recipient, such Recipient shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify the
Borrower and the Administrative Agent in writing of such expiration,
obsolescence or inaccuracy and update the form or certification if it is legally
eligible to do so.
 
(ii)          Without limiting the generality of the foregoing, if the Borrower
is a U.S. Person, any Recipient shall, if it is legally eligible to do so,
deliver to the Borrower and


 
70
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


the Administrative Agent (in such number of copies reasonably requested by the
Borrower and the Administrative Agent) on or prior to the date on which such
Recipient becomes a party hereto, duly completed and executed copies of
whichever of the following is applicable:
 
(A)         in the case of a Recipient that is a U.S. Person, IRS Form W-9
certifying that such Recipient is exempt from U.S. federal backup withholding
tax;


(B)         in the case of a Non-U.S. Recipient claiming the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Financing Document, IRS Form W-8BEN or W-8BEN-E,
as applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (2)
with respect to any other applicable payments under any Financing Document, IRS
Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
(C)          in the case of a Non-U.S. Recipient for whom payments under any
Financing Document constitute income that is effectively connected with such
Recipient’s conduct of a trade or business in the United States, IRS Form
W-8ECI;


(D)        in the case of a Non-U.S. Recipient claiming the benefits of the
exemption for portfolio  interest  under  Section 881(c)  of  the  Code  both 
(1) IRS  Form W-8BEN or W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit G (a “U.S. Tax Certificate”) to the effect
that such Recipient is not (a) a “bank” within the meaning of Section
881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code, (c) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (d) conducting a
trade or business in the United States with which the relevant interest payments
are effectively connected;
 
(E)        in the case of a Non-U.S. Recipient that is not the beneficial owner
of payments made under this Agreement (including a partnership or a
participating Lender) (1) an IRS Form W-8IMY on behalf of itself and (2) the
relevant forms prescribed in clauses (A), (B), (C), (D) and (F) of
this clauseSection 2.18(f)(ii) that would be required of each such beneficial
owner or partner of such partnership if such beneficial owner or partner were a
Lender; provided, however, that if the Recipient is a partnership and one or
more of its partners are claiming the exemption for portfolio interest under
Section 881(c) of the Code, such Recipient may provide a U.S. Tax Certificate on
behalf of such partners; or
 
(F)          any other form prescribed by law as a basis for claiming exemption
from, or a reduction of, U.S. federal withholding Tax together with such
supplementary documentation necessary to enable the Borrower or the
Administrative Agent to determine the amount of Tax (if any) required by law to
be withheld.


 
71
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(iii)        If a payment made to a Recipient under any Financing Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Recipient
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Recipient shall deliver to the Withholding Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Withholding Agent as may be necessary
for the Withholding Agent to comply with its obligations under FATCA, to
determine whether such Recipient is in compliance with such Recipient’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 2.18(f)(iii),
“FATCA” shall include  any amendments made to FATCA after the date of this
Agreement.
 
(g)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.18 (including
additional amounts paid pursuant to this Section 2.18), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including any Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid to such indemnified party pursuant to the
previous sentence (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event such indemnified party is required
to repay such refund to such  Governmental  Authority.  Notwithstanding 
anything   to   the   contrary   in   this  Section 2.18(g), in no event will
any indemnified party be required to pay any amount to any indemnifying party
pursuant to this Section 2.18(g) if such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This Section
2.18(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.
 
(h)          Issuing Bank. For purposes of Section 2.18(e) and Section 2.18(f),
the term “Lender” includes the Issuing Banks.


SECTION 2.19          Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.


(a)         The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.16, Section 2.17 or Section
2.18, or otherwise) prior to 1:00 p.m., New York City time on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the


 
72
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Administrative Agent at its offices at Harborside Financial Center, 1800 Plaza
Ten, Jersey City, NJ 07311-4098, Attention of Nobu Sakyo, (Telecopy No.
201-626-9335), (Telephone No. 201- 626-9333), except that payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Section 2.15, Section 2.16, Section 2.17,
Section 2.18 and Section 9.03 shall be made directly to the Persons entitled
thereto. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any  payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars.
 
(b)           If at any time insufficient funds are received by the
Administrative Agent to pay fully all amounts of principal, interest and fees or
other sums then due under the Financing Documents, such funds shall be applied
ratably as follows:
 
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and any Issuing Bank from the Borrower,


second, to pay any fees or expense reimbursements then due to the Lenders from
the Borrower,


third, to pay interest then due and payable on the Loans ratably,


fourth, to prepay principal on the Loans and unreimbursed LC Disbursements and
to pay an amount to the Administrative Agent equal to one hundred three percent
(103%) of the aggregate undrawn face amount of all outstanding Letters of Credit
and the aggregate amount of any unpaid LC Disbursements, to be held as cash
collateral for such Loan Obligations, and
 
fifth, to the payment of any other Loan Obligation then due and payable to
the Administrative Agent or any Lender by the Borrower.
 
(c)         (b) Notwithstanding anything to the contrary contained in this
Agreement, unless so directed by the Borrower, or unless a Default or Event of
Default is in existence, none of the Administrative Agent or any Lender shall
apply any payment which it receives to any Eurodollar Loan of a Class, except
(i) on the expiration date of the Interest Period applicable to any such
Eurodollar Loan or (ii) in the event, and only to the extent, that there are no
outstanding Base Rate Loans of the same Class and, in any event, the Borrower
shall pay the break funding payment required in accordance with Section 2.17.
The Administrative Agent  and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Loan Obligations.
 
(d)          (c) At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees and expenses pursuant
to Section 9.03), and other sums payable under the Financing Documents, may be
paid from the proceeds of Borrowings made


 
73
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


hereunder whether made following a request by the Borrower pursuant to Section
2.03 or a deemed request as provided in this Section. The Borrower hereby
irrevocably authorizes the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Financing Documents and agrees that
all such amounts charged shall constitute Revolving Loans and that all such
Borrowings shall be deemed to have been requested pursuant to  Section 2.03,
2.04 or 2.05, as applicable.
 
(e)          (d) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements or Swingline
Loans resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and participations in LC Disbursements and
Swingline Loans and accrued interest thereon than the proportion received by any
other Lender, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements and
Swingline Loans to any assignee or participant, other than to the Borrower or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees,  to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(f)         (e) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the applicable
Issuing BankBanks hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the applicable Lenders or the applicable Issuing Banks, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment,  then each of the applicable Lenders or the applicable Issuing
Banks, as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.


 
74
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(g)          (f) If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.05(c),Section 2.06(d) or (e), 2.07(b), 2.18(e)
or 9.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
and for the benefit of the Administrative Agent, the Swingline Lender or the
Issuing Banks to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.
 
SECTION 2.20          Mitigation Obligations; Replacement of Lenders. (a) If 
any Lender requests compensation under Section 2.16, or the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.18, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate  or  reduce  amounts 
payable  pursuant  to  Section 2.16 or Section 2.18, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to  such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b)          If (i) any Lender requests compensation under Section 2.16, (ii)
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.18 or
(iii) any Lender becomes a Defaulting Lender, then the Borrower may, at its sole
expense, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under the Financing Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (wA) the Borrower shall have paid to the
Administrative Agent the assignment fees (if any) specified in Section 9.04,
(xB) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts), (yC) in the case of any such assignment resulting from a claim
for compensation under Section 2.16 or payments required to be made pursuant to
Section 2.18, such assignment will result in a reduction in such compensation or
payments and (zD) such assignment does not conflict with applicable Governmental
Rules. A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. In the event that a Lender being replaced hereunder does not
execute an Assignment and Assumption pursuant to this Section within three (3)
Business Days after receipt by such Lender of a notice of replacement pursuant
to this Section, the Administrative Agent shall be entitled (but not obligated)
to execute such an Assignment and Assumption on behalf of such


 
75
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Lender, and any such Assignment and Assumption so executed by the Administrative
Agent and the replacement Lender shall be effective for purposes of this
Agreement.


SECTION 2.21          Expansion Option. (a) The Borrower may from time to time
elect to (x) increase the Revolving Loan Commitments (any such increase, an
“Incremental Revolving Increase”) and/or (y) add one or more incremental
revolving credit facility tranches (each an “Incremental Revolving Facility”;
the Incremental Revolving Increases and the Incremental Revolving Facilities are
collectively referred to as “Incremental Facilities”, the; the loans extended
thereunderpursuant to such increase, the “Incremental Loans” and the commitments
with respect thereto, the “Incremental Revolving Loan Commitments”) or a
combination thereof in (i) an unlimited amount so long as, on a Pro Forma Basis
after giving effect to the incurrence of any such Incremental Facility (assuming
the full amount thereof is drawn) and after giving effect to any acquisition
consummated in connection therewith and all other appropriate pro forma
adjustments, the Borrower is in compliance with Section 5.12 as of the last date
of the immediately preceding Test Period plus, (ii) the amount of any optional
prepayments of the Revolving Loans or any Incremental Loans since the Effective
Date to the extent accompanied by a corresponding permanent reduction in the
relevant Commitment (it being understood that any such voluntary prepayment and
permanent Commitment reduction financed with the proceeds of a substantially
concurrent borrowing under an Incremental Revolving Facility shall be permitted
under this clause (ii)), in each case, subject solely to the following terms and
conditions:


(i)           no existing Lender will be required to participate in any such
Incremental FacilityRevolving Increase without its consent;


(ii)         no Default or Event of Default under the Financing Documents would
exist after giving effect thereto, or, if the proceeds of any Incremental
Revolving Facility are being used to finance a Permitted Acquisition or other
permitted investment, no Default or Event of Default would exist as of the date
of signing the definitive agreement with respect to such Permitted Acquisition
or other permitted investment;;


(iii)         (x) the maturity date of such Incremental Facilities shall be no
earlier than the Maturity Date or, if later, the latest maturity date of any
other Incremental Revolving Facility then outstanding, (y) such Incremental
Facilities shall require no scheduled amortization or mandatory commitment
reduction prior to the Maturity Date and (z) in the case of an Incremental
Revolving Increase, the Incremental Revolving Increase shall be on the exact
same terms and pursuant to the exact same documentation applicable to the
Revolving Credit Facility (other than with respect to closing fees, upfront fees
and similar closing payments which shall be as agreed between the Borrower and
the applicable Increasing Lenders);
 
(iii)       immediately after giving effect thereto, the sum of all increases
(other than any increase in any Lender’s Revolving Loan Commitment in order to
replace another Lender pursuant to Section 9.04) in the aggregate Revolving Loan
Commitments made pursuant to this Section 2.21 shall not exceed $150,000,000;


 
76
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(iv)       the interest rate margins and (subject to clause (iii)(y))
amortization schedule applicable to any Incremental Revolving Facility shall be
determined by the Borrower and the Augmenting Lenders or other lenders
thereundereach such increase of the aggregate Revolving Loan Commitments shall
be in minimum increments of $10,000,000 or such remaining partial amount not to
exceed the maximum aggregate increase set forth in clause (iii) above; and


(v)         any Incremental Revolving Facility shall be on terms and pursuant to
documentation to be determined; provided that, to the extent such terms and
documentation are not consistent with the Revolving Credit Facility (except to
the extent permitted by clause (iii) or (iv) above), they shall be reasonably
satisfactory to the Administrative Agent.all representations and warranties made
by the Borrower in any Financing Document shall be true and correct in all
material respects (and to the extent that any such representation and warranty
is otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) on and as
of the date of such request by the Borrower for an Incremental Revolving Loan
Commitment (or to the extent that such representations and warranties
specifically refer to a specified date, as of such specified date).
 
(b)         The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Revolving Loan Commitment, or to participate in such Incremental Revolving
Facility, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”), to increase their existing Revolving Loan
Commitments, or to participate in such Incremental Revolving Facility, or
extend new Revolving Loan Commitments, as the case may be; provided that (i)
each Increasing Lender and Augmenting Lender shall be subject to the approval of
the Borrower, the Administrative Agent and each Issuing Bank, and (ii) (x) in
the case of an Increasing Lender, the Borrower and such Increasing Lender
execute an agreement substantially in the form of Exhibit C hereto, and (y) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit D hereto. Incremental
Revolving Increases, and new Revolving Loan Commitments and Incremental
Revolving Facilities created pursuant to this Section 2.21 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.
 
(c)          On the effective date of any Incremental Revolving Increase being
made, (i) each relevant Increasing Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any Incremental Revolving Increase (with such reborrowing to
consist of the Types of Revolving Loans, with related Interest Periods if
applicable, specified in a notice delivered by the Borrower, in accordance with
the requirements of Section 2.03). The deemed payments made pursuant to clause
(ii) of


 
77
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


the immediately preceding sentence shall be accompanied by payment of all
accrued interest on the amount prepaid and, in respect of each Eurodollar Loan,
shall be subject to indemnification by the Borrower pursuant to the provisions
of Section 2.17 if the deemed payment occurs other than on the last day of the
related Interest Periods.
 
(d)          The Incremental Facilities shall rank pari passu in right of
payment with the Revolving Credit Facility.
 
(d)          (e) Incremental Revolving Facilities may be made pursuant to
separate documentation or hereunder pursuant to an amendment or restatement (an
“Incremental Revolving Facility Amendment”) of this Agreement and, as
appropriate, the other Financing Documents, executed by the Borrower, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Revolving Facility Amendment may, withoutWithout the consent of any
other Lenders, the Increasing Lenders and/or Augmenting Lenders, the Borrower
and the Administrative Agent may effect such amendments to this Agreement and
the other Financing Documents as may be necessary or appropriate, in the
reasonable opinion of the Administrative Agent, to effect the provisions of this
Section 2.21. Nothing contained in this Section 2.21 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder, or provide Incremental Revolving FacilitiesIncreases,
at any time.  This Section 2.21 shall supersede any provisions herein requiring
pro rata treatment of the Lenders or Section 9.02 to the contrary.
 
SECTION 2.22          Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)          fees shall cease to accrue on the Available Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.13;


(b)          the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment,
waiver or other modification pursuant to Section 9.02); provided, that this
clause (b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;
 
(c)          if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:


(i)          so long as no Default or Event of Default shall be continuing, all
or any part of the Swingline Exposure and LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting
Lender’s Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;


 
78
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(ii)          if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall, within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of each Issuing Bank
only the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
 
(iii)        if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.13(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 
(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant
to Section 2.13(a) and Section 2.13(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and


(v)         if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of any Issuing Bank or
any other Lender hereunder, all letter of credit fees payable under Section
2.13(b) with respect to such Defaulting Lender’s LC Exposure shall be payable to
each Issuing Bank until and to the extent that such LC Exposure is reallocated
and/or cash collateralized; and
 
(vi)         so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Banks shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.06(j), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.06(j) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent or any Lender shall
occur following the date hereof and for so long as such event shall continue,
(ii) a Bail-in Action with respect to a Lender Parent or any Lender shall occur
following the date hereof or (iii) the Swingline Lender or the Issuing Banks
have a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and an Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or such Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or such Issuing Bank, as the case may
be, to defease any risk to it in respect of such Lender hereunder.


 
79
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(d)          Any payment of principal, interest, fees or other amounts received
by the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article VII or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows:
 
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder;


second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to any Issuing Bank or Swingline Lender hereunder;
 
third, to cash collateralize the Issuing Banks’ Swingline Exposure and LC
Exposure in accordance with clause (c) above;


fourth, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent;
 
fifth, if so determined by the Administrative Agent and the Borrower, to be held
in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Lender’s potential future funding obligations with respect to Loans
under this Agreement and (y) cash collateralize the Issuing Banks’ future
Swingline Exposure and LC Exposure with respect to such Defaulting Lender;
 
sixth, to the payment of any amounts owing to the Lenders, the Issuing Banks
or Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, or the Issuing Banks or Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement;
 
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; and
 
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded Letters of Credit and Swingline Loans
are held by the Lenders pro rata in accordance with the


 
80
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


Commitments without giving effect to Section 2.20. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant 
to  this Section 2.22 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
(e)         In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Banks each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Loan Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders (other than Swingline Loans) as the Administrative Agent shall
determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.


SECTION 2.23        Acknowledgement and Consent to Bail-In of
EEAAffected Financial Institutions. Notwithstanding anything to the contrary in
any Financing Document or in any other agreement, arrangement or understanding
among any such parties, each party hereto acknowledges that any liability of any
EEAAffected Financial Institution arising under any Financing Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEAthe applicable Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an
EEAthe applicable Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and
 
(b)          the effects of any Bail-inBail-In Action on any such liability,
including, if applicable:
 
(i)           a reduction in full or in part or cancellation of any such
liability;
 
(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Financing Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe
applicable Resolution Authority.
 
SECTION 2.24    Renewal Options.
 
(a)          The Borrower may, by notice (a “Renewal Request”) to the
Administrative Agent (who shall promptly notify the Lenders) given at any one
time in any calendar year not less than


 
81
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

sixty (60) days prior to any anniversary of the Amendment No. 1 Effective Date
(such date, the “Anniversary Date”), request an extension of the Latest Maturity
Date to a date one (1) year following the Latest Maturity Date; provided that no
more than two (2) Renewal Requests may be delivered pursuant to this Section
2.24. If the conditions in Section 2.24(e) are met, the Maturity Date applicable
to each Renewing Lender (as defined below) shall be extended to the date one (1)
year after the Latest Maturity Date that was previously applicable, effective as
of the date such conditions are met.
 
(b)         Each Lender may, in its individual and sole discretion, agree to so
extend its Commitments (a “Renewing Lender”) by delivering to the Administrative
Agent a written notice of its agreement to do so no later than thirty-five (35)
days prior to the relevant Anniversary Date, and the Administrative Agent shall
(i) notify the Borrower in writing of the Lenders’ decisions and (ii) notify the
Lenders in writing of the aggregate Commitments of the Declining Lenders (as
defined below), in each case no later than thirty (30) days prior to the
relevant Anniversary Date. The Commitment of any Lender that fails to accept or
respond to a Renewal Request (such Lender, a “Declining Lender”) shall be
terminated as provided in Section 2.09(a) on the Maturity Date applicable to
such Lender, and any outstanding Loans of such Declining Lender shall be repaid
as provided in Section 2.10(a) on such Maturity Date, in each case to the extent
such Commitments and Loans are not assigned to an Increasing Renewing Lender or
a New Renewing Lender pursuant to Section 2.24(c) or Section 2.24(d) below.
 
(c)         The Borrower shall have the right, on or before the relevant
Anniversary Date, to replace any Declining Lender with a Renewing Lender (an
“Increasing Renewing Lender”) or with one or more Eligible Assignees (each, a
“New Renewing Lender”) that agrees, in each case in its individual and sole
discretion, to assume all or a portion of the Commitment of a Declining Lender,
and a Declining Lender shall upon the request of the Borrower assign its
Commitment to such Increasing Renewing Lender or New Renewing Lender; provided
that such assignment shall require each of the consents required under Section
9.04(b)(i) and must otherwise be made in compliance with Section 9.04.
 
(d)          Upon any assignment by a Declining Lender pursuant to clause (c)
above, the Borrower shall pay in full to each Declining Lender the unpaid
principal amount of all Loans owing to such Declining Lender in respect of any
Commitments so assigned, together with all accrued and unpaid interest thereon
and all fees accrued and unpaid under this Agreement to the date of such payment
of principal, any break funding payment required in accordance with Section
2.17, and all other amounts due to such Declining Lender under the Financing
Documents.
 
(e)          As a condition precedent to any extension pursuant to this Section
2.24, (i) more than fifty percent (50%) of the aggregate outstanding Commitments
under the Revolving Credit Facility immediately prior to the relevant
Anniversary Date must be extended (including by way of assignments to Increasing
Renewing Lenders and New Renewing Lenders) thereby, (ii) such extension shall
have been duly authorized by the Borrower and the relevant Extension Agreement
and any other documentation related thereto shall have been duly executed and
delivered by the Borrower, (iii) all representations and warranties made by the
Borrower in any Financing Document shall be true and correct in all material
respects (and to the extent that any such representation and warranty is
otherwise qualified by materiality or material adverse effect,


 
82
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

such representation and warranty shall be true and correct in all respects) on
and as of the extension effective date (or to the extent that such
representations and warranties specifically refer to a specified date, as of
such specified date), (iv) no Default or Event of Default under the Financing
Documents shall have occurred and be continuing as of the Extension Date or
would result from such extension and (v) the Administrative Agent shall have
received a certificate of an Authorized Officer of the Borrower dated as of the
extension effective date certifying as to the matters set forth in the foregoing
clauses (ii) – (iv) and attaching a copy of the resolutions adopted by the
Borrower in compliance with the foregoing clause (ii). Any extension pursuant 
to this Section 2.24 shall be effected pursuant to an extension agreement
executed and delivered by the Borrower, the Renewing Lenders, any New Renewing
Lenders and the Administrative Agent (“Renewal Agreement”). Each Renewal
Agreement may, without the consent of any  other Lenders, effect such amendments
to this Agreement and the other Financing Documents solely as may be necessary
or appropriate in the reasonable opinion of the Administrative Agent to effect
the provisions of this Section 2.24 as mutually agreed upon by the
Administrative Agent and the Borrower.
 
ARTICLE III



REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


SECTION 3.01          Organization. Prior to the consummation of the
Acquisition, the Initial Borrower is a corporation, duly formed, validly
existing and in good standing under the laws of the State of Louisiana.
Following the consummation of the Acquisition and the assignment thereafter of
the Initial Borrower’s rights and obligations hereunder pursuant to Section
9.16, theThe Borrower is a limited liability company, duly formed, validly
existing and in good standing under the laws of the State of Louisiana.
 
SECTION 3.02           Authority. The Borrower and each of its Subsidiaries has
the full power and authority to conduct its business as now conducted and as
proposed to be conducted by it and to execute, deliver and perform its
respective obligations under the Financing Documents to which it is a party.
 
SECTION 3.03          Necessary Action. All necessary action on the part of the
Borrower or any of its Subsidiariesand its Affiliates required to authorize the
execution, delivery and performance of the Financing Documents has been duly and
effectively taken.
 
SECTION 3.04   Due Authorization, Etc. The execution, delivery and performance
of the Financing Documents have been duly authorized by all necessary action on
the part of the Borrower and each of its Subsidiaries party thereto, and the
Financing Documents have been executed and delivered by the Borrower and each
such Subsidiary and constitute the legal, valid and binding obligations of the
Borrower and each such Subsidiary, enforceable against the Borrower and each
such Subsidiary in accordance with the terms thereof, except as may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent


 
83
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

conveyance or similar laws affecting the rights of creditors generally and
subject to general principles of equity (regardless of whether considered in
equity or at law).


SECTION 3.05         Compliance with Law. Except as otherwise disclosed in
writing to the Mandated Lead ArrangersLenders prior to October 17, 2014the
Amendment No. 1 Effective Date, the Borrower and each of its Subsidiaries is 
in  compliance  with  all  Governmental  Rules (including Environmental Law)
applicable to the Borrower and such Subsidiary and with the terms of all
Governmental Approvals obtained by the Borrower except to the
extent thatwhere (i) any failure to so comply would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect or (ii)
the necessity of compliance therewith is contested pursuant to Permitted Contest
Conditions.


SECTION 3.06          No Litigation. Except as otherwise disclosed to the
Mandated Lead ArrangersLenders prior to October 17, 2014the Amendment No. 1
Effective Date, no action, suit or other proceeding is pending and, to the
Borrower’s Actual Knowledge, no action, suit or proceeding has been threatened
in writing or any investigation instituted, in each case with respect to the
execution and delivery of the Financing Documents or the performance of any of
the Borrower’s obligations thereunder that would, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, except
that the commencement by the Borrower or any of its Subsidiaries or any
Governmental Authority of a rate proceeding, fuel adjustment clause audit or,
earnings review or market power filing before such Governmental Authority shall
not constitute such an action, suit or proceeding unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.07 Title(A) . As of the Effective Date, the Borrower has a valid
ownership interest and good title in all material property it purports to own,
free and clear of Liens, subject only to Permitted Liens and except for minor
defects in title that do not interfere with its ability to conduct its business
as currently conducted or reasonably anticipated to be conducted or to utilize
such properties for their intended purposes.
 
SECTION 3.07         SECTION 3.08 Governmental Approvals. All Governmental
Approvals required to be obtained by the Borrower and each of its Subsidiaries
in connection with (i) the execution and delivery of, and performance by it of
its obligations, and the exercise of its rights, under and in accordance with,
the Financing Documents, (ii) the ownership and operation of the Acquired
AssetsBorrower and its Subsidiaries in accordance with all Governmental Rules
(including all applicable material Environmental Laws) and (iii) the validity
and enforceability of the Financing Documents to which it is a party have been
obtained, except in any such case, to the extent not required to be obtained at
the date this representation is made or repeated or where any failure to obtain
the same would not reasonably be expected to result in a Material Adverse
Effect. Such Governmental Approvals that are required to be in effect on or
prior to the date this representation is made or repeated have been validly
issued and are in full force and effect. With respect to any Governmental
Approval not required to be obtained as of such date, the Borrower has no reason
to believe that such Governmental Approval will not be obtained in the ordinary
course of business as and when needed except to the extent that the


 
84
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

failure to obtain any such Governmental Approval would not reasonably be
expected to result in a Material Adverse Effect.


SECTION 3.08         SECTION 3.09 Financial Condition. The Borrower’s (a) Pro
Forma Balance Sheet provided on the Effective Date, a copy of which shall have
been delivered to the Administrative Agent, presents fairly, in all material
respects, the financial condition of  the Borrower and its Subsidiaries on a
consolidated basis as of the date thereof and (b) latest financial statements
provided on any date subsequent to the Effective Date, copies of which shall
have been delivered to the Administrative Agent, have been prepared in
conformity with GAAP and, in each case, present fairly, in all material
respects, (ia) the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the Effective Date or the date of such financial
statements, as applicable, and (iib) all material liabilities, direct and
contingent, of the Borrower and its Subsidiaries, which are required by GAAP to
be so disclosed, existing as of the date of such financial statement or Pro
Forma Balance Sheet, as applicable,statements are disclosed in such statements.
No Material Adverse Effect shall have occurred and be continuing since the later
of (x) the date of the Pro Forma Balance Sheet and (y) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a).
 
SECTION 3.10 Capitalization. On the Effective Date, after giving effect to
the Acquisition:


(a)          the Sponsors collectively own, directly or indirectly, 100% of the
equity interests of the HoldCo; and


(b)         HoldCo directly owns 100% of the equity interests of the Borrower
and all Permitted Subordinated Debt owed by the Borrower or any subsidiary of
the Borrower, in each case free and clear of all Liens other than non-consensual
Permitted Liens that do not secure any Indebtedness or Liens securing the
obligations under the HoldCo Loan Facilities.
 
SECTION 3.11 Subsidiaries. As of the Effective Date, the Initial Borrower has no
subsidiaries other than those that have been created or acquired in accordance
with the Financing Documents or that have been (or will promptly be) disclosed
in writing to the Administrative Agent.
 
SECTION 3.12 Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all material income Tax returns and all other material Tax
returns and reports which are required to be filed by it, and has paid or caused
to be paid all material income Taxes and all other material Taxes due, except
such Taxes, if any, as are being contested pursuant to Permitted Contest
Conditions.
 
SECTION 3.13 No Default. No Default or Event of Default has occurred and
is continuing under the Financing Documents to which it is a party.


SECTION 3.14 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is


 
85
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 3.09        SECTION 3.15 No Violation. None of the execution, delivery
or performance by the Borrower or any of its Subsidiaries of the Financing
Documents to which it is a party (i) violates, contravenes or conflicts with the
terms of the Borrower’s or such Subsidiary’s Constitutive Documents or (ii)
violates or constitutes a default or requires consent (except for such consents
that have been obtained or are not required at the date this representation is
made or repeated) by the Borrower or any of its Subsidiaries under any material
Governmental Rule applicable to the Borrower or any of its Subsidiaries or the
Acquired Assets or any other material contractual obligation to which the
Borrower or any such Subsidiary is a party, except for, with respect solely to
clause (ii) hereof, for any defaults or violations or consents that would not
reasonably be expected to result in a Material Adverse Effect. None of the
execution, delivery or performance of the Financing Documents results in, or
requires, the creation or imposition of any Lien on properties or revenues of
the Borrower or any of its Subsidiaries except for Permitted Liens.
 
SECTION 3.10          SECTION 3.16 Not Investment Company. The Borrower is not,
and is not required to be registered as, an “Investment Company” within the
meaning of the Investment Company Act of 1940, as amended.
 
SECTION 3.11          SECTION 3.17 Accuracy of Disclosures. The written
information furnished by or on behalf of the Borrower to the Administrative
Agent and the Lenders in connection with the Financing Documents or delivered
thereunder (other than any report prepared by an independent third party
consultant), that relates to the Borrower, or any of its Subsidiaries, the
Acquired Assets or the Acquisition, other than any projections, forecasts,
estimates, budgets and other forward-looking statements, does not contain, as of
the date furnished any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, not materially
misleading in light of the circumstances under which they were made, provided
that with respect to projections, forecasts, estimates, budgets and other
forward-looking statements and information, the Borrower only represents that
such projections, forecasts, estimates, budgets and other forward-looking
information were prepared in good faith upon assumptions believed by the
Borrower to be reasonable at the time made.
 
SECTION 3.12         SECTION 3.18 Margin Regulations. The use of proceeds of the
Revolving Credit Facility will not violate or result in a violation of
Regulations T, U and X of the Board of Governors of the Federal Reserve System
of the United States of America. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U of the
Board of Governors of the Federal Reserve System of the United States), or
extending credit for the purpose of purchasing or carrying margin stock.
 
SECTION 3.19 Labor Relations. Except as would not reasonably be expected to have
a Material Adverse Effect, there is (a) no unfair labor practice complaint
pending or, to the best knowledge of the Borrower, threatened against the
Borrower or any of its Subsidiaries before the National Labor Relations Board
and no grievance or arbitration proceeding arising out of or


 
86
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

under a collective bargaining agreement is so pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened, (b) no strike, labor
dispute, slowdown or stoppage pending or threatened against the Borrower or any
of its Subsidiaries, and (c) no union representation question existing with
respect to the employees of the Borrower or any of its Subsidiaries and, no
union organizing activities are taking place with respect to any thereof.
 
SECTION 3.13        SECTION 3.20 Environmental Matters. Except as otherwise
disclosed in writing to the Mandated Lead Arrangers prior to October 17, 2014
(including, without limitation, the draft of the disclosure letter to be
delivered by HoldCo in connection with the Merger Agreement):Lenders prior to
the Amendment No. 1 Effective Date:
 
(a)          To the Borrower’s knowledge, the facilities and properties owned,
leased or operated by the Borrower and its Subsidiaries (as used in this Section
3.20Section 3.13, “properties”) do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute or constituted a violation of, or
(ii) could give rise to liability under, any applicable Environmental Law except
in either case insofar as such violation or liability, or any aggregation
thereof, is not reasonably likely to result in a Material Adverse Effect.
 
(b)         To the Borrower’s knowledge, (i) except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect,
the properties and all operations at the properties are in compliance, and have,
for the last five years, been in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits, and (ii) there is no
contamination at, under or about the properties or violation of any applicable
Environmental Law or Environmental Permit with respect to the properties or the
Business except as would not reasonably be expected to have a Material Adverse
Effect. All Environmental Permits necessary in connection with the ownership and
operation of the Borrower’s or its Subsidiaries’ businesses have been obtained
and are in full force and effect, except where any such failure to obtain and
maintain in full force and effect (individually or in the aggregate) has not had
and is not reasonably likely to result in a Material Adverse Effect.
 
(c)         Neither the Borrower nor any of its Subsidiaries has received any
written notice of violation, alleged violation, non-compliance, liability or
potential liability pursuant to Environmental Laws or Environmental Permits with
regard to any of the properties or the Business, nor does the Borrower have
knowledge or reason to believe that any such notice is being threatened, except
insofar as such notice or threatened notice, or any aggregation thereof, does
not involve a matter or matters that is or are reasonably likely to result in a
Material Adverse Effect.
 
(d)          To the Borrower’s knowledge, Hazardous Materials have not been
transported or disposed of from the properties in violation of, or in a manner
or to a location which could reasonably be expected to give rise to liability
under, any applicable Environmental Law, nor have any Hazardous Materials been
generated, treated, stored or disposed of at, on or under any of the properties
in violation of, or in a manner that could give rise to liability under, any
applicable Environmental Law, except insofar as any such violation or liability
referred to in this paragraph, or any aggregation thereof, is not reasonably
likely to result in a Material Adverse Effect.


 
87
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(e)          No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law against the Borrower or any of its Subsidiaries with respect
to any of the properties or the Business, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements or liens outstanding under any
Environmental Law with respect to any of the properties or the Business, except
insofar as such proceeding, action, decree, order or other requirement or lien,
or any aggregation thereof, is not reasonably likely to result in a Material
Adverse Effect.
 
(f)          To the Borrower’s knowledge of the Borrower, there has been no
release or threat of release of Hazardous Materials at or from any of the
properties arising from or related to the operations of the Borrower or any of
its Subsidiaries in connection with any of the properties or otherwise in
connection with the Business in violation of or in amounts or in a manner that
could reasonably be expected to give rise to liability under applicable
Environmental Laws, except insofar as any such violation or liability referred
to in this paragraph, or any aggregation thereof, is not reasonably likely to
result in a Material Adverse Effect.
 
SECTION 3.14         SECTION 3.21 Anti-Terrorism Laws and; Sanctions;
Anti- Corruption Laws. (a) The Borrower and each of its Subsidiaries has not,
directly or indirectly, (i) knowingly conducted any business or engaged in
making or receiving any contribution of funds (including the proceeds from any
Borrowing), goods or services to or for the benefit of any Restricted Party,
(ii) knowingly dealt in, or otherwise engaged in any transaction relating to,
any property or interests in property blocked pursuant to any Anti-Terrorism
Law, or (iii) knowingly engaged in or conspired to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law. To the
knowledge of the Borrower, its employees and agents are in compliance with
Anti-Terrorism Laws applicable to the Borrower in all material respects. As of
the Amendment No. 1 Effective Date, the information included in any Beneficial
Ownership Certification (to the extent required to be provided) is true and
correct in all respects.
 
(b)          The Borrower and its  Subsidiaries  have  conducted  their 
businesses  in compliance in all material respects with applicable
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
 
SECTION 3.22 Immunity. Neither the Borrower nor any of its material assets 
or material properties is entitled to any immunity from jurisdiction or legal
process.


SECTION 3.23 Pari Passu Rankings. The obligations of the Borrower under
the Financing Documents rank at least pari passu in right of payment with the
claims of all of its other unsecured and unsubordinated creditors.
 
SECTION 3.24 Solvency. After giving effect to the incurrence of the Debt
being incurred in connection herewith on the Effective Date, the Borrower and
each of its Subsidiaries, on a consolidated basis, will be Solvent.


 
88
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 3.25 Use of Proceeds. The Borrower has used and is using the proceeds of
the Loans exclusively for the purposes specified in Section 5.01.


To the extent that any representations and warranties (other than the Specified
Representations) contained in the Financing Documents would be untrue on the
Effective Date, the Borrower shall have the cure rights referred to in clause
(e) of Article VII to correct the matters covered by such representations which
were untrue on the Effective Date.
 
ARTICLE IV
CONDITIONS
 
SECTION 4.01          Reserved.
 
SECTION 4.01 Effective Date. The effectiveness of the Revolving Credit Facility
and the obligations of the Lenders to make Loans and of the Issuing Banks to
issue Letters of Credit hereunder shall not become effective until the date on
which each of the following conditions is satisfied (or waived in accordance
with Section 9.02) (the making of such initial Loan or issuance of Letter of
Credit by a Lender or an Issuing Bank, as applicable, being conclusively deemed
to be its satisfaction or waiver of the conditions precedent):


(a)         The Merger Agreement (i) shall have been duly authorized, executed,
and delivered by the Persons who are (or are intended to be) parties thereto;
(ii) shall be in substantially the same form as the draft attached to the
Commitment Letter as Appendix 2, subject to amendments, modifications and
waivers, in each case, that are not materially adverse to the interests of the
Lenders in the aggregate or that have been approved by the prior written consent
of the Mandated Lead Arrangers (it being understood and agreed that (A) any
reduction in the Merger Consideration (as defined in the Merger Agreement) shall
not be deemed materially adverse to the interests of the Lenders in the
aggregate but that any such reduction (except as contemplated in the Merger
Agreement) shall reduce, on a Dollar-for-Dollar basis applied ratably, (x) the
amounts required to be contributed to the equity of the Borrower (and, without
duplication, of HoldCo) and as Permitted Subordinated Debt, in each case on the
Effective Date and (y) amounts available under the HoldCo Acquisition Loan
Facility, and (B) any change, adverse to the interests of the Lenders in any
material respect, to the definition of “material adverse effect on the Company”
in the Merger Agreement shall require the consent of each Mandated Lead
Arranger); and (iii) shall be in full force and effect, and a fully executed
true, complete and correct copy of the Merger Agreement shall have been
delivered to the Administrative Agent certified as of the Effective Date by an
Authorized Officer of the Initial Borrower as to delivery of a true, complete
and correct copy thereof and its being in full force and effect.


(b)          This Agreement and any Notes required to be in place on the
Effective Date shall have been duly authorized, executed, and delivered by the
Initial Borrower and will be in full force and effect.


(c)          The Administrative Agent shall have received a copy, certified as
true and correct by an Authorized Officer of the Initial Borrower, of a pro
forma balance sheet setting forth the


 
89
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

consolidated assets and liabilities of the Borrower and its Subsidiaries as of
the Effective Date, which such pro forma balance sheet may be prepared based on
the balance sheet as of last day of the most recently completed four-fiscal
quarter period ended at least forty-five (45) days prior to the Effective Date
(or ninety (90) days in the case such four-fiscal quarter period is the end of
HoldCo’s fiscal year) or as of such later date as the Initial Borrower may elect
in its sole discretion and shall be prepared after giving effect to the
transactions contemplated hereby and the Merger Agreement as if the transactions
contemplated hereby or thereby had occurred as of such date (the “Pro Forma
Balance Sheet”).
 
(d)         As of immediately prior to and immediately after the consummation of
the transactions under the Merger Agreement, (i) Macquarie shall directly or
indirectly own and control, both legally and beneficially, at least twenty-five
percent (25%) of the outstanding equity interests of Initial Borrower, (ii) the
Sponsors shall collectively, directly or indirectly own and control, both
legally and beneficially, more than fifty percent (50%) of the outstanding
voting equity interests of the Initial Borrower and (iii) the Sponsors shall
collectively, directly or indirectly, have the right to elect a majority in
voting power of the board of directors (or comparable governing body) of the
Initial Borrower.
 
(e)          The Administrative Agent shall have received the following
documents, each certified as indicated below:


(i)           a copy of a certificate as to the existence/authorization of the
Initial Borrower from the Secretary of State of the Initial Borrower’s state of
organization dated as of a recent date;
 
(ii)        a copy of the articles of incorporation or certificate of formation
(or such other Constitutive Documents as the case may be) of the Initial
Borrower, together with any amendments thereto, certified by the Secretary of
State of the Initial Borrower’s state of organization dated as of a recent date;
and
 
(iii)        a certificate of the Initial Borrower, executed by an Authorized
Officer of such Person certifying:


(A)         that attached to such certificate is a true and complete copy of the
Constitutive Documents of the Initial Borrower, as amended and in effect on the
date of such certificate;
 
(B)         that attached to such certificate is a true and complete copy of
resolutions duly adopted by the authorized governing body of the Initial
Borrower, authorizing the execution, delivery and performance of the Financing
Documents to which it is a party and that such resolutions have not been
modified, rescinded or amended and are in full force and effect; and
 
(C)         as to the incumbency and specimen signature of each officer, member
or partner (as applicable) of the Initial Borrower, executing the Financing
Documents to which the Initial Borrower is a party and each other document to be
delivered by the Initial Borrower, from time to time pursuant to the terms
thereof (and the Administrative


 
90
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Agent and each Lender may conclusively rely on such incumbency certification
until it receives notice in writing from the Initial Borrower).


(f)          Prior to or concurrent with the funding of the Loans, the Sponsors
shall have made directly or indirectly cash capital contributions to HoldCo, or
extended Permitted Subordinated Debt in an aggregate amount at least equal to
the Equity Portion.
 
(g)         The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Kirkland & Ellis LLP, New York counsel for the Borrower in
substantially the form attached hereto as Exhibit I- 1, (ii) Taylor, Porter,
Brooks & Phillips L.L.P., Louisiana counsel for the Initial Borrower, in
substantially the form attached hereto as Exhibit I-2, (iii) Phelps Dunbar
L.L.P., Louisiana counsel for Cleco Power, in substantially the form attached
hereto as Exhibit I-3, (iv) Baker, Donelson, Bearman, Caldwell & Berkowitz, PC,
Louisiana counsel for HoldCo and Cleco Power, in substantially the form attached
hereto as Exhibit I-4, and (v) Van Ness Feldman LLP, federal regulatory counsel
for the Initial Borrower, in substantially the form attached hereto as Exhibit
I-5.
 
(h)          The Administrative Agent and the Lenders shall have received, or
simultaneously with the Effective Date shall receive, all fees, expenses and
other amounts due and payable to, or for the account of, the Administrative
Agent and Lenders on or prior to the Effective Date.
 
(i)          All conditions precedent to the Closing under and as defined in the
Merger Agreement shall have been satisfied without any amendment, modification
or waiver thereof except as permitted under Section 4.01(a) hereto.
 
(j)          The Administrative Agent shall have received, at least three
Business Days prior to the requested funding date in the case of Eurodollar
Loans and on the requested funding date in the case of Base Rate Loans, a
Borrowing Request, duly executed by an Authorized Officer of the Initial
Borrower, requesting the funding of the initial Revolving Loans and any Letter
of Credit to be issued on the Effective Date.
 
(k)          (i) The representations and warranties made by HoldCo or with
respect to the Acquired Assets in the Merger Agreement as are material to the
interests of the Lenders, but only to the extent that the Initial Borrower has
the right to terminate its obligations under the Acquisition Agreement as a
result of a breach of such representations in the Merger Agreement, determined
without regard to whether any notice is required to be delivered by the Initial
Borrower and (ii) the Specified Representations, in each case, shall be true and
correct in all material respects (and to the extent that any such representation
and warranty is otherwise qualified by materiality or material adverse effect,
such representation and warranty shall be true and correct in all respects) on
and as of the Effective Date (or to the extent that such representations and
warranties specifically refer to a specified date, as of such specified date).
Notwithstanding anything herein to the contrary, to the extent that any other
representations and warranties contained in the Financing Documents would be
untrue on the Effective Date, the Borrower shall have the cure rights referred
to in clause (e) of Article VII to correct the matters covered by such
representations which were untrue on the Effective Date.


 
91
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(l)          The Lenders shall, to the extent the Initial Borrower shall have
received a reasonable request therefor at least ten (10) Business Days in
advance, have received at least three (3) Business Days in advance of the
Effective Date all documentation and other information reasonably required by
the Lenders to comply with any requirements of bank regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA Patriot Act. (Title III of Pub. Law 107-56
(signed into law October 26, 2001), as amended.
 
(m)         There has been no “material adverse effect on the Company” (as
defined in the Merger Agreement) since the date of the Merger Agreement.


(n)          The Administrative Agent shall have received the Base Case Model,
certified as such by an Authorized Officer of the Initial Borrower.
 
(o)          The Initial Borrower shall have received ratings applicable to the
Revolving Credit Facility from any two of S&P, Moody’s and Fitch.


(p)         The Administrative Agent shall have received evidence the Existing
Credit Facilities (other than contingent indemnification obligations which
survive by their terms) shall have been terminated and cancelled and all
indebtedness thereunder shall have been fully repaid (except to the extent being
so repaid with the initial Loans) and any and all liens thereunder shall have
been terminated and released.
 
SECTION 4.02         Each Subsequent Credit Event. The obligation of each Lender
to make a Loan on the occasion of any Borrowing (other than any Incremental
Loan, which shall be governed by Section 2.21) and of any Issuing Bank to issue,
amend, renew or extend any Letter of Credit, in each case, after the Effective
Date, is subject to the satisfaction or waiver by the relevant Required Lenders
of the following conditions:
 
(b)          (a) (i) In the case of a Letter of Credit, or a Revolving Loan or a
Swingline Loan, the Administrative Agent and the relevant Issuing Bank, as
applicable, shall have received a Borrowing Request, a request for a Swingline
Loan or a Letter of Credit Request, as applicable, in accordance with Article II
hereto, duly executed by an Authorized Officer of the Borrower, requesting the
funding of the Revolving Loans or the Swingline Loan or the issuance of the
Letter of Credit, as applicable.
 
(c)          (b) All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) hereof) shall be true and correct in all material respects (and to the
extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty shall
be true and correct in all respects), with all representations and warranties
that are made as of a specified date being true and correct in all material
respects (and to the extent that any such representation and warranty is
otherwise qualified by materiality or material adverse effect, such
representation and warranty shall be true and correct in all respects) as of
such specified date.


 
92
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(d)          (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall have occurred and be
continuing, or would occur as a result of such Borrowing or such Letter of
Credit.


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit under this Section 4.02 shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
clauseclauses (b) and (c) of this Section.
 
ARTICLE V



AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest
 
on each Loan and all fees and other Loan Obligations shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower will, and will cause its Subsidiaries (other than
any Receivables Entity or any Finsub) to:
 
SECTION 5.01          Use of Proceeds. The Borrower shall use the proceeds of
the Revolving Loans for general corporate purposes including to finance the
ongoing Capital Expenditurescapital expenditures and working capital
requirements of the Borrower, to fund Permitted Acquisitions, to fund fees and
expenses incurred in connection with the Acquisition (including the closing of
the Revolving Credit Facility) and to refinance outstanding Indebtedness under
the Existing Credit Facilities. and its Subsidiaries.
 
SECTION 5.02          Financial Statements. Deliver to the Administrative Agent
(for prompt further distribution to each Lender):


(a)          within one-hundred twenty (120) days after the end of each fiscal
year of the Borrower, a copy of the audited balance sheet, and related
statements of comprehensive income, stockholder’s equity and cash flows of the
Borrower and its Subsidiaries on a consolidated basis as of the end of and for
such fiscal year, setting forth in comparative form the respective audited
figures for the previous fiscal year, if such comparative figures shall be
available, prepared in accordance with GAAP and certified by an independent
public accounting firm of recognized national standing or any other independent
registered public accounting firm acceptable to the Required Lenders (without
qualification or exception as to scope of the audit) to the effect that the
financial statements present fairly in all material respects the consolidated
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries as at the end of, and for, such fiscal year in
accordance with GAAP, consistently applied;
 
(b)         within sixty (60) days after the end of each fiscal quarter of the
Borrower (commencing with the first full quarter to end following the Effective
Date), copies of the unaudited consolidated balance sheet and related statements
of comprehensive income, stockholder’s equity and cash flows of the Borrower and
its consolidated Subsidiaries as of the end of such quarterly period or for the
portion of the fiscal year then-ended prepared in accordance with GAAP and
stating in comparative form the respective figures for the


 
93
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

corresponding period in the previous fiscal year, if such comparative figures
shall be available, all certified by one of the Borrower’s Authorized Officers
as presenting fairly in all material respects the consolidated financial
condition of the Borrower and its consolidated Subsidiaries as to the end of
such period and the results of its operations as of the end of such period in
accordance with GAAP, consistently applied, subject to normal year-end
adjustments and the absence of footnotes; and
 
(c)         concurrently with the delivery of the annual and quarterly financial
statements of the Borrower under Section 5.02(a) or Section 5.02(b), (i) a
certificate of an Authorized Officer of the Borrower (A) certifying whether, to
such Authorized Officer’s Actual Knowledge, a Default or Event of Default has
occurred at any time since the delivery of the prior certificate delivered
pursuant to this Section 5.02(c) (or, with respect to the first such
certificate, since the Effective Date) and, if a Default or Event of Default has
occurred and is continuing, a statement specifying the nature thereof and any
action taken or proposed to be taken with respect thereto to remedy the same and
(B) if any change has occurred in GAAP or in the application thereof since the
date of the most recent audited financial statements of the Borrower previously
delivered to the Administrative Agent pursuant to Section 5.02(a) that has had a
material effect on the financial statements accompanying such certificate,
specifying the effect of such change, and (ii) a certificate of a Financial
Officer of the Borrower in the form attached as Exhibit E (a “Financial Ratio
Certificate”) together with the supporting documentation therein specified.
 
SECTION 5.03          Notices of Material Events.
 
(a)          The  Borrower  will,  as  soon  as  practicable   and   in   any  
event   within   five (5) Business Days after the Borrower obtains Actual
Knowledge of any of the following, give written notice to the Administrative
Agent:
 
(i)           the occurrence of any Default or Event of Default (with a
description of any action being taken or proposed to be taken with respect
thereto);


(ii)         the occurrence of any event of loss which would reasonably be
expected to result in a mandatory prepayment under Section 2.12(b);


(iii)        any sale or other disposition of the assets or other property of
the Borrower or any of its Subsidiaries which would result in an offer to make a
mandatory prepayment pursuant to Section 2.12(c);


(ii)         (iv) any written notice to the Borrower indicating that any
material Governmental Approval will not be granted or renewed or will be granted
or renewed on terms materially more burdensome than proposed or will be
terminated, revoked or suspended, or any action, suit or other proceeding has
been filed or commenced related to any of the foregoing;, in each case other
than any rate proceeding, fuel adjustment clause audit, earnings review or
market power filing before any Governmental Authority unless and until such
Governmental Authority has made a final determination thereunder that would
reasonably be expected to result in a Material Adverse Effect;


 
94
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(iii)       (v) any material citation, summons, subpoena, order, notice, claim
or proceeding brought by, or brought against, the Borrower or any of its
Subsidiaries, with respect to (A) any proceeding before any Governmental
Authority (other than proceedings in the ordinary course of business before any
applicable regulatory authority) or (B) any real property under any
Environmental Law, in each case that would, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect;
 
(iv)         copies of all reports on Form 8-K that the Borrower or any Material
Subsidiary files with the Securities and Exchange Commission or any national
securities exchange;
 
(v)       (vi) the occurrence of a Change in Control; and
 
(vii) any occurrence, fact or circumstance that would reasonably be expected to
have a Material Adverse Effect since the later of (A) the date of the most
recent audited annual financial statements of the Borrower delivered pursuant to
Section 5.02(a) or (B) the Effective Date; and
 
(vi)         (viii) details of each change to the Senior Debt Rating.
 
(b)         “Know Your Customer.”; Beneficial Ownership. The Borrower will
promptly provide any information requested by the Administrative Agent (on
behalf of the Lenders or any of them) within twenty (20) Business Days of such
request in order for the Lenders to comply with their respective internal “know
your customer” or similar internal processes (but solely to the extent that such
internal processes are designed to ensure compliance by such Lenders with
Governmental Rules in respect of anti-money laundering, counter-terrorism
financing or similar matters) or the Beneficial Ownership Regulation.
 
(c)         Additional Debt. The Borrower will, promptly upon execution thereof,
deliver  to the Administrative Agent a copy of each Material Debt Financing
Document (excluding, for the avoidance of doubt, commitment letters, fee letters
and similar letters with respect to the arrangement, establishment, syndication,
or underwriting of any additional DebtIndebtedness); provided, that the Borrower
shall have the right to redact any provision set forth in such Material Debt
Financing Documents to the extent necessary to comply with binding
confidentiality obligations or to protect proprietary market information.
 
Each notice pursuant to this Section shall be accompanied by a written statement
of an Authorized Officer of the Borrower (x) that such notice  is  being 
delivered  pursuant  to  Section 5.03(a), (b) or (c) (as applicable) and (y) in
the case  of  any  notice  pursuant  to  Section 5.03(a)(i), (iv), (v) (ii) or
(vii)(iii), setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto.
 
Documents required to be delivered hereto (including pursuant to Section 5.02
and Section 5.03) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed in Section 9.01; or (ii) on which


 
95
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

such documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent), provided that the Borrower shall notify the
Administrative Agent (by hand delivery, facsimile or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, the Administrative Agent shall have
no obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor 
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
 
SECTION 5.04          Inspection of Property. The Borrower and each of its
Subsidiaries will keep proper books and records in accordance with GAAP and will
permit reasonable examinations of its books and records and reasonable
inspections of its property (subject to reasonable procedures relating to safety
and security), accompanied by personnel of the Borrower, by the Administrative
Agent and/or its any Lender and/or their respective accountants or other
professional advisers; provided that such examinations and inspections (a) will 
occur not more frequently than twiceonce in any calendar year, with reasonable
efforts to make combined visits (unless a Default or an Event of Default has
occurred and is continuing in which case such examinations may occur as
frequently as reasonably determined by the Administrative Agent or any Lender,
with no obligation to combine visits), (b) will be at the sole expense of the
Administrative Agent and/or requesting Lender, as the case may be (unless a
Default or an Event of Default has occurred and is continuing in which case such
examinations will be at the expense of the Borrower), (c) will be undertaken at
reasonable times following the provision of written notice in advance to the
Borrower, and (d) will not unduly interfere with the operations or management of
the Borrower’s business. Notwithstanding anything set forth herein to the
contrary, under no circumstances shall the Borrower or any Subsidiary be
required to disclose, permit the inspection, examination or making copies or
abstracts of, or discussion of, any document, information or other matter (i)
that constitutes non−financial trade secrets or non-financial confidential
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, or any Lender, Issuing Bank or Swingline Lender (or their
respective Affiliates, representatives, contractors, accountants or other
professionals) is prohibited by any Governmental Rule or binding confidentiality
agreement with a Person that is not an Affiliate of the Borrower and that was
not entered into in contemplation of this Agreement or, (iii) that is subject to
attorney−client or similar privilege or constitutes attorney work product, or
(iv) in the case of any discussions with accountants, only if the Borrower has
been given the opportunity to participate in the discussions.
 
SECTION 5.05         Maintenance of Properties. The Borrower and each of its
Subsidiaries will maintain in all material respects in good working order and
condition (ordinary wear and tear and customary decommissioning and/or
degradation for maintenance excepted) all of its material assets necessary or
desirable in the conduct of its business taken in the aggregate; provided,
however, that nothing shall prevent the Borrower or its Subsidiaries, as
appropriate, from discontinuing the maintenance or operation of any property if
such discontinuance is, in the judgment of the Borrower or such Subsidiary,
desirable in the conduct of the business of the Borrower or such Subsidiary. It
is understood that this covenant relates only to working order


 
96
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

and condition of such property in accordance with prudent industry practices and
shall not be construed as a covenant not to dispose of property.


SECTION 5.06 Governmental Approvals. The Borrower and each of its Subsidiaries 
will at all times obtain, comply with and maintain in full force and effect all
Governmental Approvals necessary for the operation and maintenance of its
business, except where the failure to maintain such Governmental Approvals would
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.
 
SECTION 5.06          SECTION 5.07 Compliance with Laws. The Borrower and each 
of its Subsidiaries will comply and will ensure that the Borrower is in
compliance in all respects with all applicable Governmental Rules (including
Environmental Laws), except where any failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect and except that the Borrower and each of its Subsidiaries may, in good
faith and by appropriate proceedings, diligently contest the validity or
application of any Governmental Rules subject to the Permitted Contest
Conditions.
 
SECTION 5.07        SECTION 5.08 Maintenance of Legal Status. The Borrower and
each of its Subsidiaries will at all times preserve and maintain in full force
and effect (a) its legal existence under the laws of the jurisdiction of its
organization (except in the case of any Subsidiary of the Borrower that is not a
MaterialImmaterial Subsidiary or as permitted under Section 6.01) and (b) all
material rights, franchises, privileges and consents necessary for the
maintenance of its existence  and the  operation of its business, except, with
respect to this  clause (b), where the failure to do any of the foregoing,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. It is understood that this covenant shall not be
construed to prohibit the Borrower from dissolving or terminating the corporate
existence of any Subsidiary which is inactive or whose preservation otherwise is
no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries taken as a whole.
 
SECTION 5.08          SECTION 5.09 Insurance. The Borrower and each of its
Subsidiaries will maintain with financially sound and reputable insurance
companies insurance and/or make provisions for self-insurance in such amounts
and against such risks as are usually carried by companies engaged in similar
business and as are consistent with the prudent operation of its business. The
Borrower will furnish to the Administrative Agent, upon written request of the
Administrative Agent or any Lender, reasonable information as to the insurance
carried; provided, however, such requests shall be limited to twice per calendar
year in the aggregate.
 
SECTION 5.09          SECTION 5.10 Taxes. The Borrower and each of its
Subsidiaries will timely pay and discharge all material income Taxes and all
other material Taxes for which it is responsible and make timely Tax filings
with respect to material Taxes prior to the date on which penalties, fines or
interest attach thereto; provided that the Borrower or such Subsidiary may
permit any such Tax to remain unpaid or unfiled if it meets the Permitted
Contest Conditions.


 
97
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 5.11 Auditors. The Borrower will maintain independent auditors
with recognized national standing (or any other independent registered public
accounting firm acceptable to the Required Lenders).


SECTION 5.10           SECTION 5.12 Financial Covenant. The Borrower shall not
permit the Debt to Capital Ratio as of the last day of any fiscal quarter
occurring prior to the Latest Maturity Date to be greater than 65%.


SECTION 5.13 Debt Rating. So long as the Revolving Credit Facility is available,
the Borrower shall use commercially reasonable efforts to maintain a rating (but
not a specific rating) applicable to the Revolving Credit Facility from any two
of S&P, Moody’s or Fitch.


ARTICLE VI



NEGATIVE COVENANTS


Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other Loan Obligations have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that the Borrower shall not, nor shall it permit any of its
Subsidiaries (other than any Receivables Entity or any Finsub), to:
 
SECTION 6.01          Fundamental Changes; Sale of Assets; Etc.
 
The Borrower and each of its Subsidiaries shall not (ia) (Ai) enter into any
merger or consolidation (except for Permitted Acquisitions or transactions in
which Borrower is successor) or (B) change its business,ii) split-off or
liquidate, wind up or dissolve itself, or suffer any liquidation or dissolution
or (iib) convey, sell, lease, assign, transfer or otherwise dispose of all or
substantially all of its assets other than as may be expressly permitted
pursuant to the terms of the Financing Documents (including Section 6.01(b) and
6.05); provided that, with respect to clauses (ia) and (iib), any Subsidiary of
the Borrower (x) may merge into any other Subsidiary of the Borrower or, if the
Borrower is the surviving entity, the Borrower, or (y) may transfer all
or substantially all of its assets to another Subsidiary of the Borrower or to
the Borrower, or(z) may be dissolved, liquidated or wound-up if another
Subsidiary of the Borrower or the Borrower assumes all assets and obligations of
such dissolving, liquidating or wound-up Subsidiary;.


(b) The Borrower and each of its Subsidiaries shall not, except as otherwise
permitted in accordance with the Financing Documents (including Section
6.01(a)), Dispose of, in one transaction or a series of related transactions,
any of its properties or assets in excess of $60,000,000 per year in the
aggregate except for:
 
(i) sales or other dispositions of obsolete, worn out or defective equipment in
the ordinary course of business;


(ii) sales or other dispositions of equipment or other property where the
proceeds of such sale or disposition are to be used to replace such equipment or
property;


 
98
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(iii) sales, transfers or other dispositions of cash and Cash Equivalents;
 
(iv) sales of assets for which the Net Cash Proceeds are (A) (x) reinvested or
(y) committed to be reinvested (in Property (including Permitted Acquisitions)
identified to the Administrative Agent in writing with reasonable specificity),
in each case, within one-hundred eighty (180) days following the receipt of such
Net Cash Proceeds and, in the case of clause (y), such reinvestment is completed
within three-hundred sixty (360) days after the receipt of such Net Cash
Proceeds or (B) an offer to apply such Net Cash Proceeds to the Loans is made in
accordance with and to the  extent  required  by Section 2.12(c) and Section
2.12(d);


(v) sales of assets pursuant to transactions permitted under Section 6.03(d);
 
(vi) sales of receivables under Permitted Receivables Financings not to exceed
$50,000,000 in face value of receivables subject thereto at any one time
outstanding;
 
(vii) sales, transfers or other dispositions of assets between or among the
Borrower and its Subsidiaries; and


(viii) sales, dispositions or transfers of equity interests of the Borrower to
current or former officers, directors and employees (or their respective family
members, estates or trusts or other entities for the benefit of any of the
foregoing) in connection with any long-term incentive plan.
 
SECTION 6.02        Conduct of Business. The Borrower and each of its
Subsidiaries shall not engage at any time in any business other than the
management and operation of the Acquired Assetstheir assets as conducted on the
Amendment No. 1 Effective Date and other activities reasonably related,
incidental, synergistic or ancillary thereto (including but not limited to other
regulated utility businesses) (the “Business”) such that the general nature of
the business in which the Borrower and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
Business.
 
SECTION 6.03 Indebtedness. The Borrower and each of its Subsidiaries shall not
create, incur, assume or permit to exist any Indebtedness, except for the
following (“Permitted Debt”):


(a) Indebtedness incurred or created under the Financing Documents, Indebtedness
incurred under any Incremental Facility, and the Borrower’s and its
Subsidiaries’ Indebtedness existing as of the Effective Date;


(b) (x) additional Debt if:


(i) both before and after giving effect thereto on a Pro Forma Basis as of the
last day of the most recently-ended fiscal quarter of the Borrower, the Borrower
would be in compliance with Section 5.12; and
 
(ii) such additional Debt shall not benefit from any Liens, unless the benefits
of any such other Liens have been granted to the Lenders on a pari passu basis
with the lenders of such additional Debt pursuant to intercreditor provisions
agreed to by the


 
99
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Borrower and Lenders prior to the Effective Date or otherwise reasonably
satisfactory to the Required Lenders;


(c) Hedging Arrangements permitted under Section 6.12;


(d) purchase money obligations incurred to finance discrete items of equipment
that extend to and are secured by only the equipment being financed in an
aggregate principal amount outstanding not to exceed $125,000,000 at any time;


(e) Indebtedness created in connection with any Capital Lease, Sale and
Leaseback Transaction or lease-leaseback transaction in an aggregate principal
amount outstanding not to exceed $100,000,000 at any time;


(f) current accounts payable arising, accrued expenses incurred, and financing
of insurance premiums, in the ordinary course of business which are payable in
accordance with customary practices that are not overdue by more than ninety
(90) days (unless the Borrower or the applicable Subsidiary is contesting the
existence or amount of such accounts payable in accordance with the Permitted
Contest Conditions);
 
(g) amounts payable or provided as collateral under any contracts to which the
Borrower or any of its Subsidiaries is a party that are permitted pursuant to
the Financing Documents (to the extent the same constitute Indebtedness);


(h) Indebtedness owing by the Borrower or any of its Subsidiaries to the
Borrower or any other subsidiary, and guarantees by the Borrower or any
guarantee by the Borrower or any of its Subsidiaries of any Indebtedness, or
other obligations or liabilities of the Borrower or any such Subsidiary
otherwise permitted hereunder;
 
(i) Permitted Subordinated Debt;


(j) liabilities arising under the Merger Agreement or with respect to customary
indemnification obligations in favor of sellers in connection with acquisitions
or investments (including Permitted Investments) and purchasers in connection
with dispositions permitted under Section 6.01;
 
(k) Indebtedness under deferred compensation or other similar arrangements
incurred in connection with an acquisition or any other investment permitted
hereunder (including Permitted Investments);
 
(l) obligations in respect of performance, bid, appeal and surety bonds, in each
case in the ordinary course of business or consistent with past practice of
HoldCo or the Borrower and its Subsidiaries;
 
(m) Indebtedness assumed by the Borrower or any of its Subsidiaries in
connection with any acquisition permitted hereunder (including Permitted
Investments) and any refinancings, refundings, renewals or extensions thereof;
provided that the amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses


 
100
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and the direct and contingent
obligors with respect thereto are not changed, as a result of or in connection
with such refinancing, refunding, renewal or extension;
 
(n) other additional unsecured Debt in an aggregate principal amount outstanding
not to exceed $125,000,000 at any time; and


(o) any Permitted Refinancing Indebtedness in respect of clauses (a) through (n)
above.
 
SECTION 6.04 Liens. The Borrower shall not, nor shall it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien upon any of
its property, assets or revenues, except for Permitted Liens.
 
SECTION 6.05 Investments. The Borrower shall not, nor shall it permit any of
its Subsidiaries to, make any investments in any equity or debt securities
(issued by Persons other than the Borrower) or make any loan or advance to any
Person, other than (collectively, “Permitted Investments”):
 
(a) Cash Equivalents;


(b) Hedging Arrangements permitted under Section 6.12;
 
(c) investments by the Borrower or any of its Subsidiaries in any Subsidiary of
the Borrower;


(d) investments in the equity of any Receivables Entity, pursuant to a Permitted
Receivables Financing in an aggregate amount not to exceed $75,000,000 at any
one time outstanding;
 
(e) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and supplies,
in each case in the ordinary course of business;
 
(f) extensions of trade credit in the ordinary course of business;


(g) investments made as a result of the receipt of non-cash consideration from
dispositions in compliance with Section 6.01;


(h) loans and advances made in the ordinary course of business to the Borrower’s
or any of its Subsidiaries’ employees in an aggregate principal amount not to
exceed $3,000,000 at any time outstanding;
 
(i) Permitted Acquisitions;


(j) additional investments, so long as the aggregate amount invested, loaned or
advanced does not exceed $10,000,000 in any fiscal year;


 
101
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(k) additional investments so long as both before and after giving effect
thereto (i) no Default or Event of Default has occurred and is continuing under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) and (ii) the Borrower would be in compliance with Section 5.12
on a Pro Forma Basis as of the relevant Test Period as though such investments
had been consummated as of the first day of such Test Period; and
 
(l) to the extent constituting investments, transactions permitted under Section
6.01, Section 6.03, Section 6.04 or Section 6.06.


SECTION 6.03          SECTION 6.06 Distributions. The Borrower shall not
directly or indirectly make or declare any Distribution if any Default or Event
of Default then exists or would result therefrom upon giving pro forma effect to
such Distribution, except that, so long as no Default or Event of Default under
Article VII(a), Article VII(b), Article VII(f), Article VII(g), Article VII(h)
or Article VII(l) shall have occurred and be continuing or would result from
such Distribution, the Borrower may declare and pay tax Distributions at any
time to HoldCo for distribution to its members and shareholders at any time in
an amount equal to the federal and state taxable income of such members or
shareholders or their shareholders, partners or members, as applicable, with
respect to the taxable income generated with respect to the Borrower and its
Subsidiaries (if any), as calculated in accordance with the Code and applicable
federal and state income tax regulations, multiplied by the highest marginal tax
rate applicable to such respective federal and state taxable income.
 
SECTION 6.04          SECTION 6.07 Transactions with Affiliates. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
agreement or arrangement with any of its Affiliates or Sponsors or any Affiliate
of any Sponsor (in each case, other than any such agreement or arrangement with
the Borrower or any of its Subsidiaries and any other subsidiary or other than
de minimis contracts with consideration less than an amount to
be agreed$500,000) unless such transaction is in compliance with applicable laws
and regulations of the Federal Energy Regulatory Commission and the Louisiana
Public Service Commission pertaining to affiliate transactions and is (i)
entered into in the ordinary course of business, (ii) authorized by a tariff or
rate schedule which has been approved by a Governmental Authority or performed
in accordance with its orders, (iii) permitted under Section 6.01 or Section
6.03, (iv) Indebtedness owing by the Borrower to any Subsidiary or HoldCo or by
any Subsidiary to the Borrower or any other Subsidiary and other arrangements
(including with respect to any Permitted Receivables Financing or any
Securitization Financing) among the Borrower and its Subsidiaries or among
Subsidiaries, (v) a Guaranty by any Borrower Group Member of any obligations or
liabilities of another Borrower Group Member, (vi) pursuant to any contract in
effect on the Effective Date, as the same may be amended, extended or replaced
from time to time so long as such contract as so amended, extended or replaced
is, taken as a whole, not materially less favorable to the Borrower and its
Subsidiaries, or (vvii) on terms no less  favorable to the Borrower (or the
applicable Subsidiary) than the Borrower (or the applicable Subsidiary) could
obtain in a comparable arm’s-length transaction with a Person that is not an
Affiliate of a Sponsor.

 
102
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 6.08 Constitutive Documents. The Borrower will not, nor will it permit
any  of its Subsidiaries to, modify its Constitutive Documents to the extent
that such change will materially and adversely affect the rights of the Lenders.


SECTION 6.05          SECTION 6.09 Anti-Terrorism Laws and Sanctions;
Anti-Money LaunderingAnti-Corruption Laws. The Borrower shall not, nor shall it
permit any of its Subsidiaries to, (a) directly or indirectly, (i) knowingly
conduct any business or engage in making or receiving any contribution of funds
(including the proceeds of any Borrowing), goods or services to or for the
benefit of any Restricted Party or in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Restricted Party in violation of any Anti-Terrorism Laws, (ii)
knowingly deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law, or
(iii) knowingly engage in or conspire to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any Anti-Terrorism Law (and the Borrower
shall deliver to the Lenders any certification or other evidence requested from
time to time by any Lender in its reasonable discretion,  confirming 
compliance  with  this  Section 6.09)  or  Section 6.05) or Anti-Corruption
Laws, or (b) cause or knowingly permit any of the funds of the Borrower that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would (1) be in violation of law or benefit any
Restricted Party. or (2) violate any applicable Anti-Corruption Laws. The
Borrower shall at all times implement and maintain policies and procedures
reasonably designed to ensure compliance by the Borrower and its Subsidiaries
with all applicable Anti-Terrorism Laws and Anti-Corruption Laws.
 
SECTION 6.10 Name, Fiscal Year. The Borrower shall not change its name or its
fiscal year without providing prior written notice to the Administrative Agent.


SECTION 6.11 Registered Office. The Borrower shall not move its registered
office from the State of Louisiana without providing prior written notice to the
Administrative Agent and shall maintain at its principal place of business
originals or copies of its principal books and records.
 
SECTION 6.06          SECTION 6.12 Derivative TransactionsLiens. The Borrower
shall not, nor shall it permit any of its Subsidiaries to, enter into any
derivative transactions, except (i) transactions in futures, floors, collars and
similar Hedging Arrangement involving the stock price of a Person involved in a
merger or similar transaction permitted by the Financing Documents or (ii) in
the ordinary course of the Borrower’s or such Subsidiary’s business for
non-speculative purposes, including, but not limited to, interest rate Hedging
Arrangements with respect to create, incur, assume or permit to exist any Lien
upon or with respect to any of its property, assets or revenues, owned or
hereafter acquired, except for the following (“Permitted Debt.Liens”):
 
(a)          Liens that secure Indebtedness incurred or created under the
Financing Documents and, so long as the Loan Obligations are also secured on a
pari passu basis, under the Other Borrower Financing Documents or other
Indebtedness;


 
103
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(b)          Liens, deposits or pledges incurred or created in the ordinary
course of business or under applicable Governmental Rules in connection with or
to secure the performance of bids, tenders, contracts, leases, statutory
obligations, surety bonds or appeal bonds;


(c)          pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations (but not ERISA);


(d)         mechanics’, materialmen’s, workers’, contractors’, repairmens’,
employees’, warehousemen’s, carriers’, maritime, customs, or other like Liens
arising in the ordinary course of business or under Governmental Rules securing
obligations which are not yet due, or which are adequately bonded and which are
being contested pursuant to the Permitted Contest Conditions;
 
(e)          Liens for Taxes, assessments or governmental charges, which are not
yet due or which are being contested pursuant to the Permitted Contest
Conditions;


(f)           Liens arising out of judgments or awards fully covered by
insurance (other than customary deductibles) or with respect to which an appeal
or proceeding for review is being prosecuted pursuant to the Permitted Contest
Conditions, or that do not constitute an Event of Default under clause (i)
of Article VII;
 
(g)         easements, servitudes (contractual and legal), rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially interfere with the ordinary conduct of the business of the
Borrower or applicable Subsidiary;
 
(h)          zoning, building and other generally applicable land use
restrictions, which, in the aggregate, do not in any case materially interfere
with the ordinary conduct of the business of the Borrower or applicable
Subsidiary;
 
(i)          Liens that have been placed by a third party on the fee title of
leased real property or property over which the Borrower or applicable
Subsidiary has easement, servitude, right-of- way or franchise rights, and
subordination or similar agreements relating thereto;
 
(j)          any interest of a lessor or licensor in property under an operating
lease under which the Borrower or any Subsidiary is lessee or licensee, and any
restriction or encumbrance to which the interest of such lessor or licensor is
subject;
 
(k)          leases or subleases granted to others that do not materially
interfere with the ordinary conduct of business of the Borrower and its
Subsidiaries;


(l)           licenses of intellectual property granted by the Borrower or any
Subsidiary in the ordinary course of business and not materially interfering
with the ordinary conduct of the business of the Borrower and its Subsidiaries;
 
(m)         with respect to properties involved in the production of oil, gas
and other minerals, unitization and pooling agreements and orders, operating
agreements, royalties,


 
104
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

reversionary interests, preferential purchase rights, farmout agreements, gas
balancing agreements and other agreements, in each case that are customary in
the oil, gas and mineral production business in the general area of such
property and that are entered into in the ordinary course of business;
 
(n)          Liens (including contractual security interests and rights of
set-off) arising in the ordinary course of business from netting services,
overdraft protection, banking services obligations and otherwise in connection
with deposit, securities and commodities accounts;


(o)          Liens for the fees and expenses of trustees and escrow agents
pursuant to any indenture, escrow agreement or similar agreement establishing a
trust or escrow arrangement, and Liens on monies held by trustees in payment or
construction accounts under indentures;
 
(p)         Liens on cash or invested funds used to make a defeasance, covenant
defeasance or in substance defeasance of any Debt pursuant to an express
contractual provision in the agreements governing such Debt or GAAP, provided
that immediately before and immediately after giving effect to the making of
such defeasance, no Default or Event of Default shall exist;
 
(q)         Liens granted on cash or invested funds constituting proceeds of any
sale or disposition of property deposited into escrow accounts to secure
indemnification, adjustment of purchase price or similar obligations incurred in
connection with such sale or disposition, in an amount not to exceed the amount
of gross proceeds received from such sale or disposition;
 
(r)           Liens for purchase money security interests or Capital Lease
obligations which are secured solely by the assets acquired;


(s)           Liens arising from filed UCC-1 financing statements relating
solely to leases not prohibited by this Agreement;


(t)           Liens securing obligations arising under natural gas purchase
agreements, natural gas transportation and storage agreements, and Hedging
Arrangements;


(u)          Liens securing other obligations in an aggregate amount not
exceeding $100,000,000 at any time outstanding;
 
(v)          Liens securing any Permitted Receivables Financing;
 
(w)         Liens on any cash collateral for Letters of Credit issued under this
Agreement or for letters of credit issued or permitted under the Other Borrower
Credit Agreement or for a Defaulting Lender’s LC Exposure;
 
(x)          Liens created or incurred by the Borrower or any Subsidiary in
favor of Governmental Authorities encumbering assets acquired in connection with
a government grant program, and the right reserved to, or vested in, any
Governmental Authority by the terms of any right, power, franchise, grant,
license, or permit, or by any provision of law, to terminate such right, power,
franchise, grant, license or permit or to purchase, condemn, recapture or
designate a purchaser of any property, or any obligations or duties to any
Governmental Authority


 
105
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

affecting the property of the Borrower or applicable Subsidiary with respect to
any franchise, grant, license or permit;


(y)          agreements for an obligation (other than repayment of borrowed
money) relating to the joint or common ownership, operation, and use of
property, including Liens under joint venture or similar agreements securing
obligations incurred in the conduct of operations or consisting of a purchase
option, call or right of first refusal with respect to the Equity Interests in
such jointly owned Person or assets;
 
(z)        Liens on any property in existence on or prior to the Effective Date;
 
(aa)        any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any of its Subsidiaries, or existing on any property
of any Person that becomes a Subsidiary after the Effective Date prior to the
time such Person becomes a Subsidiary or that is merged with or into or
consolidated with the Borrower or any Subsidiary prior to such merger
or consolidation, provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary or
such merger, as the case may be, (ii) such Lien shall not apply to any other
property or asset of the Borrower or any of the Subsidiaries, and (iii) such
Lien shall secure only those obligations and liabilities that it secures on the
date of such acquisition or the date such Person becomes a Subsidiary of the
Borrower or such merger, as the case may be, and any extensions, renewals,
refinancings and replacements thereof that do not increase the outstanding
amount thereof;
 
(bb)        Liens (including precautionary Liens in connection with Capital
Leases) on fixed or capital assets and other property (including any natural
gas, oil or other mineral assets, pollution control facilities, electrical
generating plants, equipment and machinery, and related accounts, financial
assets, contracts and general intangibles) acquired, constructed,
explored, drilled, developed, improved, repaired or serviced (including in
connection with the financing of working capital and ongoing maintenance) by the
Borrower or any Subsidiary, provided that     (i) such security interests and
the obligations and liabilities secured thereby are incurred prior to or within
two hundred seventy (270) days after the acquisition of the relevant asset or
the completion of the relevant construction, exploration, drilling, development,
improvement, repair or servicing (including the relevant financing of working
capital and ongoing maintenance), or within two hundred seventy (270) days after
the extension, renewal, refinancing or replacement of the obligations and
liabilities secured thereby, as the case may be, (ii) the obligations
and liabilities secured thereby do not exceed the cost of acquiring,
constructing, exploring, drilling, developing, improving, repairing or servicing
(including the financing of working capital and ongoing maintenance in respect
of) the relevant assets, (iii) such security interests shall not apply to any
other property beyond the relevant property set forth in this clause (bb) (and
in the case of construction or improvement, any theretofore unimproved real
property on which the property so constructed or the improvement is located) and
clause (cc), as applicable, of the Borrower or any Subsidiary, and (iv) recourse
for such obligations and liabilities under any financing secured under this
clause (bb) shall be limited to the property subject to Liens permitted under
this  clause (bb) and clause (cc) and (A) in the case of any financing of the
Borrower, to the  Borrower, and (B) in the case of any other financing, to a
special purpose, bankruptcy-remote Person described in clause (cc);


 
106
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(cc)         Liens on any Equity Interest owned or otherwise held by or on
behalf of the Borrower or any Subsidiary in any Person created in connection
with any project financing;


(dd)        Liens on assets of the Borrower securing the payment of Indebtedness
of the Borrower to a state of the United States or any political subdivision
thereof issued in a transaction in which such state or political subdivision
issued industrial revenue bonds or other obligations, the interest on which is
excludable from gross income by the holders thereof pursuant to the provisions
of the Code, as in effect at the time of the issuance of such obligations, and
Indebtedness to the issuer of a letter of credit, bond insurance or guaranty
to support any such obligations to the extent the Borrower is required to
reimburse such issuer for drawings under such letter of credit, bond insurance
or guaranty with respect to the principal of or interest on such obligations,
including Liens arising pursuant to a pledge of the Borrower’s mortgage bonds
issued under the Mortgage; provided that such pledged bonds shall not exceed an
aggregate principal amount of $125,000,000 at any time;
 
(ee)        Liens created for the sole purpose of extending, renewing or
replacing in whole or in part Indebtedness secured by any lien, mortgage or
security interest referred to in this definition of “Permitted Liens”; provided,
however, that the principal amount of Indebtedness secured thereby shall not
exceed the principal amount of Indebtedness so secured at the time of such
extension, renewal or replacement and that such extension, renewal or
replacement, as the case may be, shall be limited to all or a part of the
property or Indebtedness that secured the lien or mortgage so extended, renewed
or replaced (and any improvements on such property);
 
(ff)          Liens created by any Finsub for any Securitization Financing
pursuant to any order of the applicable regulatory Governmental Authority (such
as the Louisiana Public Service Commission) which allows for a securitization
financing by the Borrower and/or a Finsub authorized by a Securitization Statute
(any such order, a “Securitization Financing Order”);
 
(gg)        Liens created to secure Debt of any Subsidiary to the Borrower or
any other Subsidiary;


(hh)        the Lien evidenced by the Mortgage as renewed or replaced from time
to time; provided, however, that such Lien shall not extend to or over any
property of a character not subject on the Effective Date to the Lien granted
under the Mortgage; or
 
(ii)        “permitted liens” as defined under Section 1.04 of the Mortgage, as
in effect on the Effective Date, other than “funded liens” described in clause
(ix) of said Section 1.04, and other Liens not otherwise prohibited by Section
5.05 of the Mortgage, as in effect on the Effective Date, and in the event the
Mortgage is terminated, Liens of the same type and nature as the foregoing Liens
referred to in this clause (ii), provided, that the amounts secured by such
other Liens shall not exceed the amounts that may be secured by such foregoing
Liens as of the last day on which the Mortgage was in effect.


 
107
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

ARTICLE VII
EVENTS OF DEFAULT
 
The occurrence and continuance of any one or more of the following events shall
(after the lapse of any cure period applicable thereto) constitute an “Event of
Default”:


(a)          The Borrower shall fail to pay any principal of or interest on the
Loans or the Commitment Fees on the date when due or, in the event of any
technical or administrative error in connection with the making of any such
payment of interest or Commitment Fees, such failure is not remedied within
three (3) Business Days after the applicable due date therefor;
 
(b)          The Borrower shall fail to pay fees or other amounts payable under
any Financing Document (other than interest, principal and Commitment Fees) when
due and such failure is not remedied within ten (10) Business Days after the
applicable due date therefor;


(c)          The Borrower or any of its Subsidiaries shall fail to comply with
any covenant or agreement   applicable   to   it    contained    in    (A)
Section 5.01,    Section 5.03(a)(i),   Section 5.08Section 5.07(a), Section
5.10,  Section 6.01,  Section 6.02  or  Section 6.06, Section 6.03, Section 6.05
or Section 6.06, (B) Section 5.02, Section 5.04, Section 6.03,or Section
6.04, Section 6.05, Section 6.07 or Section 6.09 unless such failure is remedied
within ten (10) Business Days after the Borrower becomes aware of such
failure, or (C) Section 5.08 (other  than  Section 5.08(a)),  Section 5.10  or  
Section 6.12Section 5.07 (other than Section 5.07(a)), or Section 5.09, unless
such failure is remedied within thirty (30) days after  the Borrower becomes
aware of such failure, or such longer period not to exceed sixty (60) days (as
may be extended by the Required Lenders), as is reasonably necessary under the
circumstances to remedy such failure, or (D) Section 5.12;


(d)         The Borrower or any of its Subsidiaries shall fail to comply with
any covenant under this Agreement (other than set forth in clauses (a) through
(c) above) and such failure is not remedied within thirty (30) days after the
Borrower becomes aware of such failure or such longer period, not exceeding
ninety (90) days, or is reasonably necessary under the circumstances to remedy
such failure; provided, that, if the Borrower or the applicable Subsidiary is
continuing diligently in good faith to remedy such failure, such ninety (90) day
period will be extended to the earlier of (i) the date in which the Borrower or
such Subsidiary is no longer working in good faith to remedy such failure and
(ii) one-hundred twenty (120) days (as may be extended by the Required
Lenders);;
 
(e)         Any representation or warranty made by the Borrower or any of its
Subsidiaries in any Financing Document or in any certificate or document
required to be delivered thereby proves to have been incorrect in any material
respect when made, unless such misrepresentation is capable of remedy and either
(A) is remedied within thirty (30) days after the Borrower becomes aware of such
misrepresentation or (B) the Borrower or the applicable Subsidiary is continuing
diligently in good faith to remedy such inaccuracy, in which case the thirty
(30) day period will be extended to the earlier of (1) the date on which the
Borrower or such Subsidiary


 
108
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

is no longer working in good faith to remedy such inaccuracy and (2) sixty (60)
days (as may be extended by the Required Lenders);;


(f)           Any Financing Document ceases (other than in accordance with its
terms) to be in full force and effect, or the Borrower denies in writing further
liability or obligation under, or otherwise repudiates, any Financing Document;


(g)          Any Change in Control shall occur;
 
(h)          A Bankruptcy Event shall occur with respect to the Borrower or any
of its Material Subsidiaries;


(i)           A final judgment shall be entered against the Borrower or any of
its Subsidiaries for the payment of money in an aggregate amount in excess of
$50,000,000 (to the extent not covered by insurance or an enforceable indemnity)
and such judgment remains unsatisfied without any procurement of a stay of
execution for a period of sixty (60) days;
 
(j)          Any material Governmental Approval necessary for the execution,
delivery and performance of the material obligations under the Financing
Documents shall be terminated or shall not be obtained, maintained, or complied
with; unless such Governmental Approval is replaced, obtained, re-obtained,
renewed or complied with within forty-five (45) days after the Borrower receives
written notice of such termination or failure to obtain, maintain or comply from
the Administrative Agent, or such longer period, not exceeding ninety (90) days,
as is reasonably necessary under the circumstances to replace, obtain,
re-obtain, renew or comply with any such Governmental Approval; provided that,
if the Borrower has commenced any process to obtain or re-obtain any such
Governmental Approval within such ninety (90) day period and is continuing
diligently in good faith to obtain or re-obtain any such Governmental Approval,
such ninety (90) day period will be extended to the earlier of (i) the date on
which the Borrower is no longer working in good faith to remedy such failure 
and (ii) one-hundred  eighty (180) days;
 
(k)          An ERISA Event shall have occurred which, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect; or
 
(l)          The Borrower or any of its Subsidiaries shall fail to make any
payment (whether of principal or interest and regardless of amount) with respect
to any of its DebtIndebtedness in an aggregate principal amount outstanding in
excess of $50,000,000 when and as the same shall become due and payable (after
giving effect to any applicable grace or cure period), or any such
DebtIndebtedness in an aggregate principal amount outstanding in excess of
$50,000,000 shall have been declared immediately due and payable prior to its
scheduled maturity., provided that this clause (l) shall not apply to (i)
Indebtedness that becomes due as a result of a notice of voluntary prepayment or
redemption delivered by the Borrower or a Subsidiary, (ii) secured Indebtedness
that becomes due solely as a result of the voluntary sale or transfer of the
property or assets securing such Indebtedness, (iii) intercompany Indebtedness
or (iv) any Indebtedness


 
109
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

of a Finsub or a Receivables SPC so long as there is no recourse with respect to
such Indebtedness to the Borrower or any of its Subsidiaries.


If any Event of Default occurs and is continuing, then the Administrative Agent
(at the direction of the Required Lenders) shall have the right: (i) by notice
to the Borrower, to declare the commitments to be terminated, whereupon the same
will be terminated immediately; (ii) by notice to the Borrower, to declare the
entire unpaid principal amount of the Loans (together with all accrued and
unpaid interest thereon and any other amount then due under the Financing
Documents to the Lenders) to be forthwith due and payable, whereupon such
amounts will become and be immediately due and payable, without presentment,
demand, protest, or notice of any kind except as expressly provided herein, all
of which are hereby expressly waived by the Borrower; and (iii) to exercise all
rights and remedies permitted by law and as set forth in the Financing
Documents.  Notwithstanding the foregoing, if the Event of Default set forth in 
clause (h) occurs, the actions described in clause (i) and (ii) above will be
deemed to have occurred automatically and without notice.
 
Notwithstanding anything set forth herein or in any Financing Document to the
contrary, no Lender may, except by participating in a Lender vote under Section
9.02 of this Agreement, (i) sue for or institute any creditor’s process
(including an injunction, garnishment, execution or levy, whether before or
after judgment) in respect of any Loan Obligation (whether or not for the
payment of money) owing to it under or in respect of any Financing Document,
(ii) take any step for the winding-up, administration of or dissolution of, or
any insolvency proceeding in relation to, the Borrower or any of its
Subsidiaries, or for a voluntary arrangement, scheme of arrangement or other
analogous step in relation to the Borrower or any of its Subsidiaries, or (iii)
apply for any order for an injunction or specific performance in respect of the
Borrower or any of its Subsidiaries in relation to any of the Financing
Documents.


ARTICLE VIII
 
THE ADMINISTRATIVE AGENT


SECTION 8.01          Appointment and Authority. Each of the Lenders and the
Issuing Banks hereby irrevocably appoints the Administrative Agent as its agent
and authorizes the Administrative Agent to take such actions on its behalf,
including execution of the other Financing Documents, and to exercise such
powers as are delegated to the Administrative Agent by the terms of the
Financing Documents, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders, the Swingline Lender and the Issuing
Banks, and, except as expressly provided in Section 8.06(a) or Section 8.06(b),
the Borrower shall not have rights, whether as a third-party beneficiary or
otherwise, of any such provisions. It is understood and agreed that the use of
the term “agent” herein or in any other Financing Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.


 
110
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

SECTION 8.02          Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Borrower or
any Subsidiary or other Affiliate thereof as if it were not the  Administrative
Agent hereunder.
 
SECTION 8.03          Exculpatory Provisions.
 
(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Financing Documents. Without limiting
the generality of the foregoing,
 
(i)          the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing,


(ii)        the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated by the Financing Documents that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02); provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Financing Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
the Bankruptcy Code, and
 
(iii)       except as expressly set forth in the Financing Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.
 
(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided  in Section 9.02) or in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and non-appealable judgment. The Administrative Agent
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender, and the Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Financing Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Financing Document, (iii) the performance or observance of
any of the covenants, agreements or other terms or conditions set forth in any
Financing


 
111
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Financing Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any
Financing Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.


SECTION 8.04          Reliance by Administrative Agent. The Administrative 
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to  be genuine and to have been signed
or sent by the proper Person. The Administrative Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
SECTION 8.05          Delegation of Duties. The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more subagents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
 
SECTION 8.06          Resignation of Administrative Agent.
 
(a)         Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the Borrower.
Upon any such resignation,  the  Required Lenders shall have the right, with the
consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may,
on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent with the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed and provided such consent shall
not be required for the appointment of any successor Administrative Agent that
is a Lender or an Affiliate of a Lender) which shall be a bank with an office in
the United States, or an Affiliate  of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the


 
112
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
(b)        If the bank serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such bank remove such bank as Administrative Agent and, with the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed
and provided such consent shall not be required for the appointment of any
successor Administrative Agent that is a Lender or an Affiliate of a Lender),
appoint a successor. If no such successor shall have been so appointed by the 
Required Lenders and shall have accepted such appointment within thirty (30)
days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.
 
(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Financing Documents (except that in the case of any collateral security
held by the Administrative Agent on behalf of the Lenders or the Issuing Banks
under any of the Financing Documents, the retiring or removed Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and Issuing Bank
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring or removed Administrative Agent (other than any rights to indemnity
payments owed to the retiring or removed Administrative Agent), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Financing Documents. The fees payable
by the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Financing Documents, the provisions of 
this  Article and Section 9.03 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.
 
SECTION 8.07          Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and Issuing Bank acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it


 
113
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender and Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Financing Document or any
related agreement or any document furnished hereunder or thereunder.
 
SECTION 8.08          No Other Duties. None of the Lenders, if any, identified
in this Agreement as a Mandated Lead Arranger shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
such Lenders shall have or be deemed to have a fiduciary relationship with any
Lender. Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Mandated Lead Arranger as it
makes with respect to the Administrative Agent in the preceding paragraph.
 
SECTION 8.09          No Liability. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender. The Administrative Agent shall have the
exclusive right on behalf of the Lenders to enforce the payment of the principal
of and interest on any Loan after the date such principal or interest has become
due and payable pursuant to the terms of this Agreement.
 
SECTION 8.10          Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under the Bankruptcy Code or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loan and all other obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Section 2.13 and Section 9.03) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,


 
114
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.13
and Section 9.03.


SECTION 8.11          Certain ERISA Matters.
 
(a)        Each Lender (i) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (ii) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:
 


(A)
such Lender is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement;

 


(B)
the transaction exemption set forth in one or more PTEs, such as PTE 84- 14 (a
class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

 


(C)
(I) such Lender is an investment fund managed by a “Qualified Professional Asset
Manager” (within the meaning of Part VI of PTE 84- 14), (II) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (III) the entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84- 14 and (IV) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

 


(D)
such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.



 
115
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(b)          In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (D) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Financing Document or any documents related
hereto or thereto).
 
(c)          As used in this Section 8.11, the following terms have the
respective meanings set forth below:


“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
 
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


ARTICLE IX



MISCELLANEOUS
 
SECTION 9.01          Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy (or e-mail in
accordance with Section 9.01(b) below), as follows:
 
(i)         if to the Borrower, to it at Cleco Power LLC, 2030 Donahue Ferry
Road, Pineville, LA 71360-5226, Attention of Darren Olagues,Kazi Hasan,
CFO (Telecopy No. 318-484-7697), (7777; Telephone No. 318-484-75897701), with a
copy to (which shall not constitute notice) Kirkland & Ellis LLPCleco Corporate
Holdings LLC, 2030 Donahue Ferry Road, Pineville, LA 71360-5226, Attention of
Samantha Good, 555 California Street, Suite 2700, San Francisco, CA 94109:
Vincent Sipowicz, Treasurer (Telecopy No. 415-439-1500),
(318-484-7777; Telephone No. 415-439-1914);318-484- 7400), and Cleco Corporate
Holdings LLC, 2030 Donahue Ferry Road, Pineville, LA 71360-5226, Attention of
General Counsel (Telecopy No. 318-484-7685; Telephone No. 318-484-7675), and
Phelps Dunbar LLP, 365 Canal Street, Suite 2100, New Orleans, LA 70130-6534,
Attention of James Stuckey (Telecopy No. 504-568-9130; Telephone No.
504-584-9239);
 
116
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(ii)         if to the Administrative Agent, to it at Mizuho Bank, Ltd.,
Harborside Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098,
Attention of Nobu Sakyo, (Telecopy No. 201-626-9335),Joyce Raynor,
Agency/Bilateral Loan Administration Unit (Telephone No. 201-626-93339330;
e-mail: joyce.raynor@mizuhogroup.com), with a copy to (other than with respect
to a Borrowing Request or an Interest Election Request) Shearman and Sterling
LLP, 599 Lexington Ave., New York, NY 10022-6069, Attention of Gregory Tan,Susan
Hobart (Telecopy No. 212-646-8324) (848-7847; Telephone No. 212-848-83247847);
 
(iii)        if to the Swingline Lender, to it at Mizuho Bank, Ltd., Harborside
Financial Center, 1800 Plaza Ten, Jersey City, NJ 07311-4098, Attention of Nobu
Sakyo, (Telecopy No. 201-626-9335), (Telephone No. 201-626-9333) ;
 
(iii)        (iv) if to any Issuing Bank, in accordance with the applicable
Letter of Credit; and


(iv)         (v) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.


Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in clause (b) below, shall be effective as provided in said clause (b).
 
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.


 
117
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(c)         Any party hereto may change its address or telecopy number or email
address for notices and other communications hereunder by notice to the other
parties hereto. All notices and other communications given to any party hereto
in accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt if received by the  recipient during its normal
business hours.
 
SECTION 9.02          Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Financing Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks and the Lenders hereunder and under the other Financing Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by clause (b) of this Section, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default or
Event of Default at the time.
 
(b)          Neither this Agreement nor any provision hereof may be waived,
amended or modified and no consent to any departure therefrom shall be effective
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders (except as otherwise expressly provided in
Section 2.21(d) and Section 2.24(e)) or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
shall:
 
(i)          extend, reinstate or increase the Commitment of any Lender without
the written consent of such Lender,


(ii)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder or
change the currency of any Loan, without the written consent of each Lender
directly affected thereby,
 
(iii)        postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby,
 
(iv)        change Section 2.18(b) Section 2.19(b) or (d) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each affected Lender whose share is to be decreased, or


 
118
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(v)         change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each affected Lender whose voting power is to be decreased;


provided that (A) no amendment, waiver or consent with respect to any provision
of this Agreement that materially and adversely affects the Administrative Agent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above, affect the rights or duties of the Administrative
Agent; and (B) no amendment, waiver or consent with respect to any provision of
this Agreement that materially and adversely affects any Issuing  Bank shall,
unless in writing and signed by such Issuing Bank in addition to the Lenders
required above, affect the rights or duties of such Issuing Bank; and
 
provided, further, in each case, that any Lender that is a direct or indirect
owner of the Equity Interests of the Borrower and any Affiliate of such Person
(an “Affiliated Lender”) shall not, in any event, be entitled to vote (and the
Loans and Revolving Loan Commitments of any such Person shall be disregarded in
such vote) unless such amendment disparately or disproportionately affects such
Affiliated Lender; provided, however, if such vote is sufficient to effectuate
any amendment, modification, waiver, consent or other action, such Affiliated
Lender shall be deemed to have voted affirmatively. The Lenders shall use
reasonable efforts to promptly review any requests by the Borrower to amend,
modify, supplement and/or waive any provision in this Agreement or any related
document.
 
(c)         Notwithstanding the foregoing (but subject to the limitations set 
forth  in Section 9.02(b)(i), Section 9.02(b)(ii) and Section 9.02(b)(iii)),
this Agreement and any other Financing Document may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (x) to add one or more credit facilities to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Financing Documents with the
Revolving Loans and the accrued interest and fees in respect thereof and (y) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
 
(d)         If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may upon prior written notice to the Administrative
Agent and such Non-Consenting Lender elect to replace such Non-Consenting Lender
as a Lender party to this Agreement, provided that, concurrently with such
replacement, (A) (i) another Person that is an Eligible Assignee which is
reasonably satisfactory to the Borrower shall agree, as of such date, to
purchase for cash at par the Loans and other Loan Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04; provided that in the case of any
such assignment, such assignment


 
119
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

shall be sufficient (together with all other consenting Lenders) to cause the
adoption of the applicable change, waiver, consent or departure from this
Agreement and/or (ii) so long as no Event of Default shall have occurred and be
continuing, Borrower may terminate the Revolving Loan Commitments of such
Non-Consenting Lenders and repay at par all Loans and other Loan Obligations of
the Borrower owing to any such Non-Consenting Lender relating to the Loans and
participations held by such Non-Consenting Lenders as of such termination date;
provided, it is agreed and understood that in the case of clauses (A)(i) and
(A)(ii) above the pro rata prepayment requirements otherwise required under this
Agreement shall not apply, and (B) the Borrower shall pay to such Non-Consenting
Lender in same day funds on the day of such replacement (1) all interest, fees
and other amounts then accrued but unpaid to such Non-Consenting Lender by the
Borrower hereunder to and including the date of termination, including without
limitation payments due to such Non-Consenting Lender under Section 2.16 and
Section 2.18, and (2) an amount, if any, equal to the payment which would have
been due to such Lender on the day of such replacement under Section 2.17 had
the Loans of such Non-Consenting Lender been prepaid on such date rather than
sold to the replacement Lender. In the event that a Non-Consenting Lender does
not execute an Assignment and Assumption pursuant to this Section within three
(3) Business Days after receipt by such Non-Consenting Lender of a notice of
replacement pursuant to this Section, the Administrative Agent shall be entitled
(but not obligated) to execute such an Assignment and Assumption on behalf of
such Non-Consenting Lender, and any such Assignment and Assumption so executed
by the Administrative Agent and the replacement Lender shall be effective for
purposes of this Agreement.
 
(e)        Notwithstanding anything to the contrary in this Section 9.02, if any
amendment, waiver or consent to this Agreement is ministerial in nature or is
necessary to correct an error or inconsistency in this Agreement and does not
involve any material change, then the Administrative Agent may execute or
approve such amendment, waiver or consent in its discretion without seeking
instructions of the Required Lenders. The Administrative Agent  shall provide to
each of the Lenders a copy of any such amendment, waiver or consent promptly
upon its effectiveness.
 
SECTION 9.03        Expenses; Indemnity; Damage Waiver. (a) The Borrower  shall
pay (i) all reasonable out-of-pocket expenses incurred by the Administrative
Agent and the Mandated Lead Arrangers, including the reasonable and documented
out-of-pocket fees, charges and disbursements of counsel for the Administrative
Agent and Mandated Lead Arrangers (limited, in the case of legal fees, to the
legal fees of one primary outside counsel and, to the extent reasonably
necessary and requested by the Mandated Lead Arrangers, one outside Louisiana
counsel, in each case, for the Administrative Agent and the Mandated Lead
Arrangers, taken as a whole), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the Revolving Credit Facility provided for
herein, the preparation and administration of this Agreement and the other
Financing Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated); provided, however, under no
circumstances shall the Borrower be responsible for any travel or transportation
costs of the Administrative Agent or Mandated Lead Arrangers, (ii) all
reasonable and documented out-of-pocket expenses incurred by any Issuing Bank in
connection with the issuance, amendment, renewal or extension of any Letter of
Credit or any demand for payment


 
120
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

thereunder and (iii) all expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender (but solely
one counsel and, if requested by the Mandated Lead Arrangers, one Louisiana
counsel, in respect of the Administrative Agent, the Mandated Lead Arrangers,
the Issuing Banks and the Lenders, collectively) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Financing Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit; provided, that,
notwithstanding anything herein to the contrary, other than as set forth in this
Section 9.03(a)(iii), the Borrower will not be responsible for any other amounts
relating to independent advisors, experts, counsel, consultants or other Persons
retained by the Administrative Agent, the Lenders, the Issuing Banks or the
Mandated Lead Arrangers. Any agreements that the Administrative Agent enters
into with independent advisors, experts, counsel, consultants or any other
Person involving costs to be reimbursed by the Borrower shall be required to be
approved by the Required Lenders and be in accordance with the terms of the
Financing Documents.
 
(b)         The Borrower shall indemnify the Administrative Agent, each Issuing
Bank, each Lender, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising in connection
with, or as a result of (i) the preparation, execution or delivery of any
Financing Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or  any other transactions contemplated
hereby, (ii) any Commitment, Loan or Letter of Credit, or the use of the
proceeds therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned, leased or operated by the Borrower or
any Subsidiary, or any Environmental Liability with respect to the Borrower or
any Subsidiary, or (iv) any actual claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or the material breach in bad faith by any
Indemnitee of its express obligations hereunder or any other Financing Document.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.
 
(c)          To the extent that the Borrower fails to pay any amount required to
be paid by it to the Administrative Agent, or any Issuing Bank or the Swingline
Lender under clause (a) or (b) of this Section, each Lender severally agrees to
pay to the Administrative Agent, and each Lender agrees to pay to such Issuing
Bank or the Swingline Lender, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount (it being understood that
the Borrower’s failure to pay any such amount shall not relieve the Borrower of
any default in the


 
121
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

payment thereof); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, or such Issuing Bank or the
Swingline Lender in its capacity as such.


(d)         To the fullest extent permitted by applicable law, none of the
parties hereto or to any other Financing Document shall assert, and each such
party hereby waives, any claim against any other party on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Financing Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof or arising out of the activities in
connection therewith; provided, however,  that, for the avoidance of doubt, the
waiver in this Section 9.03(d) shall be without prejudice to the rights and
remedies of an Indemnitee under Section 9.03(b) with respect to any and all out-
of-pocket losses, claims, damages, liabilities and related expenses incurred by
any Indemnitee as and to the extent provided in Section 9.03(b).
 
(e)          In the event that any claim, litigation, investigation or
proceeding shall be brought against any Indemnitee relating to the matters set
forth in  clause (a)(iii)  of  this Section 9.03, such Indemnitee shall promptly
notify the Borrower thereof, and the Borrower shall be entitled, in its sole
discretion, to assume and direct the defense thereof and appoint counsel of its
own choosing in connection therewith. The same shall be a condition to the 
ability of such Indemnitee to receive any related indemnification contemplated
herein. Notwithstanding the Borrower’s assumption and direction of such defense
or election to appoint counsel to represent an Indemnitee in any action, such
Indemnitee shall have the right to  employ separate counsel (including local
counsel, but only one such counsel in any jurisdiction in connection with any
action), and the Borrower shall bear the reasonable fees, costs and expenses of
such separate counsel if, and only if (i) the use of counsel chosen by the
Borrower to represent the Indemnitee would present such counsel with a conflict
of interest, (ii) the actual or potential defendants in, or targets of, any such
action include both the Indemnitee and the Borrower, and the Indemnitee shall
have reasonably concluded that there may be legal defenses available to it or
other Indemnitees which are different from or additional to those available to
the Borrower, (iii) the Borrower shall not have employed counsel to represent
the Indemnitee within a reasonable time after notice of the institution of such
action shall have been received  by the Borrower, or (iv) the Borrower shall
authorize the Indemnitee to employ  separate counsel at their reasonable
expense. The Borrower shall not be liable for any settlement or compromise of
any action or claim by an Indemnitee affected without its prior written consent,
but if settled with the Borrower’s written consent, or if there is a final
judgment against an Indemnitee in any such proceeding, the Borrower agrees to
indemnify and hold harmless each Indemnitee in the manner and subject to the
conditions set forth in this Section 9.03. In any  such claim or proceeding, the
defense of which is assumed by the Borrower, the Borrower agrees that it will
not, without the prior written consent of the relevant Indemnitees, which
consent shall not be unreasonably withheld, delayed or conditioned, settle any
pending or threatened claim or proceeding relating to the matters contemplated
in this clause (e) (whether or not such Indemnitee is a party to such claim or
proceeding) unless such settlement includes a provision unconditionally
releasing such Indemnitee from all liability in respect of any such claims or
proceedings by any releasing party related to or arising out of such relevant
proceedings and does not impose upon such Indemnitee any payment or performance


 
122
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

obligations or similar liability and does not contain any factual or legal
admission or finding by or with respect to such Indemnitee.


(f)          All  amounts  due  under  this  Section shall  be  payable  not  
later   than   fifteen (15) days after written demand therefor.


(g)          Each party’s obligations under this Section shall survive the
termination of the Financing Documents and payment of the obligations hereunder.


SECTION 9.04         Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that (i)
the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in clause (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)        (i) Subject to the conditions set forth in clauseSection 9.04(b)(ii)
below, any Lender may assign or sell (either as an assignment or any other means
by which title or interest in any rights, including economic rights, to its
respective Loans (or any portion thereof) are alienated, transferred, sold or
otherwise encumbered (including by use of any derivative instrument)) (for
purposes of this Section 9.04, an “assignment”) to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Revolving Loan Commitments and the Loans at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, delayed or conditioned) of:
 
(A)        the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof); and provided, further, that no consent of the Borrower
shall be required for an assignment if an Event of Default has occurred and is
continuing);
 
(B)         the Administrative Agent; and
 
(C)         each Issuing Bank and the Swingline Lender;
 
provided that (x) no assignment to the Borrower or any Affiliate of the Borrower
shall be permitted, (y) any assignment made in violation of this proviso shall
be void ab initio and (z) no such consent by the Borrower or the Administrative
Agent (but subject to the consent of each Issuing Bank) shall be required for
any assignment to a Qualified Eligible Assignee, and the


 
123
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

assigning Lender shall provide written notice of such assignment to a Qualified
Eligible Assignee to the Administrative Agent and the Borrower promptly
following such assignment.


(ii)         Assignments shall be subject to the following additional
conditions:


(A)         except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 and will be in integral
multiples of $1,000,000 in excess thereof (in the case of Revolving Loan
Commitments and Revolving Loans) unless the Borrower otherwise consents,
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;
 
(B)        each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Revolving Loan Commitment on the Loan
assigned, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;
 
(C)        the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 or such other fee as may be agreed in relation to
such Assignment and Assumption, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and
 
(D)        the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
 
(iii)       Subject to acceptance and recording thereof pursuant
to clauseSection 9.04(b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 2.16, Section 2.17, Section 2.18 and Section 9.03, each only
as to the costs, amounts and claims relating to the period prior to such
assignment). Any assignment or


 
124
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with clause (c) of this Section.
 
(iv)         The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Issuing Bank and any Lender with respect to the entries applicable to such
Lender and its Affiliates, at any reasonable time and from time to time upon
reasonable prior notice.  For the avoidance of doubt the parties intend that the
Loans shall at all times be maintained in “registered form” within the meaning
of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(v)         Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section and any written consent to such assignment required by clause (b) of
this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Section 2.05, Section
2.06(d), Section 2.06(e), Section 2.07(b), Section 2.18(e) or Section 9.03(c),
the Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon, or otherwise waived. No assignment shall be effective for purposes of
this Agreement unless it has been recorded in the Register as provided in this
paragraph.
 
(vi)        Notwithstanding anything set forth herein to the contrary, to the
extent that an assignment under this Section 9.04(b) results at the time of such
assignment in an increase in costs described in Section 2.16 or Section 2.18
from those being charged by the assigning Lender prior to such assignment
(measured as of the date on which the assignment is made to such assignee), then
the Borrower will not be required to pay such costs in excess of the comparable
costs that were required to be paid by the Borrower to the assigning Lender as
of such date (prior to giving effect to such assignment).
 
(c)          Notwithstanding anything to the contrary in this Section 9.04, any
Lender may at any time, without the consent of, or notice to, the Borrower, the
Administrative Agent, or the Issuing Banks or the Swingline Lender,, sell
participations to one or more Persons (a


 
125
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolving Loan Commitment and
the Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement or any Financing Document shall  remain  unchanged  and  such 
participation  shall  not  constitute  a  “Lender” hereunder; (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations and such participation shall not give rise to any legal
privity between the Borrower and the Participant; (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) such participation shall not
entitle the Participant to consent to any amendments, consents or waivers with
respect to  any Financing Document; provided, further that no participation may
be sold to any individual, the Borrower, the Sponsors, any Affiliate of the
Borrower or any Sponsor, or any private equity, infrastructure or mezzanine
fund. Any agreement or instrument pursuant to which a Lender  sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and each other Financing Document and to approve any
amendment, modification or waiver of any provision of this Agreement and each
other Financing Document; provided  that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver to the extent such amendment,
modification or waiver would (i) extend the final scheduled maturity of any Loan
in which such Participant is participating, or reduce the rate or extend the
time of payment of principal or interest thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or the calculations
in respect thereof shall not constitute a reduction in the rate of interest), or
increase the amount of the Participant’s participation over the amount thereof
then in effect (it being understood that a waiver of any Default or Event of
Default or of a mandatory prepayment of the Loans or reduction of Commitments
shall not constitute a change in the terms of such participation) or (ii)
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement. The Borrower agrees that each Participant
shall be entitled to the benefits of Section 2.16, Section 2.17 and Section 2.18
(subject to the requirements and limitations therein, including the requirements
under Section 2.18(f) (it being understood that the documentation required under
Section 2.18(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under clause (b) of this Section; (B) shall not be entitled to
receive any payment under Section 2.16 or Section 2.18, unless such
participation shall have been made with the Borrower’s prior written consent,
and (C) shall not be entitled to receive any greater payment under Section 2.16
or Section 2.18, with respect to any participation greater than its
participating Lender would have been entitled to receive; provided further,
other than as provided in the foregoing clause (B), no participation shall
result in the Borrower having to pay any additional amounts as a result thereof.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(d) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s


 
126
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

interest in the Loans or other Loan Obligations under this Agreement and each
other Financing Document (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt the
parties intend that the Loans shall at all times be maintained in “registered
form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2) of the Code.
 
(d)         Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority,
and this Section shall not apply to any such pledge or assignment of a security
interest; provided that no such pledge or assignment of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or assignee for such Lender as a party hereto or otherwise affect
or alter the obligations or rights of the Borrower.
 
SECTION 9.05          Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Financing Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Financing Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Financing Documents and the making of any Loans  and issuance of
any Letters of Credit, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect as long as
the principal of or any accrued interest on any Loan or any fee or any other
amount payable under this Agreement or any other Financing Document is
outstanding and unpaid or any Letter of Credit is outstanding and so long as the
Commitments have not expired or terminated. The provisions of Section 2.16,
Section 2.17, Section 2.18 and Section 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any other Financing Document or any provision hereof or
thereof.
 
SECTION 9.06         Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Financing Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, thisThis Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this


 
127
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.


SECTION 9.07         Severability. Any provision of any Financing Document held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular  provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08          Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all of the Loan
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Financing Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
SECTION 9.09          Governing Law; Jurisdiction; Consent to Service of
Process.
 
(a)          (b) This Agreement shall be construed in accordance with and
governed by the law of the State of New York.


(b)         (c) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in the Borough of Manhattan and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Financing Document, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Financing Document shall affect any right
that the Administrative Agent, any Issuing Bank or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or any other
Financing Document against the Borrower or its properties in the courts of any
jurisdiction.
 
(c)         (d) The Borrower hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Financing
Document in any court referred to in clause (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.


 
128
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

(d)         (e) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Financing Document will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10          WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEYOFANYOTHERPARTYHASREPRESENTED,EXPRESSLYOR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION,SEEKTOENFORCETHEFOREGOINGWAIVERAND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


SECTION 9.11          Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12        Confidentiality. Each of the Administrative Agent, the
Issuing Banks, the Mandated Lead Arrangers and the Lenders agrees to maintain
the confidentiality of the Information (as defined below) contained in any
documents exchanged or otherwise disclosed in connection with the transactions
contemplated by the Financing Documents or the Commitment Letter, except that
Information may be disclosed (a) to any of its respective Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies under this Agreement or any other Financing Document or any suit,
action or proceeding relating to this Agreement or any other Financing Document
or any action or proceeding relating to this Agreement or any other Financing
Document or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any actual or prospective counterparty (or its Related Parties or brokers) to
any Hedging Arrangements or other transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder as permitted pursuant to the Financing Documents, (g) with
the prior written consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section or (ii) becomes available to the Administrative Agent, any Issuing Bank,
any Mandated Lead Arranger, any Lender or any of their respective Affiliates on
a


 
129
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

non-confidential basis from a source other than the Borrower (except as a result
of a breach of a confidentiality obligation known to such Administrative Agent,
Issuing Bank, Mandated Lead Arranger, Lender or respective Affiliate). For the
purposes of this Section, “Information” means all information received from the
Borrower or its Subsidiaries relating to the Borrower or its Subsidiaries or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries (except as a result of a breach of a confidentiality obligation
known to such Administrative Agent, Lender or Affiliate). Any Person required to
maintain the confidentiality of Information as provided in this Section shall 
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord  to its own confidential information. 
Each party’s obligations under this Section will terminate  on the second (2nd)
anniversary of the date on which the principal of and interest on each Loan and
all fees and other Loan Obligations are paid in full.
 
SECTION 9.13          USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 10756 (signed into law
October 26, 2001)) (the “Act”) hereby notifies the Borrower that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the Act.
 
SECTION 9.14          Interest Rate Limitation. Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.
 
SECTION 9.15          No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Financing Document), the Borrower acknowledges and agrees that: (i) (A)
the arranging and other services regarding this Agreement provided by the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Financing
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not


 
130
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Financing Documents; and (iii) each
of the Lenders and their respective Affiliates may be engaged in a broad range
of transactions that involve interests that differ from those of the Borrower
and its Affiliates, and no Lender or any of its Affiliates has any obligation to
disclose any of such interests to the Borrower or its Affiliates. To the fullest
extent permitted by law, the Borrower hereby waives and releases any claims that
it may have against each of the Lenders and their Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.
 
SECTION 9.16 Cleco Power as Borrower.
 
(a)         Effective immediately upon the consummation of the Acquisition, (i)
the executed signature page of Cleco Power attached hereto will be effective,
(ii) the Initial Borrower irrevocably and unconditionally assigns to Cleco Power
all of the Initial Borrower’s rights, title, interests, duties, liabilities and
obligations hereunder and under the other Financing Documents to which the
Initial Borrower is a party, and (iii) Cleco Power irrevocably and
unconditionally assumes all of the Initial Borrower’s rights, title, interests,
duties, liabilities and obligations hereunder and under the other Financing
Documents to which the Initial Borrower is a party (whereupon, and solely to the
extent such rights, title, interests, duties, liabilities and  obligations are
so assumed by Cleco Power, the Initial Borrower shall cease to have any such
rights, title and interests thereafter and the Initial Borrower shall be
discharged and released from all further liabilities and obligations hereunder
and under the other Financing Documents), and Cleco Power shall be the
“Borrower”, as applicable, for all purposes hereunder and thereunder.
 
(b)          Without limiting the generality of the foregoing, effective
immediately upon the consummation of the Acquisition, (i) Cleco Power makes each
of the representations and warranties of the Initial Borrower set forth in this
Agreement, in each other Financing Document to which the Initial Borrower is a
party, and in each document or instrument delivered in connection therewith by
the Initial Borrower, all as if Cleco Power were a party to this Agreement and
such other Financing Documents and had delivered such other documents and
instruments (other than any such representations and warranties that, by their
terms, specifically relate to the Initial Borrower), and confirms that each such
representation and warranty is true and correct in all material respects (or, to
the extent that any such representation and warranty is otherwise qualified by
materiality or material adverse effect, such representation and warranty is true
and correct in all respects); and (ii) Cleco Power assumes all liabilities of
the Initial Borrower arising out of all representations, documents, instruments
and certificates made or delivered by the Initial Borrower under or in
connection with each Financing Document to which the Initial Borrower is a party
(including the punctual payment when due of the principal, interest and fees
owing thereunder from time to time). Further, Cleco Power hereby confirms and
agrees that the Financing Documents to which it is a party are, and shall
continue on and after the Effective Date to be, in full force and effect in


 
131
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

accordance with their respective terms and are ratified and confirmed by Cleco
Power in all respects.
 
[Signature Pages Follow]


 
132
Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Signature Pages Follow]



--------------------------------------------------------------------------------

SCHEDULE 2.01 TO CREDIT AGREEMENT
 
COMMITMENTS AND LENDERS



 
Lenders


Commitment
   
Mizuho Bank, Ltd.


$37,894,736.84
   
CoBank, ACB


$63,157,894.74
   
Canadian Imperial Bank of Commerce, New York Branch


$37,894,736.84
   
Credit Agricole Corporate & Investment Bank


$37,894,736.84
   
Sumitomo Mitsui Banking Corporation


$37,894,736.84
   
The Bank of Nova Scotia


$37,894,736.84
   
JPMorgan Chase Bank, N.A.


$23,684,210.53
   
Regions Bank


$23,684,210.53
   
Total


$300,000,000.00
 




--------------------------------------------------------------------------------

EXHIBIT A
 
FORM OF ASSIGNMENT AND ASSUMPTION
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), receipt of a copy of which
is hereby acknowledged by the Assignee. The Standard Terms and Conditions set
forth in Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

  1. Assignor:
 
 
 
 
 
 
 
  2.
Assignee:
 
 
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
 
 

  3.
Borrower:
Cleco Power LLC, a Louisiana limited liability company


--------------------------------------------------------------------------------

1
Select as applicable.



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

  4.
Administrative Agent:
Mizuho Bank, Ltd., as the administrative agent under the Credit Agreement
          5.

Credit Agreement:
The Credit Agreement dated as of April 13, 2016, by and among Cleco MergerSub
Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, the Lenders party thereto and Mizuho Bank, Ltd., as
Administrative Agent
          6. Assigned Interest:  




Facility Assigned2
 
Aggregate Amount of
Commitment/Loans
for all Lenders
 
Amount of
Commitment/Loans
Assigned
 
Percentage Assigned
of Commitment
Loans3
   
$
  $  
%
   
$
  $  
%
   
$
 
$
 
%

 
Effective Date:                                       , 20         [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]
 
The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
 
 
[NAME OF ASSIGNOR]
 
 
  By:     Name:   Title:  
 
 
ASSIGNEE
     
[NAME OF ASSIGNEE]
      By:     Name:   Title:

 

--------------------------------------------------------------------------------

2
Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Agreement (e.g., “Revolving Loan
Commitment”, etc.)

 
3
Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



 
A-2
A  Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

[Consented to and Accepted:
     
Mizuho Bank, Ltd., as Administrative Agent
[and as an Issuing Bank]
     

By:
 
 

Name:  
Title:
     
[      ], as an Issuing Bank


By:
 


Name:  
Title:
     
[        ], as Swingline Lender



By:
 

Name:
 
Title: ]4
     
[Consented to:
     
CLECO POWER LLC, as Borrower
     

By:
 


Name:  
Title: ]5
 




--------------------------------------------------------------------------------

4
To be added only if the consent of the Administrative Agent, the Issuing
Banks and/or the Swingline LenderIssuing Banks is required by the terms of the
Credit Agreement.

 
5
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.



 
A-3
A Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

ANNEX I
 
STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT AND ASSUMPTION
 

1.
Representations and Warranties.

 
1.1         Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Financing Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Financing Documents or any collateral thereunder, (iii) the financial condition
of the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Financing Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Financing Document.
 
1.2.        Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.02 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that (i)
it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Financing Documents, and (ii) it will
perform in accordance with their terms all of the obligations which by the terms
of the Financing Documents are required to be performed by it as a Lender.


 
A-4
A Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 
3.           General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.


 
A-5
A Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-1
FORM OF BORROWING REQUEST


Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below
 
Attention: Nobu Sakyo


[Date]1


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among [Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition,]2 Cleco Power LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”) and Mizuho Bank, Ltd., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
 
The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.03 of the Credit Agreement that it requests a Borrowing under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
Borrowing is requested to be made:
 


(A)
Type of Borrowing:
[Eurodollar Borrowing]/




--------------------------------------------------------------------------------

1
Signed Borrowing Request must be irrevocable and delivered (a) in the case of a
Eurodollar Borrowing, not   later than 1:00 p.m., New York City time, three (3)
Business Days before the proposed Borrowing and (b) in the case of an Base Rate
Borrowing, not later than 11:00 a1:00 p.m., New York City time, on the date of
the proposed Borrowing; provided that if a telephonic notice of such request has
been made at such time, then a signed Borrowing Request must be delivered
promptly thereafter.

 

2
Use bracketed language only if the date of Borrowing will be the Effective Date.



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


(B)
Date of Borrowing:
[Base Rate Borrowing]     (which is a Business Day)               (C)
Funds are requested to be disbursed to the
      undersigned Borrower’s account with: [BANK] (Account No. [ ]).          
(D)
Aggregate principal amount of
      Borrowing: $               (E)
If a Eurodollar Borrowing, the Interest Period:
[one week]       [[one][two][three][six][twelve]32       month[s]]      
[          ]43


[The undersigned Borrower hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the proposed Borrowing:
 
(a)          All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) of the Credit Agreement) are true and correct in all material respects
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty is true and correct in all respects), with all representations and
warranties that are made as of a specified date being true and correct in all
material respects (and to the extent that any such representation and warranty
is otherwise qualified by materiality or material adverse effect, such
representation and warranty is true and correct in all respects) as of such
specified date.
 
(b)          At the time of and immediately after giving effect to such
Borrowing, no Default or Event of Default shall have occurred and be continuing,
or would occur as a result of such Borrowing.]54
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

32
If twelve months, must be agreed to by all Lenders.

 
43
The initial Interest Period selected by the Borrower for any Eurodollar
Borrowing may be an irregular Interest Period beginning on the date of the
proposed Borrowing and ending on the final day of any calendar month that is not
less than three Business Days after, and not more than three months after, the
date of such Eurodollar Borrowing.

 
54
Include for all Borrowings after the Effective Date



 
B-1-2
B-1- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above.



 
[CLECO MERGERSUB INC.]/[CLECO POWER LLC]
 
 
  By:       Name:     Title:



 
B-1-3
B-1- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-2
FORM OF LETTER OF CREDIT REQUEST


Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below
Attention: Nobu Sakyo


With a copy to:
 
[          ],
as an Issuing Bank
under the Credit Agreement
referred to below
 
Attention: [          ]


[Date]
 
Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among [Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition,]1 Cleco Power LLC, a Louisiana limited liability company, as
borrower (the “Borrower”), the lenders from time to time party thereto
(collectively, the “Lenders”) and Mizuho Bank, Ltd., as administrative agent for
the Lenders (in such capacity, the “Administrative Agent”). Terms defined in the
Credit Agreement and not otherwise defined herein have, as used herein, the
respective meanings provided for therein.
 
The undersigned Borrower hereby irrevocably gives you notice pursuant to Section
2.06 of the Credit Agreement that it requests [an initial issuance][an
amendment][a renewal][an extension] of a Letter of Credit under the Credit
Agreement, and in connection therewith sets forth below the terms on which such
issuance, amendment, renewal or extension of a Letter of Credit [(such Letter of
Credit to be amended, renewed or extended being )]21 is requested to be made:



--------------------------------------------------------------------------------

1
Use bracketed language only if the date of issuance of the Letter of Credit will
be the Effective Date.

 
21
Modify request as appropriate if used in connection with the amendment, renewal
or extension of a Letter of Credit.



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

 
(A)
the requested date of issuance, or date of effectiveness, in the case of an
amendment, renewal or extension to a Letter of Credit, which day is a Business
Day, is                                               ;32

 

  (B)
the requested stated amount of such Letter of Credit is $                       
        ;




  (C)
the beneficiary of the Letter of Credit requested hereby is                    
          , with an address at                                                  
     ;






(D)





 
(a)
the conditions under which a drawing may be made under such Letter of Credit are
as follows:43

 

 
(b)
the documentation required in respect of such Letter of Credit is as
follows:                 ; [and]

 


(E)
the expiration date of the Letter of Credit requested hereby (which shall be no
later than the earlier of (i) the date one year after the date of the issuance
of such Letter of Credit (or, in the case of any renewal or extension thereof,
one year after such renewal or extension) and (ii) the date that is five (5)
Business Days prior to the Maturity Date) is              [.][; and]

 


[(F)
the Borrower requests that an automatic one-year extension provision be included
in the Letter of Credit pursuant to the following terms:][.]

 
The undersigned Borrower hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the proposed issuance,
amendment, renewal or extension of the Letter of Credit:
 
(a)         [All representations and warranties made by the Borrower in any
Financing Document (other than the representations and warranties set forth in
Section 3.06, the last sentence of Section 3.08, Section 3.13(c) and Section
3.13(e) of the Credit Agreement) are true and correct in all material respects
(and to the extent that any such representation and warranty is otherwise
qualified by materiality or material adverse effect, such representation and
warranty is true and correct in all respects), with all representations and
warranties that are made as of a specified date being true and correct in all
material respects (and to the extent that any such



--------------------------------------------------------------------------------

32
The Letter of Credit Request must be received no later than [2:00 p.m. on at
least one Business Day], if the requested Letter of Credit is in substantially a
form previously agreed to between the Borrower and the Issuing Bank, or on at
least [three] Business Days, if the requested Letter of Credit is in any other
form, prior to the proposed issuance date.

 
43
If a Letter of Credit Request is submitted for a modification or amendment of a
Letter of Credit, it shall be accompanied by the consent of the beneficiary of
such Letter of Credit.



 
B-2-2
B-2- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

representation and warranty is otherwise qualified by materiality or material
adverse effect, such representation and warranty is true and correct in all
respects) as of such specified date.]54


(b)          [At the time of and immediately after giving effect to such
issuance, amendment, renewal or extension of a Letter of Credit, no Default or
Event of Default shall have occurred and be continuing, or would occur as a
result of such Letter of Credit.] 65
 
(c)          After giving effect to such issuance, amendment, renewal or
extension (i) the aggregate LC Exposure will not exceed $300,000,000the
aggregate Revolving Loan Commitments either at the time of such issuance,
amendment, renewal or extension or at the stated expiration date of such Letter
of Credit (giving effect to such issuance, amendment, renewal or extension),
(ii) the sum of the total Revolving Credit Exposures will not exceed the
aggregate amount of all Revolving Loan Commitments, and (iii) the aggregate face
amount of all outstanding Letters of Credit issued by or on behalf of the
Issuing Bank issuing the Letter of Credit requested hereunder will not exceed
such Issuing Bank’s LC Sublimit.
 
[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

54
Include only for Letters of Credit issued/amended after the Effective Date.

 
65
Include only for Letters of Credit issued/amended after the Effective Date.



 
B-2-3
B-2- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

This Letter of Credit Request is issued pursuant to and is subject to the Credit
Agreement executed as of the date set forth above.



 
[CLECO MERGERSUB INC.]/[CLECO POWER LLC]
 
 
  By:       Name:     Title:



 
B-2-4
B-2- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT B-3
FORM OF INTEREST ELECTION REQUEST


Mizuho Bank, Ltd.,
 
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below
 
Attention: Nobu Sakyo
 
Re: CLECO POWER LLC


[DATE]1


Ladies and Gentlemen:


Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein.
 
This notice constitutes an Interest Election Request delivered pursuant to
Section 2.08 of the Credit Agreement, and the undersigned Borrower hereby
irrevocably makes an election with respect to Loans under the Credit Agreement,
and in connection therewith such Borrower specifies the following
[continuation][conversion] with respect to such election:
 

  1.
The Borrowing to which this Interest Election Request applies:                  
           .




  2.
Amount of Borrowing resulting from this Interest Election Request:              
               .




 
3.
After the conversion or continuation of the related Loans, the resulting
Borrowing in respect of such Loans will be a [an Base Rate] [a Eurodollar]
Borrowing.




--------------------------------------------------------------------------------

1
Signed Interest Election Request must be irrevocable and delivered (a) not later
than 11:00 a.m., New York City time, three (3) Business Days prior to conversion
or continuation, to convert any Base Rate Borrowing into a Eurodollar Borrowing
or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for an
additional Interest Period and (b) not later than 1:00 p.m., New York City time,
three (3) Business Days prior to conversion, to convert the Interest Period with
respect to any Eurodollar Borrowing to another permissible Interest Period;
provided that if a telephonic notice of such request has been made at such
applicable time, then a signed Interest Election Request shall be delivered
promptly thereafter.



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

 
4.
The effective date of the election made pursuant to this Interest Election
Request (which shall be a Business Day) shall be:                            .

 

 
5.
If this Interest Election Request is in respect of a conversion to or
continuation of Eurodollar Loans, then the Interest Period shall be [one
week]/[[one][two][three][six][twelve]2 month[s]].



[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

2
If twelve months, must be agreed to by all Lenders. If an Event of Default has
occurred and is continuing the Borrower may only elect Interest Periods not in
excess of one month; provided that the Administrative Agent may (or, if so
instructed by the Required Lenders, shall) notify the Borrower otherwise,
whereupon each Eurodollar Borrowing shall be converted to a Base Rate Borrowing
at the end of the Interest Period applicable thereto.



 
B-3-2
B-3- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement executed as of the date set forth above.



 
CLECO POWER LLC
 
 
  By:       Name:     Title:



 
B-3-3
B-3- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT C
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated [       ], 20[      ] (this “Supplement”),
by and among each of the signatories hereto, to the Credit Agreement, dated as
of April 13, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Cleco MergerSub Inc., a Louisiana corporation, or,
immediately upon consummation of the Acquisition referred to therein, Cleco
Power LLC, a Louisiana limited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.


W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Loan Commitments under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving Loan
Commitment and/or to participate in such a tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Revolving Loan Commitments pursuant to such Section
2.21; and
 
WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Revolving Loan
Commitment under the Credit Agreement by executing and delivering to the
Borrower and the Administrative Agent this Supplement.
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.          The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
have its Revolving Loan Commitment increased by $[ ], thereby making the
aggregate amount of its total Commitment equal to $[ ].
 
2.          The Borrower hereby represents and warrants that no Default or Event
of Default under the Financing Documents will exist after giving effect to the
increase of the undersigned Increasing Lender’s Revolving Loan Commitment as set
forth herein, and, if the proceeds of any Incremental Revolving Facility are
being used to finance a Permitted Acquisition or other permitted investment, no
Default or Event of Default will exist as of the date of signing the definitive
agreement with respect to such Permitted Acquisition or other permitted
investment..
 
3.            This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.


 

Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

4.            This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
C-2
C- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

 
[INSERT NAME OF INCREASING
LENDER]
 
 
  By:       Name:     Title:



Accepted and agreed to as of the date first written above:


CLECO POWER LLC
     
By:
 
 
Name:  
Title:
 



Acknowledged as of the date first written above:


Mizuho Bank, Ltd.
as Administrative Agent
 

   
By:
 
 

Name:  
Title:
 



 
C-3
C- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT D
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated [     ], 20[      ] (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement, dated as of
April 13, 2016 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among Cleco MergerSub Inc., a Louisiana corporation, or,
immediately upon consummation of the Acquisition referred to therein, Cleco
Power LLC, a Louisiana limited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). Terms defined in the Credit Agreement and not
otherwise defined herein have, as used herein, the respective meanings provided
for therein.
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may extend Revolving Loan Commitments
under the Credit Agreement, subject to the approval of the Borrower, the
Administrative Agent and each Issuing Bank, by executing and delivering to the
Borrower and the Administrative Agent a supplement to the Credit Agreement in
substantially the form of this Supplement; and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto.
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a Revolving Loan Commitment of $[
].
 
2.          The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement and each other Financing Document,
together with copies of the most recent financial statements delivered pursuant
to Section 5.02 of the Credit Agreement, as applicable, and has reviewed such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Supplement; (c) agrees that it
will, independently and without reliance upon the Administrative Agent or any
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, any other Financing Document or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement, any other
Financing Document or any other instrument or document furnished pursuant hereto
or thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) ratifies, as of the
date hereof, and agrees that it will be bound by the provisions of the

 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.
 
3.           For the purposes of Section 9.01 of the Credit Agreement, the
undersigned Augmenting Lender hereby designates the following address for
notices:
 
[          ]
[          ]
[          ]
Attention: [          ]
Facsimile: [          ]
Email: [          ]
 
4.       The Borrower hereby represents and warrants that no Default or Event of
Default under the Financing Documents will exist after giving effect to the
undersigned Augmenting Lender’s Revolving Loan Commitment as set forth herein,
and, if the proceeds of any Incremental Revolving Facility are being used to
finance a Permitted Acquisition or other permitted investment, no Default or
Event of Default will exist as of the date of signing the definitive agreement
with respect to such Permitted Acquisition or other permitted investment..
 
5.       This Supplement shall be governed by, and construed in accordance with,
the laws of the State of New York.
 
6.       This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]


 
D-2
D- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.
 

 
[INSERT NAME OF AUGMENTING
LENDER]
 
 
  By:       Name:     Title:



Accepted and agreed to as of the date first written above:


CLECO POWER LLC
     
By:
 
 
Name:  
Title:
 



Acknowledged as of the date first written above:


Mizuho Bank, Ltd.
as Administrative Agent
     
By:
 
 
Name:  
Title:



 
D-3
D- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT E
FORM OF FINANCIAL RATIO CERTIFICATE


Financial Statement Date:                             , 20     

Mizuho Bank, Ltd.,
as Administrative Agent for the Lenders
under the Credit Agreement
referred to below


Re: Financial Covenants


Ladies and Gentlemen:
 
This Certificate is delivered pursuant to Section 5.02(c) of the Credit
Agreement, dated as of April 13, 2016, (as amended, restated, amended and
restated, extended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Cleco MergerSub Inc., a Louisiana corporation,
or, immediately upon consummation of the Acquisition referred to therein, Cleco
Power LLC, a Louisiana limited liability company, as borrower (the “Borrower”),
the lenders from time to time party thereto (collectively, the “Lenders”) and
Mizuho Bank, Ltd., as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”). All capitalized terms used herein but not defined
herein shall have the meanings specified with respect to such terms in the
Credit Agreement.
 
The undersigned, [the chief financial officer] of the Borrower, hereby certifies
to the Administrative Agent on behalf of the Borrower as follows:
 
[Use following paragraph 1 for fiscal year-end financial statements]
 

 
1.
The Borrower has delivered the year-end audited financial statements required by
Section 5.02(a) of the Credit Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent public accounting firm required by such section certifying to the
effect that such financial statements fairly present, in all material respects,
the consolidated financial condition and results of operations of the Borrower
and its consolidated Subsidiaries in accordance with GAAP, consistently applied,
as of such date and for such fiscal year.

 
[Use following paragraph 1 for fiscal quarter-end financial statements]
 


1.
The Borrower has delivered the unaudited financial statements required by
Section 5.02(b) of the Credit Agreement for the fiscal quarter of the Borrower
ended as of the above date. Such financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Borrower and its consolidated Subsidiaries in accordance with
GAAP, consistently applied, as of such date and for such period, subject only to
normal year-end audit adjustments and the absence of footnotes.



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


2.
I am a Financial Officer and an Authorized Officer of the Borrower and I am
familiar with the financial statements and financial affairs of the Borrower. I
am authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower.

 


3.
To my actual knowledge, as of the last day of the fiscal quarter most recently
ended, the Debt to Capital Ratio was       %.

 


4.
Based on the foregoing, I hereby certify that the Borrower [has][has not]
complied with Section 5.125.10 of the Credit Agreement.

 


5.
The financial covenant analyses and information set forth on Attachment 1
attached hereto supporting the ascertainment of the Debt to Capital Ratio are
true and accurate on and as of the date of this Certificate.



 
E-2
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed and
delivered by an Authorized Officer that is a Financial Officer on [      ], 20[
     ].



 
CLECO POWER LLC, as Borrower
 
 
  By:         Name:     Title:



 
E-3
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Attachment 1
Calculation of Debt to Capital Ratio
 
The information described herein is as of                , 20       , and
pertains to the period from                 , 20           to                 ,
20       .



A.
Net DebtIndebtedness
 
$                            
 
 
 
 
 
(i)  DebtIndebtedness of the Borrower and its Subsidiaries1
 
 
 
 
 

 
(a)     the  aggregate  outstanding principal amount and accrued but unpaid
interest and fees with respect to the Acquisition Loans;
 
$                            

 
 
 
 
 
plus,
 

 
 
 
 
 
(ba)  the  aggregate  outstanding  principal amount and accrued but unpaid
interest and fees with respect to the Revolving Loans;
 
$                            

 
 
 
 
 
plus,
             
(c) the aggregate outstanding principal amount and accrued but unpaid interest
and fees with respect to the Swingline Loans;
  $                           




--------------------------------------------------------------------------------

1
For purposes of calculating the DebtIndebtedness of the Borrower and its
Subsidiaries referred to in this clause (i), as of the last day of the fourth
full fiscal quarter following the Effective Date and any date
thereafter, outstanding DebtIndebtedness under any revolving loan facility of
the Borrower or any of its Subsidiaries used for working capital purposes shall
be based on a rolling four fiscal quarter average for such DebtIndebtedness.



 
E-4
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

plus,
 
 
 
 
 
(db)  the  aggregate outstanding principal amount and accrued  but unpaid 
interest, fees  and other amounts with respect to any other Indebtedness2 that
is at least pari passu with the Loans (as set forth in (a) - (c));
 
$                          
 
 
 
DebtIndebtedness of the Borrower and its
Subsidiaries:
  $                          
     
minus
         
(ii)  cash and Cash Equivalents
 
 

 


--------------------------------------------------------------------------------

2
“Indebtedness” of any Person means: (a) all indebtedness of such Person for 
borrowed  money,  (b)  all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments, (c) all obligations of such
Person to pay the deferred purchase price of property or services (other than
trade payables not overdue for more than 180 days) that in accordance with GAAP
would be included as a liability on the balance sheet of such Person, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (e) any
Capital Lease obligations (and the amount of these obligations shall be the
amount so capitalized), (f) all obligations, contingent or otherwise, of such
Person under acceptances issued or created for the account of such Person, (g)
all unconditional obligations of such Person to purchase, redeem, retire,
defease or otherwise acquire for value any capital stock or other Equity
Interests of such Person or any warrants, rights or options to acquire such
capital stock or other Equity Interests, (h) all net obligations of such Person
pursuant to hedging transactions, (i) all Guarantees of such Person in respect
of obligations of the kind referred to in clauses (a) through (h) above and (j)
all Indebtedness of the type referred to in clauses (a) through (h) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contracts rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such indebtedness.



 
E-5
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

 
(x) aggregate amount of Borrower’s and its Subsidiaries’ cash and Cash
Equivalents3 as of the last day of such period on a consolidated basis, minus
 
$                         
 
 
 
 
 
(y) $5,000,000 floor, minus
 
$5,000,000           
 
 
 
 
(z) aggregate amount of any cash or Cash Equivalents that would appear as
“restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries for such period.
  $                          
         
The lesser of (1) the sum of (x) through (z) and (2)
$75,000,000Net Indebtedness:
  $                                    
Net Debt:
 
$                          
          divided by             B.
Adjusted Capital
             
(i) (a) DebtIndebtedness of the Borrower and its Subsidiaries minus
(b) the lesser of (1) the sum of A(ii)(x) through A(ii)(z) and (2) $75,000,000
  $                                     plus,              
(ii) shareholders’ equity of the Borrower
  $                            
(as of the last day of such period)
   


--------------------------------------------------------------------------------

3
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or   any Subsidiary: (a) marketable direct
obligations of the United States of America; (b) marketable obligations directly
and fully guaranteed as to interest and principal by the United States of
America; (c) demand deposits, time deposits, certificates of deposit and
banker’s acceptances issued by any member bank of the Federal Reserve System
which is organized under the laws of the United States of America or any
political subdivision thereof or under the laws of Canada, Switzerland or any
country which is a member of the European Union having a combined capital and
surplus of at least $250,000,000 and having long term unsecured debt securities
rated “A-2” or equivalent by one Rating Agency; (d) commercial paper or tax
exempt obligations given the highest rating by two Rating Agencies; (e)
obligations of any other bank meeting the requirements of clause (c) above, in
respect of the repurchase of obligations of the type as described in clauses (a)
and (b) above, provided, that such repurchase obligations shall be fully secured
by obligations of the type described in said clauses (a) and (b) above, and the
possession of such obligations shall be transferred to, and segregated from
other obligations owned by, such bank; (f) a money market fund or a qualified
investment fund given one of the two highest long term ratings available from
S&P and Moody’s; and (g) Eurodollar certificates of deposit issued by a bank
meeting the requirements of clause (c) above. With respect to any rating
requirement set forth above, if the issuer is rated by either S&P or Moody’s,
but not both, then only the rating of such rating agency shall be utilized for
the purpose of this definition.



 
E-6
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

  plus,       Permitted Subordinated Debt4   $                             (as
of the last day of such period)       Adjusted Capital (sum of (i)
throughand (iiiii)):   $                            
      Debt to Capital Ratio:                      %
 
Required Level Under Section 5.125.10
of the Credit Agreement
  No greater than 65%           In Compliance   Yes/No




--------------------------------------------------------------------------------

4
“Permitted Subordinated Debt” means any unsecured subordinated Indebtedness
incurred  by  Borrower;  provided that, all such Indebtedness shall (a) have a
maturity date not earlier than six (6) months after the Maturity Date, (b) be
fully subordinated in right of payment and liquidation to the prior payment in
full of the Revolving Credit Facility in accordance with the terms set forth on
Exhibit H, and (c) be owed to HoldCo.



 
E-7
E- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT F
 
FORM OF REVOLVING LOAN NOTE
 
REVOLVING LOAN NOTE
 
$

   
[DATE]



FOR VALUE RECEIVED, the undersigned, CLECO POWER LLC, a Louisiana limited
liability company (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to
the order of [LENDER NAME] (the “Lender”) the aggregate unpaid principal amount
of all Revolving Loans made by the Lender to the Borrower pursuant to the Credit
Agreement (as defined below) on the Maturity Date or on such earlier date as may
be required by the terms of the Credit Agreement. Capitalized terms used herein
and not otherwise defined herein are as defined in the Credit Agreement.
 
The undersigned Borrower promises to pay interest on the unpaid principal amount
of each Revolving Loan made to it from the date of such Revolving Loan until
such principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement. Interest hereunder is due and
payable at such times and on such dates as set forth in the Credit Agreement.
 
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Loan Obligations of the undersigned Borrower
hereunder or under the Credit Agreement.
 
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of April 13, 2016, by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the financial institutions from
time to time party thereto as Lenders and Mizuho Bank, Ltd., as Administrative
Agent (as the same may be amended, restated, amended and restated,
extended, supplemented or otherwise modified from time to time, the “Credit
Agreement”). The Credit Agreement, among other things, (i) provides for the
making of Revolving Loans by the Lender to the undersigned Borrower from time to
time in an aggregate amount not to exceed at any time outstanding such Lender’s
Revolving Loan Commitment, the indebtedness of the undersigned Borrower
resulting from each such Revolving Loan to it being evidenced by this Note, and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments of the principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower. Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns. The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns. The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.


This Note shall be construed in accordance with and governed by the law of the
State of New York.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


 
F-2
F- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

 
CLECO POWER LLC
 
 
  By:         Name:     Title:



 
F-3
F- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

Signature Page to Note


 
F-4
F- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS


Date
 
Amount
of Loan
 
Interest
Period
 
Amount of
Principal
Paid or
Prepaid

 
Unpaid
Principal
  Balance
 
Notation Made By

 
 
 
 
 
 
 
 
 
 
 
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                       



 
F-5
F- Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-1
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
     

By:
 
 

Name:  
Title:



Date:                             , 20     



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-2
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to this Credit Agreement or any
other Financing Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iii) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF LENDER]
 



 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

By:
 
 
Name:  
Title:



Date:                             , 20     


 
G-2-2
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT G-3


FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments in question are not effectively connected
with the undersigned’s conduct of a U.S. trade or business.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


[NAME OF PARTICIPANT]
 



By:
 
 

Name:  
Title:



Date:                             , 20     


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].


EXHIBIT G-4
 
FORM OF U.S. TAX CERTIFICATE
 
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is made to that certain Credit Agreement, dated as of April 13, 2016
(as amended, restated, amended and restated, extended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among Cleco
MergerSub Inc., a Louisiana corporation, or, immediately upon consummation of
the Acquisition referred to therein, Cleco Power LLC, a Louisiana limited
liability company, as borrower (the “Borrower”), the lenders from time to time
party thereto (collectively, the “Lenders”) and Mizuho Bank, Ltd., as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”). Terms defined in the Credit Agreement and not otherwise defined herein
have, as used herein, the respective meanings provided for therein.
 
Pursuant to the provisions of Section 2.18(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code, (v) none of its partners/members is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (vi) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
 
[NAME OF PARTICIPANT]
 



By:
 
 

Name:  
Title:



[Different first page setting changed from off in original to on in modified.].

 
 
Exhibits – Cleco Power LLC Credit Agreement
Signature Page to Credit   Agreement

(Cleco Corporation)



--------------------------------------------------------------------------------

[Different first page setting changed from off in original to on in modified.].


Date:                             , 20     


[Different first page setting changed from off in original to on in modified.].


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------


EXHIBIT H
 
TERMS OF PERMITTED SUBORDINATED INDEBTEDNESS


[ATTACHED]
 



Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I-1
 
FORM OF KIRKLAND & ELLIS LLP LEGAL OPINION


[ATTACHED]


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I-2
 
FORM OF TAYLOR, PORTER, BROOKS & PHILLIPS L.L.P. LEGAL OPINION
 
[ATTACHED]


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I-3


FORM OF PHELPS DUNBAR L.L.P. LEGAL OPINION


[ATTACHED]


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I-4
 
FORM OF BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ, PC LEGAL OPINION
 
[ATTACHED]


 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------

EXHIBIT I-5


FORM OF VAN NESS FELDMAN LLP LEGAL OPINION


[ATTACHED]




 
Exhibits – Cleco Power LLC Credit Agreement

--------------------------------------------------------------------------------